Exhbit 10.12

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT

dated as of June 15, 2006

among

YC SUSI TRUST,
(successor by assignment from Enterprise Funding Corporation)

a Lender,

ATLANTIC ASSET SECURITIZATION LLC,

a Lender,

MID-STATE TRUST IX,

the Borrower,

TREASURY BANK,
A DIVISION OF COUNTRYWIDE BANK, N.A.,

the Custodian,

THE BANK OF NEW YORK,

as Trustee

BANK OF AMERICA, N.A.,

as the Agent, a Managing Agent and a Bank Investor

and

CALYON NEW YORK BRANCH,

a Managing Agent and a Bank Investor


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1

 

 

GENERAL

 

 

Section 1.1.

 

Certain Defined Terms

 

2

Section 1.2.

 

Other Terms

 

2

Section 1.3.

 

Computation of Time Periods

 

3

 

 

 

ARTICLE 2

 

 

AMOUNT AND TERMS OF COMMITMENT

 

 

 

 

 

 

 

Section 2.1.

 

Revolving Credit Facility

 

3

Section 2.2.

 

[Reserved]

 

4

Section 2.3.

 

Loan Requests

 

4

Section 2.4.

 

Determination of Discount and Rate Periods

 

6

Section 2.5.

 

Payment of Principal, Interest and Other Amounts

 

8

Section 2.6.

 

Mandatory and Optional Prepayments

 

9

Section 2.7.

 

Proceeds

 

10

Section 2.8.

 

Pledged Accounts

 

10

Section 2.9.

 

Payments and Computations, Etc

 

11

Section 2.10.

 

Reports

 

11

Section 2.11.

 

[Reserved]

 

11

Section 2.12.

 

Sharing of Payments, Etc

 

11

Section 2.13.

 

Right of Setoff

 

12

Section 2.14.

 

Assignment by Lenders to Bank Investors

 

12

Section 2.15.

 

Downgrade of Bank Investor

 

13

Section 2.16.

 

Non-Renewing Bank Investors

 

15

Section 2.17.

 

Commitment Renewal Request

 

16

Section 2.18.

 

Interest Rate Protection Agreements

 

17

 

 

 

ARTICLE 3

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 3.1.

 

Representations and Warranties of the Borrower

 

17

Section 3.2.

 

Reaffirmation of Representations and Warranties by the Borrower

 

19

 

 

 

ARTICLE 4

 

 

CONDITIONS PRECEDENT

 

 

 

 

 

 

 

Section 4.1.

 

Conditions to Effectiveness

 

20

Section 4.2.

 

Conditions to Each Loan

 

22

 


--------------------------------------------------------------------------------


 

 

 

ARTICLE 5

 

 

COVENANTS

 

 

 

 

 

 

 

Section 5.1.

 

Affirmative Covenants of Borrower

 

24

Section 5.2.

 

Negative Covenants of Borrower

 

27

 

 

 

ARTICLE 6

 

 

EVENTS OF DEFAULT AND FACILITY TERMINATION EVENTS

 

 

 

 

 

 

 

Section 6.1.

 

Events of Default

 

28

Section 6.2.

 

Facility Termination Events

 

29

Section 6.3.

 

Remedies

 

30

 

 

 

ARTICLE 7

 

 

INDEMNIFICATION; EXPENSES; RELATED MATTERS

 

 

 

 

 

 

 

Section 7.1.

 

Indemnities by the Borrower

 

31

Section 7.2.

 

Indemnity for Taxes, Reserves and Expenses

 

33

Section 7.3.

 

Taxes

 

35

Section 7.4.

 

Other Costs and Expenses; Breakage Costs

 

36

Section 7.5.

 

Payment

 

37

 

 

 

ARTICLE 8

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 8.1.

 

Term of Agreement

 

37

Section 8.2.

 

Waivers; Amendments

 

38

Section 8.3.

 

Notices

 

38

Section 8.4.

 

Governing Law; Submission to Jurisdiction; Integration

 

41

Section 8.5.

 

Severability; Counterparts

 

42

Section 8.6.

 

Successors and Assigns

 

42

Section 8.7.

 

Waiver of Confidentiality

 

44

Section 8.8.

 

Confidentiality Agreement

 

44

Section 8.9.

 

Liability of Owner Trustee

 

45

Section 8.10.

 

No Bankruptcy Petition Against the Lender

 

45

Section 8.11.

 

No Recourse Against Lender

 

45

Section 8.12.

 

Assignment by Lenders to Conduit Assignee

 

45

Section 8.13.

 

Assignment by a Lender to Program Support Provider

 

46

Section 8.14.

 

Surety Provider Default

 

46

Section 8.15.

 

Subrogation and Cooperation

 

47

Section 8.16.

 

Benefits of Agreement

 

47

Section 8.17.

 

Limitation on Payments

 

47

 

 

 

ARTICLE 9

 

 

THE AGENT

 

 

 

 

 

 

 

Section 9.1.

 

Appointment and Authorization of Agent

 

48

Section 9.2.

 

Delegation of Duties

 

48

 


--------------------------------------------------------------------------------


 

Section 9.3.

 

Liability of Agent

 

48

Section 9.4.

 

Reliance by Agent

 

49

Section 9.5.

 

Notice of Potential Event of Default, Event of Default Facility, Termination
Event or Servicer Default

 

49

Section 9.6.

 

Credit Decision; Disclosure of Information by the Agent

 

50

Section 9.7.

 

Indemnification of the Agent

 

50

Section 9.8.

 

Agent in Individual Capacity

 

51

Section 9.9.

 

Resignation of Agent

 

51

Section 9.10.

 

Payments by the Agent

 

51

Section 9.11.

 

Notification by Agent

 

52

Section 9.12.

 

Limited Waiver

 

52

 

 

 

ARTICLE 10

 

 

THE MANAGING AGENTS

 

 

 

 

 

 

 

Section 10.1.

 

Appointment and Authorization of Managing Agents

 

53

Section 10.2.

 

Delegation of Duties

 

53

Section 10.3.

 

Liability of Managing Agents

 

53

Section 10.4.

 

Reliance by Managing Agents

 

54

Section 10.5.

 

Notice of Potential Event of Default, Event of Default Facility, Termination
Event or Servicer Default

 

54

Section 10.6.

 

Credit Decision; Disclosure of Information by the Managing Agents

 

54

Section 10.7.

 

Indemnification of the Managing Agents

 

55

Section 10.8.

 

Managing Agents in Individual Capacity

 

56

Section 10.9.

 

Resignation of Managing Agents

 

56

Section 10.10.

 

Payments by the Managing Agents

 

56

 

 

 

Annex A - Second Amended and Restated Definitions

 

Annex A

 

 

 

Exhibit A - Form of Variable Funding Note

 

A-1

Exhibit B - Form of Borrowing Request

 

B-1

Exhibit C - Form of Borrower’s Counsel Opinion

 

C-1[g52582kg01i001.gif]

Exhibit D - Form of Assignment and Assumption Agreement

 

D-1

 


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT

SECOND AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT (this “Loan
Agreement”), dated as of June 15, 2006, by and among YC SUSI TRUST, a Delaware
statutory trust (successor by assignment from Enterprise Funding Corporation,
and together with its successors and assigns, a “Lender”), ATLANTIC ASSET
SECURITIZATION LLC, a Delaware limited liability company (together with its
successors and assigns, a “Lender”), MID-STATE TRUST IX, a Delaware business
trust, as borrower (the “Borrower”), TREASURY BANK, A DIVISION OF COUNTRYWIDE
BANK, N.A., as custodian (the “Custodian”), THE BANK OF NEW YORK, a New York
banking institution, as trustee (the “Trustee”), BANK OF AMERICA, N.A., a
national banking association, as agent and a managing agent (in such capacities,
the “Agent” and a “Managing Agent” and as a bank investor (in such capacity, a
“Bank Investor”) and CALYON NEW YORK BRANCH, a French bank acting through its
New York branch, as a managing agent (in such capacity, a “Managing Agent” and
as a bank investor (in such capacity, a “Bank Investor”)).

PRELIMINARY STATEMENTS

WHEREAS, the Borrower was established pursuant to the Trust Agreement dated as
of February 5, 2001, as amended or modified from time to time, including the
Amended and Restated Trust Agreement dated as of the date hereof;

WHEREAS, the Lenders, the Borrower, the Managing Agents and Wachovia Bank,
National Association, as custodian/collateral agent are parties to that certain
Variable Funding Loan Agreement, dated as of November 19, 2004 (the “Existing
Loan Agreement”);

WHEREAS, Wachovia Bank, National Association has resigned its role as custodian
and collateral agent pursuant to the provisions of the Custodian/Trustee
Agreement dated as of the date hereof (the “CTA Agreement”) and Treasury Bank
has accepted its appointment as custodian thereunder and The Bank of New York
has accepted its appointment as trustee thereunder;

WHEREAS, on the Closing Date, and from time to time pursuant to the Amended and
Restated Depositor Account Transfer Agreement dated as of the date hereof, as
amended or restated from time to time (the “DAT Agreement”), Jim Walter Homes,
Inc. (the “Originator”) and the Eligible Originators party thereto have agreed
to convey certain Accounts to Mid-State Homes, Inc. (the “Depositor”), and the
Depositor, pursuant to the Amended and Restated Borrower Account Transfer
Agreement dated as of the date hereof, as amended or restated from to time (the
“BAT Agreement”), has agreed to convey certain Accounts to the Borrower;

WHEREAS, pursuant to the CTA Agreement, and as collateral security for its
obligations under this Loan Agreement and the Variable Funding Notes, the
Borrower has agreed to assign all Accounts purchased by it, all of its rights
under the DAT Agreement, the BAT Agreement, the Master Servicing Agreement and
the Subservicing Agreement, and all of its right, title, interest in and to
certain bank accounts and certain other collateral, and to deliver any notes
evidencing indebtedness and certain other documents related to the Accounts, to
the Trustee for the benefit of the Secured Parties and to take such other steps
as set forth in the CTA Agreement


--------------------------------------------------------------------------------


to create and perfect a first lien in all such rights in favor of the Trustee,
for the benefit of the Secured Parties;

WHEREAS, the Borrower has requested that the Lenders and/or Bank Investors make
Loans to the Borrower, from time to time, which will be secured by the
Collateral described above and evidenced by Variable Funding Notes, the proceeds
of which will be used to purchase the Accounts;

WHEREAS, it is the intent of the parties hereto that the execution and delivery
of this Loan Agreement, made for the purposes described in these Preliminary
Statements, not effectuate a novation of Borrower’s obligations outstanding
under the Existing Loan Agreement, but rather a substitution of certain of the
terms governing the payment and performance of such indebtedness;

WHEREAS, subject to the terms and conditions set forth herein, the Bank
Investors are willing to make the Loans to the Borrower;

WHEREAS, the Surety Provider intends to issue a financial guaranty insurance
policy with respect to certain amounts owed by the Borrower hereunder and under
the Variable Funding Notes; and

WHEREAS, Wachovia Bank, National Association served as custodian and collateral
agent pursuant to the Amended and Restated Custodian/Collateral Agent Agreement,
dated November 19, 2004.

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the parties hereto hereby agree that the
Existing Loan Agreement is hereby amended and restated in its entirety as
follows:


ARTICLE 1

GENERAL


SECTION 1.1.            CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED IN THIS
LOAN AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN ANNEX A HERETO,
UNLESS OTHERWISE DEFINED HEREIN.


SECTION 1.2.            OTHER TERMS.  ALL TERMS DEFINED DIRECTLY OR BY
INCORPORATION HEREIN SHALL HAVE THE DEFINED MEANINGS WHEN USED IN ANY
CERTIFICATE OR OTHER DOCUMENT DELIVERED PURSUANT THERETO UNLESS OTHERWISE
DEFINED THEREIN.  FOR PURPOSES OF THIS LOAN AGREEMENT AND ALL SUCH CERTIFICATES
AND OTHER DOCUMENTS, UNLESS THE CONTEXT OTHERWISE REQUIRES:  (A) ACCOUNTING
TERMS NOT OTHERWISE DEFINED HEREIN, AND ACCOUNTING TERMS PARTLY DEFINED HEREIN
TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, GAAP; (B) TERMS USED IN
ARTICLE 9 OF THE UCC IN THE STATE OF NEW YORK, AND NOT SPECIFICALLY DEFINED
HEREIN, ARE USED HEREIN AS DEFINED IN SUCH ARTICLE 9; (C) REFERENCES TO ANY
AMOUNT AS ON DEPOSIT OR OUTSTANDING ON ANY PARTICULAR DATE MEANS SUCH AMOUNT AT
THE CLOSE OF BUSINESS ON SUCH DAY; (D) THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO THIS LOAN AGREEMENT (OR OTHER
DOCUMENT IN WHICH THEY ARE USED) AS A WHOLE AND


--------------------------------------------------------------------------------



NOT TO ANY PARTICULAR PROVISION OF THIS LOAN AGREEMENT (OR SUCH CERTIFICATE OR
DOCUMENT); (E) REFERENCES TO ANY SECTION, SCHEDULE, ANNEX OR EXHIBIT ARE
REFERENCES TO SECTIONS, SCHEDULES, ANNEXES AND EXHIBITS IN OR TO THIS LOAN
AGREEMENT (OR THE CERTIFICATE OR OTHER DOCUMENT IN WHICH THE REFERENCE IS MADE)
AND REFERENCES TO ANY PARAGRAPH, SUBSECTION, CLAUSE OR OTHER SUBDIVISION WITHIN
ANY SECTION OR DEFINITION REFER TO SUCH PARAGRAPH, SUBSECTION, CLAUSE OR OTHER
SUBDIVISION OF SUCH SECTION OR DEFINITION; (F) THE TERM “INCLUDING” MEANS
“INCLUDING WITHOUT LIMITATION”; (G) REFERENCES TO ANY LAW REFER TO THAT LAW AS
AMENDED FROM TIME TO TIME AND INCLUDE ANY SUCCESSOR LAW; (H) REFERENCES TO ANY
AGREEMENT REFER TO THAT AGREEMENT AS FROM TIME TO TIME AMENDED OR SUPPLEMENTED
OR AS THE TERMS OF SUCH AGREEMENT ARE WAIVED OR MODIFIED IN ACCORDANCE WITH ITS
TERMS; (I) REFERENCES TO ANY PERSON INCLUDE THAT PERSON’S SUCCESSORS AND
PERMITTED ASSIGNS; AND (J) HEADINGS ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL
NOT OTHERWISE AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISION HEREOF.


SECTION 1.3.            COMPUTATION OF TIME PERIODS.  UNLESS OTHERWISE STATED IN
THIS LOAN AGREEMENT, IN THE COMPUTATION OF A PERIOD OF TIME FROM A SPECIFIED
DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND
THE WORDS “TO” AND “UNTIL” EACH MEANS “TO BUT EXCLUDING.”


ARTICLE 2


AMOUNT AND TERMS OF COMMITMENT


SECTION 2.1.            REVOLVING CREDIT FACILITY.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, ON THE DATE HEREOF
(THE “AMENDMENT DATE”), AND THEREAFTER FROM TIME TO TIME UNTIL THE FACILITY
TERMINATION DATE, UPON THE REQUEST OF THE BORROWER IN ACCORDANCE WITH
SECTION 2.3 HEREOF, EACH LENDER MAY, IN ITS SOLE DISCRETION, MAKE LOANS TO THE
BORROWER (EACH, A “LOAN”) RATABLY IN ACCORDANCE WITH ITS GROUP’S COMMITMENT, AND
IF A LENDER DECLINES TO MAKE A LOAN, ITS GROUP’S BANK INVESTORS SHALL MAKE SUCH
LOAN RATABLY IN ACCORDANCE WITH ITS GROUP’S COMMITMENT, ALL FROM TIME TO TIME AS
PERMITTED BY THIS LOAN AGREEMENT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
EITHER LENDER NOR ANY BANK INVESTOR MAKE ANY LOAN IF, AFTER GIVING EFFECT TO
SUCH LOAN, EITHER (A) THE NET INVESTMENT WOULD EXCEED THE MAXIMUM NET INVESTMENT
OR (B) A BORROWING BASE DEFICIENCY WOULD EXIST.  IN THE EVENT THAT ANY LENDER OR
BANK INVESTOR FAILS TO MAKE A LOAN FOR ANY REASON, ANY OTHER LENDER MAY ELECT TO
ASSUME THE FULL FUNDING OBLIGATION OF SUCH LENDER OR BANK INVESTOR UNDER THIS
AGREEMENT.  IN THE CASE SUCH LENDER ELECTS TO ASSUME SUCH FUNDING OBLIGATIONS,
IT WOULD ALSO INHERIT THE RIGHT TO RECEIVE ANY AND ALL FEES AND INTEREST THAT
WOULD BE DUE TO THE NON-PERFORMING LENDER OR BANK INVESTOR (IF NOT FOR ITS
FAILURE TO MAKE THE RELATED LOAN).


(B)           VARIABLE FUNDING NOTES.  THE LOANS MADE BY EACH GROUP SHALL BE
EVIDENCED BY PROMISSORY NOTES OF THE BORROWER, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A HERETO (THE “VFN” OR “VARIABLE FUNDING NOTES”), PAYABLE TO THE ORDER
OF THE RELATED MANAGING AGENT FOR SUCH GROUP FOR THE ACCOUNT OF THE RELATED
LENDER OR BANK INVESTORS, AS APPLICABLE.  EACH MANAGING AGENT SHALL RECORD THE
DATE AND AMOUNT OF EACH LOAN MADE AND THE DATE AND AMOUNT OF EACH PAYMENT OF
PRINCIPAL THEREOF, AND ANY SUCH RECORDATION SHALL CONSTITUTE PRIMA FACIE
EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED.  EACH VFN SHALL (A) BE
DATED THE DATE


--------------------------------------------------------------------------------



HEREOF, (B) BE STATED TO MATURE ON THE SCHEDULED TERMINATION DATE, AND
(C) PROVIDE FOR THE PAYMENT OF PRINCIPAL, INTEREST AND FEES IN ACCORDANCE WITH
SECTION 2.5 AND SECTION 2.6 HEREOF.


SECTION 2.2.            [RESERVED].


SECTION 2.3.            LOAN REQUESTS.


(A)           NOTICE.  PRIOR TO THE FACILITY TERMINATION DATE, THE BORROWER MAY
REQUEST LOANS ON ANY BUSINESS DAY BY DELIVERING TO THE AGENT AND EACH MANAGING
AGENT IRREVOCABLE NOTICE OF EACH BORROWING VIA FACSIMILE IN THE FORM OF EXHIBIT
B HERETO (A “BORROWING REQUEST”) BY 12:00 NOON (NEW YORK CITY TIME) (I) AT LEAST
ONE (1) BUSINESS DAY PRIOR TO THE PROPOSED LOAN DATE WITH RESPECT TO ANY LOAN
WHICH IS TO BE MADE ON ANY OTHER LOAN DATE AND FOR WHICH THE RELATED BORROWING
REQUEST SPECIFIES THE CP RATE AS THE DESIRED RATE TYPE AND (II) AT LEAST THREE
(3) BUSINESS DAYS PRIOR TO THE PROPOSED LOAN DATE WITH RESPECT TO ANY LOAN WHICH
IS TO BE MADE ON ANY OTHER LOAN DATE AND FOR WHICH THE RELATED BORROWING REQUEST
SPECIFIES EITHER THE OFFSHORE RATE OR THE BASE RATE AS THE DESIRED RATE TYPE OR
FOR WHICH SUCH BORROWING REQUEST IS DELIVERED WHEN ANY TRANCHE ACCRUING DISCOUNT
AT EITHER SUCH RATE TYPE HAS A RATE PERIOD THAT HAS NOT YET THEN EXPIRED.  THE
BORROWING REQUEST SHALL SPECIFY (A) THE PROPOSED DATE FOR SUCH LOAN (THE “LOAN
DATE”), (B) THE AMOUNT OF THE LOAN REQUESTED, WHICH SHALL BE AT LEAST $1,000,000
AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF OR, TO THE EXTENT THAT THE
THEN AVAILABLE UNUSED PORTION OF THE MAXIMUM NET INVESTMENT IS LESS THAN SUCH
AMOUNT, SUCH LESSER AMOUNT EQUAL TO SUCH AVAILABLE UNUSED PORTION OF THE MAXIMUM
NET INVESTMENT, (C) THE DESIRED RATE PERIOD AND RATE TYPE RELATED THERETO
PURSUANT TO SECTION 2.4 AND (D) WHETHER THE REQUEST IS TO A LENDER OR THE BANK
INVESTORS.  EACH BORROWING REQUEST SHALL BE IRREVOCABLE AND BINDING ON THE
BORROWER AND THE BORROWER SHALL INDEMNIFY THE LENDERS, THE BANK INVESTORS, THE
MANAGING AGENTS AND THE AGENT AGAINST ANY LOSS OR REASONABLE EXPENSE INCURRED BY
ANY LENDER, ANY BANK INVESTOR, ANY MANAGING AGENT OR THE AGENT, EITHER DIRECTLY
OR THROUGH ANY PROGRAM SUPPORT AGREEMENT, AS A RESULT OF ANY FAILURE BY THE
BORROWER TO COMPLETE SUCH BORROWING, INCLUDING, WITHOUT LIMITATION, ANY LOSS OR
REASONABLE EXPENSE INCURRED BY ANY LENDER, ANY BANK INVESTOR, ANY MANAGING AGENT
OR THE AGENT, EITHER DIRECTLY OR PURSUANT TO ANY PROGRAM SUPPORT AGREEMENT, BY
REASON OF THE LIQUIDATION OR REEMPLOYMENT OF FUNDS ACQUIRED BY ANY LENDER, ANY
BANK INVESTOR, ANY MANAGING AGENT OR THE AGENT OR PROGRAM SUPPORT PROVIDER
(INCLUDING, WITHOUT LIMITATION, FUNDS OBTAINED BY ISSUING COMMERCIAL PAPER OR
PROMISSORY NOTES OR OBTAINING DEPOSITS AS LOANS FROM THIRD PARTIES) FOR THE
LENDERS TO FUND SUCH BORROWING.


(B)           LENDER ACCEPTANCE OR REJECTION.  EACH MANAGING AGENT WILL PROMPTLY
NOTIFY THE RELATED LENDER AND THE SURETY PROVIDER, OF THE RECEIPT OF ANY
BORROWING REQUEST.  WITH RESPECT TO EACH GROUP, IF THE BORROWING REQUEST IS
RECEIVED PRIOR TO THE RELATED LENDER INVESTMENT TERMINATION DATE, SUCH LENDER,
IN ITS SOLE DISCRETION, SHALL INSTRUCT THE RELATED MANAGING AGENT TO ACCEPT OR
REJECT SUCH BORROWING REQUEST BY NOTICE GIVEN TO THE BORROWER AND THE SUCH
MANAGING AGENT BY TELEPHONE OR FACSIMILE BY NO LATER THAN THE CLOSE OF BUSINESS
ON THE BUSINESS DAY SUCH LENDER RECEIVES ANY SUCH BORROWING REQUEST.


(C)           BANK INVESTOR’S COMMITMENT.  AT NO TIME WILL ANY LENDER HAVE ANY
OBLIGATION TO FUND A LOAN.  SUBJECT TO THE CONDITIONS SET FORTH HEREIN, AT ALL
TIMES ON AND AFTER THE RELATED LENDER INVESTMENT TERMINATION DATE AND PRIOR TO
THE FACILITY TERMINATION DATE, ALL LOANS SHALL BE MADE BY EACH MANAGING AGENT ON
BEHALF OF THE RELATED BANK INVESTORS.  AT ANY


--------------------------------------------------------------------------------



TIME WHEN A LENDER HAS REJECTED A REQUEST FOR A LOAN, THE RELATED MANAGING AGENT
SHALL SO NOTIFY THE RELATED BANK INVESTORS, AND THE SURETY PROVIDER AND THE BANK
INVESTORS SHALL MAKE SUCH LOAN, ON A PRO RATA BASIS, IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION
2.3(C) OR ELSEWHERE IN THIS LOAN AGREEMENT TO THE CONTRARY, NO BANK INVESTOR
(INCLUDING IN ITS CAPACITY AS A PROGRAM SUPPORT PROVIDER PURSUANT TO THE PROGRAM
SUPPORT AGREEMENT TO WHICH IT IS A PARTY) SHALL BE OBLIGATED TO PROVIDE THE
AGENT OR THE BORROWER WITH FUNDS IN CONNECTION WITH THE NET INVESTMENT IN AN
AMOUNT THAT WOULD RESULT IN THE PORTION OF THE NET INVESTMENT THEN FUNDED BY IT
EXCEEDING THE DOLLAR AMOUNT OF ITS COMMITMENT THEN IN EFFECT.  THE OBLIGATION OF
EACH BANK INVESTOR TO REMIT ITS PRO RATA SHARE OF ANY SUCH LOAN SHALL BE SEVERAL
FROM THAT OF EACH OTHER BANK INVESTOR, AND THE FAILURE OF ANY BANK INVESTOR TO
SO MAKE SUCH AMOUNT AVAILABLE TO THE LENDER SHALL NOT RELIEVE ANY OTHER BANK
INVESTOR OF ITS OBLIGATION HEREUNDER.


(D)           PAYMENT OF LOANS.  WITH RESPECT TO EACH GROUP, ON ANY LOAN DATE,
THE RELATED LENDER OR THE RELATED BANK INVESTOR, AS THE CASE MAY BE, SHALL REMIT
ITS SHARE OF THE AGGREGATE AMOUNT OF SUCH LOAN (DETERMINED PURSUANT TO SECTION
2.3(B) AND (C) HEREOF) TO THE ACCOUNT OF THE RELATED MANAGING AGENT SPECIFIED
THEREFOR FROM TIME TO TIME BY SUCH MANAGING AGENT BY NOTICE TO SUCH PERSONS BY
WIRE TRANSFER OF SAME DAY FUNDS. FOLLOWING EACH MANAGING AGENT’S RECEIPT OF
FUNDS FROM THE LENDERS OR BANK INVESTORS AS AFORESAID, SUCH MANAGING AGENT SHALL
REMIT SUCH FUNDS RECEIVED TO THE BORROWER’S ACCOUNT AT THE LOCATION INDICATED IN
SECTION 8.3 BY WIRE TRANSFER OF SAME DAY FUNDS.


(E)           MANAGING AGENTS MAY ADVANCE FUNDS.  WITH RESPECT TO EACH GROUP,
UNLESS THE RELATED MANAGING AGENT SHALL HAVE RECEIVED NOTICE FROM ANY BANK
INVESTOR OR THE RELATED LENDER THAT SUCH PERSON WILL NOT MAKE ITS SHARE OF ANY
LOAN AVAILABLE ON THE APPLICABLE LOAN DATE THEREFOR, SUCH MANAGING AGENT MAY
(BUT SHALL HAVE NO OBLIGATION TO) MAKE ANY SUCH BANK INVESTOR’S SHARE OF ANY
LOAN AVAILABLE TO THE BORROWER IN ANTICIPATION OF THE RECEIPT BY SUCH MANAGING
AGENT OF SUCH AMOUNT FROM THE APPLICABLE BANK INVESTOR.  TO THE EXTENT ANY SUCH
BANK INVESTOR FAILS TO REMIT ANY SUCH AMOUNT TO A MANAGING AGENT AFTER ANY SUCH
ADVANCE BY SUCH MANAGING AGENT ON SUCH LOAN DATE, SUCH BANK INVESTOR SHALL BE
REQUIRED TO PAY SUCH AMOUNT TO SUCH MANAGING AGENT FOR ITS OWN ACCOUNT, TOGETHER
WITH INTEREST THEREON AT A PER ANNUM RATE EQUAL TO THE FEDERAL FUNDS RATE, UPON
ITS DEMAND THEREFOR (PROVIDED THAT NO LENDER SHALL HAVE AN OBLIGATION TO PAY
SUCH INTEREST AMOUNTS EXCEPT TO THE EXTENT THAT IT SHALL HAVE SUFFICIENT FUNDS
TO PAY THE FACE AMOUNT OF ITS COMMERCIAL PAPER IN FULL).  UNTIL SUCH AMOUNT
SHALL BE REPAID, SUCH AMOUNT SHALL BE DEEMED TO BE NET INVESTMENT PAID BY A
MANAGING AGENT AND SUCH MANAGING AGENT SHALL BE DEEMED TO HAVE AN INTEREST IN
THE NET INVESTMENT HEREUNDER TO THE EXTENT OF SUCH LOAN.  UPON THE PAYMENT OF
SUCH AMOUNT TO A MANAGING AGENT BY SUCH BANK INVESTOR, SUCH PAYMENT SHALL
CONSTITUTE SUCH PERSON’S PAYMENT OF ITS SHARE OF THE APPLICABLE LOAN.


(F)            DEFAULTING BANK INVESTOR.  IF, BY 2:00 P.M. (NEW YORK CITY TIME)
ON ANY LOAN DATE, WHETHER OR NOT A MANAGING AGENT HAS ADVANCED THE AMOUNT OF THE
APPLICABLE LOAN, ONE OR MORE BANK INVESTORS (EACH, A “DEFAULTING BANK INVESTOR”,
AND EACH BANK INVESTOR OTHER THAN ANY DEFAULTING BANK INVESTOR BEING REFERRED TO
AS A “NON-DEFAULTING BANK INVESTOR”) FAILS TO MAKE ITS PRO RATA SHARE OF ANY
LOAN AVAILABLE TO THE AGENT PURSUANT TO SECTION 2.3(D) OR ANY ASSIGNMENT AMOUNT
PAYABLE BY IT PURSUANT TO SECTION 2.14(A) (THE AGGREGATE AMOUNT NOT SO MADE
AVAILABLE TO A MANAGING AGENT BEING HEREIN CALLED IN EITHER CASE THE “LOAN
DEFICIT”), THEN


--------------------------------------------------------------------------------



THE RELATED MANAGING AGENT SHALL, BY NO LATER THAN 2:30 P.M. (NEW YORK CITY
TIME) ON THE APPLICABLE LOAN DATE OR THE APPLICABLE ASSIGNMENT DATE, AS THE CASE
MAY BE, INSTRUCT EACH NON-DEFAULTING BANK INVESTOR TO PAY, BY NO LATER THAN
3:00 P.M. (NEW YORK CITY TIME), IN IMMEDIATELY AVAILABLE FUNDS, TO THE ACCOUNT
DESIGNATED BY SUCH MANAGING AGENT, AN AMOUNT EQUAL TO THE LESSER OF (I) SUCH
NON-DEFAULTING BANK INVESTOR’S PROPORTIONATE SHARE (BASED UPON THE RELATIVE
COMMITMENTS OF THE NON-DEFAULTING BANK INVESTORS) OF THE LOAN DEFICIT AND
(II) ITS UNUSED COMMITMENT.  A DEFAULTING BANK INVESTOR SHALL FORTHWITH, UPON
DEMAND, PAY TO SUCH MANAGING AGENT FOR THE RATABLE BENEFIT OF THE NON-DEFAULTING
BANK INVESTORS ALL AMOUNTS PAID BY EACH NON-DEFAULTING BANK INVESTOR ON BEHALF
OF SUCH DEFAULTING BANK INVESTOR, TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE A PAYMENT WAS MADE BY A NON-DEFAULTING BANK INVESTOR UNTIL THE
DATE SUCH NON-DEFAULTING BANK INVESTOR HAS BEEN PAID SUCH AMOUNTS IN FULL, AT A
RATE PER ANNUM EQUAL TO THE SUM OF THE BASE RATE, PLUS 2.00% PER ANNUM.  IN
ADDITION, IF, AFTER GIVING EFFECT TO THE PROVISIONS OF THE IMMEDIATELY PRECEDING
SENTENCE, ANY LOAN DEFICIT WITH RESPECT TO ANY ASSIGNMENT AMOUNT CONTINUES TO
EXIST, EACH SUCH DEFAULTING BANK INVESTOR SHALL PAY INTEREST TO THE RELATED
MANAGING AGENT, FOR THE ACCOUNT OF THE RELATED LENDER, ON SUCH DEFAULTING BANK
INVESTOR’S PORTION OF SUCH REMAINING INVESTMENT DEFICIT, AT A RATE PER ANNUM,
EQUAL TO THE SUM OF THE BASE RATE, PLUS 2.00% PER ANNUM, FOR EACH DAY FROM THE
APPLICABLE ASSIGNMENT DATE UNTIL THE DATE SUCH DEFAULTING BANK INVESTOR SHALL
PAY ITS PORTION OF SUCH REMAINING LOAN DEFICIT IN FULL TO SUCH LENDER.


SECTION 2.4.            DETERMINATION OF DISCOUNT AND RATE PERIODS.


(A)           TRANCHES.

(I)            THE NET INVESTMENT SHALL BE ALLOCATED TO TRANCHES (EACH A
“TRANCHE”) HAVING RATE PERIODS AND ACCRUING DISCOUNT AT THE RATE TYPES SPECIFIED
AND DETERMINED IN ACCORDANCE WITH THIS SECTION 2.4.  AT ANY TIME, EACH TRANCHE
SHALL HAVE ONLY ONE RATE PERIOD AND ONE RATE TYPE.

(II)           THE BORROWER SHALL GIVE EACH MANAGING AGENT IRREVOCABLE NOTICE BY
TELEPHONE OF EACH REQUESTED RATE PERIOD AND RATE TYPE BY 12:00 NOON (NEW YORK
CITY TIME) (I) AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE REQUESTED LOAN DATE OR
THE EXPIRATION OF ANY THEN EXISTING RATE PERIOD, AS APPLICABLE, WITH RESPECT TO
ANY LOAN OR TRANCHE FOR WHICH THE BORROWER SPECIFIES THE CP RATE AS THE DESIRED
RATE TYPE AND (II) AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED LOAN
DATE OR THE EXPIRATION OF ANY THEN EXISTING RATE PERIOD, AS APPLICABLE, WITH
RESPECT TO ANY LOAN OR TRANCHE FOR WHICH THE BORROWER SPECIFIES EITHER THE
OFFSHORE RATE OR THE BASE RATE AS THE DESIRED RATE TYPE OR FOR WHICH SUCH NOTICE
IS DELIVERED WHEN ANY TRANCHE ACCRUING DISCOUNT AT EITHER SUCH RATE TYPE HAS A
RATE PERIOD THAT HAS NOT YET THEN EXPIRED; PROVIDED, HOWEVER, THAT EACH MANAGING
AGENT MAY SELECT, IN ITS SOLE DISCRETION, ANY SUCH RATE PERIOD OR RATE TYPE IF
(I) THE BORROWER FAILS TO PROVIDE SUCH NOTICE ON A TIMELY BASIS OR (II) A
MANAGING AGENT DETERMINES, IN ITS SOLE REASONABLE DISCRETION, THAT THE RATE
PERIOD OR RATE TYPE REQUESTED BY THE BORROWER IS UNAVAILABLE OR FOR ANY REASON
COMMERCIALLY UNDESIRABLE TO THE RELATED LENDER, RELATED MANAGING AGENT, THE
AGENT OR THE BANK INVESTORS.


(B)           NET INVESTMENT HELD ON BEHALF OF LENDERS.  AT ALL TIMES ON AND
AFTER THE CLOSING DATE, BUT PRIOR TO THE FACILITY TERMINATION DATE, SOLELY WITH
RESPECT TO ANY TRANCHE HELD


--------------------------------------------------------------------------------



ON BEHALF OF A LENDER AT ANY TIME WHEN SUCH LENDER FUNDS SUCH TRANCHE THROUGH
THE ISSUANCE OF COMMERCIAL PAPER, THE BORROWER MAY, SUBJECT TO THE RELATED
MANAGING AGENT’S APPROVAL AND THE LIMITATIONS DESCRIBED IN CLAUSE (A)(II) ABOVE,
REQUEST RATE PERIODS AND RATE TYPES AND ALLOCATE A TRANCHE TO EACH SELECTED RATE
PERIOD, SO THAT THE AGGREGATE TRANCHES ALLOCATED TO OUTSTANDING RATE PERIODS AT
ALL TIMES SHALL EQUAL THE NET INVESTMENT HELD ON BEHALF OF SUCH LENDER.  EACH
LENDER CONFIRMS THAT IT IS ITS INTENTION TO ALLOCATE ALL OR SUBSTANTIALLY ALL OF
THE NET INVESTMENT HELD ON ITS BEHALF TO ONE OR MORE RATE PERIODS WITH RESPECT
TO WHICH THE DISCOUNT APPLICABLE THERETO IS CALCULATED BY REFERENCE TO THE CP
RATE; PROVIDED THAT EITHER MANAGING AGENT MAY DETERMINE, FROM TIME TO TIME, IN
ITS SOLE REASONABLE DISCRETION, THAT FUNDING SUCH NET INVESTMENT BY MEANS OF ONE
OR MORE SUCH RATE PERIODS OR RATE TYPES IS NOT POSSIBLE OR IS NOT DESIRABLE FOR
ANY REASON.


(C)           NET INVESTMENT FUNDED PURSUANT TO PROGRAM SUPPORT AGREEMENT.  EACH
RATE PERIOD APPLICABLE TO ANY TRANCHE FUNDED PURSUANT TO A PROGRAM SUPPORT
AGREEMENT SHALL BE A PERIOD, SELECTED BY EACH MANAGING AGENT, AND DISCOUNT WITH
RESPECT THERETO SHALL BE CALCULATED BY REFERENCE TO THE ALTERNATE RATE.


(D)           NET INVESTMENT HELD ON BEHALF OF BANK INVESTORS.  WITH RESPECT TO
ANY TRANCHE HELD ON BEHALF OF THE BANK INVESTORS (OR ANY OF THEM), IF PRIOR TO
THE FACILITY TERMINATION DATE, THE RATE PERIOD APPLICABLE THERETO SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 2.4(A)(II) HEREOF.


(E)           OFFSHORE RATE PROTECTION; ILLEGALITY.

(I)            IF THE MANAGING AGENTS ARE UNABLE TO OBTAIN ON A TIMELY BASIS THE
INFORMATION NECESSARY TO DETERMINE THE OFFSHORE RATE FOR ANY PROPOSED RATE
PERIOD, THEN

(A)          the Managing Agents shall forthwith notify the related Lender or
Bank Investors, as applicable, and the Borrower that the Offshore Rate cannot be
determined for such Rate Period, and

(B)           while such circumstances exist, none of the Lenders, the Bank
Investors or the related Managing Agent shall allocate any Tranches with respect
to Loans made during such period or reallocate any Tranches allocated to any
then existing Rate Period ending during such period, to a Rate Period with
respect to which Discount is calculated by reference to the Offshore Rate. 
Discount related to any such Tranches shall be calculated according to the Base
Rate while such circumstances exist.

(II)           IF, WITH RESPECT TO ANY OUTSTANDING RATE PERIOD, THE LENDERS OR
ANY OF THE BANK INVESTORS ON BEHALF OF WHICH THE MANAGING AGENTS HOLD ANY
TRANCHE NOTIFIES THE RELATED MANAGING AGENT THAT IT IS UNABLE TO OBTAIN MATCHING
DEPOSITS IN THE LONDON INTERBANK MARKET TO FUND ITS PURCHASE OR MAINTENANCE OF
SUCH TRANCHE OR THAT THE OFFSHORE RATE APPLICABLE TO SUCH TRANCHE WILL NOT
ADEQUATELY REFLECT THE COST TO THE PERSON OF FUNDING OR MAINTAINING SUCH TRANCHE
FOR SUCH RATE PERIOD, THEN (A) SUCH MANAGING AGENT SHALL FORTHWITH SO NOTIFY THE
BORROWER, THE LENDERS AND THE BANK INVESTORS AND (B) UPON SUCH NOTICE AND
THEREAFTER WHILE SUCH CIRCUMSTANCES EXIST NONE OF


--------------------------------------------------------------------------------


THE MANAGING AGENTS, THE LENDERS OR THE BANK INVESTORS, AS APPLICABLE, SHALL
ALLOCATE ANY OTHER TRANCHE WITH RESPECT TO INVESTMENTS MADE DURING SUCH PERIOD
OR REALLOCATE ANY TRANCHE ALLOCATED TO ANY RATE PERIOD ENDING DURING SUCH
PERIOD, TO A RATE PERIOD WITH RESPECT TO WHICH DISCOUNT IS CALCULATED BY
REFERENCE TO THE OFFSHORE RATE.  DISCOUNT RELATED TO ANY SUCH TRANCHES SHALL BE
CALCULATED ACCORDING TO THE BASE RATE WHILE SUCH CIRCUMSTANCES EXIST.

(III)          NOTWITHSTANDING ANY OTHER PROVISION OF THIS LOAN AGREEMENT, IF
THE LENDERS OR ANY OF THE BANK INVESTORS, AS APPLICABLE, SHALL NOTIFY THE
MANAGING AGENTS THAT SUCH PERSON HAS DETERMINED (OR HAS BEEN NOTIFIED BY ANY
PROGRAM SUPPORT PROVIDER) THAT THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE
INTERPRETATION OF ANY LAW MAKES IT UNLAWFUL (EITHER FOR SUCH LENDER, SUCH BANK
INVESTOR, OR SUCH PROGRAM SUPPORT PROVIDER, AS APPLICABLE), OR ANY CENTRAL BANK
OR OTHER GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL, FOR SUCH LENDER,
SUCH BANK INVESTOR OR SUCH PROGRAM SUPPORT PROVIDER, AS APPLICABLE, TO FUND OR
MAINTAIN ANY TRANCHE ACCRUING DISCOUNT CALCULATED BY REFERENCE TO THE OFFSHORE
RATE, THEN (A) AS OF THE EFFECTIVE DATE OF SUCH NOTICE FROM SUCH PERSON TO THE
AGENT, THE OBLIGATION OR ABILITY OF SUCH LENDER OR SUCH BANK INVESTOR, AS
APPLICABLE, TO FUND THE MAKING OR MAINTENANCE OF ANY TRANCHE ACCRUING DISCOUNT
CALCULATED BY REFERENCE TO THE OFFSHORE RATE SHALL BE SUSPENDED UNTIL SUCH
PERSON NOTIFIES THE RELATED MANAGING AGENT THAT THE CIRCUMSTANCES CAUSING SUCH
SUSPENSION NO LONGER EXIST AND (B) EACH TRANCHE MADE OR MAINTAINED BY SUCH
PERSON SHALL EITHER (1) IF SUCH PERSON MAY LAWFULLY CONTINUE TO MAINTAIN SUCH
TRANCHE ACCRUING DISCOUNT CALCULATED BY REFERENCE TO THE OFFSHORE RATE UNTIL THE
LAST DAY OF THE APPLICABLE RATE PERIOD, BE REALLOCATED ON THE LAST DAY OF SUCH
RATE PERIOD TO ANOTHER RATE PERIOD AND SHALL ACCRUE DISCOUNT CALCULATED BY
REFERENCE TO THE BASE RATE OR (2) IF SUCH PERSON SHALL DETERMINE THAT IT MAY NOT
LAWFULLY CONTINUE TO MAINTAIN SUCH TRANCHE ACCRUING DISCOUNT CALCULATED BY
REFERENCE TO THE OFFSHORE RATE UNTIL THE END OF THE APPLICABLE RATE PERIOD, SUCH
PERSON’S SHARE OF SUCH TRANCHE ALLOCATED TO SUCH RATE PERIOD SHALL BE DEEMED TO
ACCRUE DISCOUNT AT THE BASE RATE FROM THE EFFECTIVE DATE OF SUCH NOTICE UNTIL
THE END OF SUCH RATE PERIOD.


(F)            AT ALL TIMES ON AND AFTER THE OCCURRENCE OF THE FACILITY
TERMINATION DATE, THE AGENT SHALL SELECT ALL RATE PERIODS AND RATE TYPES
APPLICABLE THERETO.


SECTION 2.5.            PAYMENT OF PRINCIPAL, INTEREST AND OTHER AMOUNTS.

(a)           The Borrower will duly and punctually pay or cause to be paid
amounts due in respect of principal and interest on the VFN in accordance with
the terms of this Loan Agreement, the applicable Fee Letter, the VFN and the CTA
Agreement.  Without limiting the foregoing, the Borrower will cause to be
delivered to the Trustee all amounts on deposit in the Holding Account when and
as required by the Master Servicing Agreement for application as provided in the
CTA Agreement.  The Borrower shall also pay or cause to be paid all other
amounts payable by or on behalf of the Borrower pursuant to this Loan Agreement,
the applicable Fee Letter, the VFN and the CTA Agreement to the parties entitled
thereto in accordance with the terms hereof and in the manner and order of
priority provided in the CTA Agreement.


--------------------------------------------------------------------------------


(b)           Breach of Representation or Warranty.  If on any day any of the
representations or warranties with respect to eligibility set forth in
Section 3.1(j) hereof was or becomes untrue with respect to an Account (whether
on or after the date of the pledge thereof to the Trustee, for the benefit of
the Secured Parties), the Borrower shall be deemed to have received on such day
a Collection of such Account in full and the Borrower shall on such day pay to
the Master Servicer from funds other than actual Available Collections (other
than actual Collections otherwise distributable to the Borrower under Section
4.1(d) of the CTA Agreement) an amount equal to the unpaid balance of such
Account and such amount shall be allocated and applied by as a Collection in
accordance with Article II of the Master Servicing Agreement and the CTA
Agreement.


SECTION 2.6.            MANDATORY AND OPTIONAL PREPAYMENTS.


(A)           ON EACH REMITTANCE DATE FOLLOWING THE FACILITY TERMINATION DATE,
AVAILABLE COLLECTIONS SHALL BE APPLIED TO REDUCE THE NET INVESTMENT IN
ACCORDANCE WITH SECTION 4.1(D)(VIII) OF THE CTA AGREEMENT.


(B)           PRIOR TO THE FACILITY TERMINATION DATE, UPON THE OCCURRENCE OF A
BORROWING BASE DEFICIENCY, THE BORROWER SHALL EITHER: (I) WITHIN FIVE (5)
BUSINESS DAYS (THE “DEFICIENCY CURE PERIOD”) DELIVER OR CAUSE TO BE DELIVERED
ADDITIONAL ELIGIBLE ACCOUNTS TO THE TRUSTEE OR DEPOSIT OR CAUSE TO BE DEPOSITED
CASH INTO THE PRINCIPAL PAYMENT ACCOUNT, IN EITHER CASE, IN AN AMOUNT (BASED ,
IN THE CASE OF ELIGIBLE ACCOUNTS, ON THE LESSER OF THE APB AND AMV THEREOF ON
THE DATE OF DELIVERY, AS DETERMINED BY THE AGENT) AT LEAST EQUAL TO SUCH
BORROWING BASE DEFICIENCY OR (II) IN THE EVENT THAT THE BORROWING BASE
DEFICIENCY ARISES AS A RESULT OF THE DETERMINATION OF MARKET VALUE PURSUANT TO
CLAUSE (II) OF THE DEFINITION THEREOF, AT THE BORROWER’S OPTION EITHER (A)
FOLLOW THE PROCEDURES SET FORTH IN CLAUSE (I) OF THIS SECTION 2.6(B) OR (B) MAY
EMPLOY THE PROCEDURES SET FORTH IN THE DEFINITION OF MARKET VALUE, AND UPON A
FINAL DETERMINATION OF MARKET VALUE AS CONTEMPLATED THEREIN, TO THE EXTENT THAT
A BORROWING BASE DEFICIENCY STILL EXISTS AFTER USING THE FINAL DETERMINATION OF
MARKET VALUE, THEN, THE BORROWER SHALL FOLLOW THE PROCEDURES SET FORTH IN CLAUSE
(I) OF THIS SECTION 2.6(B); PROVIDED THAT IN SUCH EVENT, THE DEFICIENCY CURE
PERIOD SHALL BE FIFTEEN (15) BUSINESS DAYS FOLLOWING THE OCCURRENCE OF A
BORROWING BASE DEFICIENCY.  FUNDS DEPOSITED IN THE PRINCIPAL PAYMENT ACCOUNT
SHALL BE APPLIED TO THE REDUCTION OF THE NET INVESTMENT IN THE MANNER AND
SUBJECT TO THE PRIORITY OF PAYMENTS PROVIDED IN SECTION 4.1(C) OF THE CTA
AGREEMENT.  ANY CASH DEPOSITED BY THE BORROWER PURSUANT TO THIS SECTION 2.6(B)
SHALL BE MADE FROM FUNDS OTHER THAN AVAILABLE COLLECTIONS OTHERWISE
DISTRIBUTABLE TO THE BORROWER PURSUANT TO SECTION 4.1(D) OF THE CTA AGREEMENT,
WHICH MAY BE USED BY THE BORROWER FOR SUCH PURPOSE.


(C)           [RESERVED].


(D)           [RESERVED].


(E)           [RESERVED].


(F)            THE BORROWER SHALL HAVE THE RIGHT ON ANY DATE, UPON WRITTEN
NOTICE TO THE RELATED MANAGING AGENT NOT LATER THAN TWO (2) BUSINESS DAYS PRIOR
TO SUCH DATE, TO DEPOSIT INTO THE PRINCIPAL PAYMENT ACCOUNT PREPAYMENTS OF
PRINCIPAL ON THE VFN.  ANY SUCH PREPAYMENT


--------------------------------------------------------------------------------



(I) SHALL BE AT LEAST $1,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS
THEREOF AND (II) SHALL BE MADE FROM FUNDS OTHER THAN AVAILABLE COLLECTIONS,
OTHER THAN AVAILABLE COLLECTIONS OTHERWISE DISTRIBUTABLE TO THE BORROWER
PURSUANT TO SECTION 4.1(D) OF THE CTA AGREEMENT, WHICH MAY BE USED BY THE
BORROWER FOR SUCH PURPOSE.


(G)           WITH RESPECT TO EACH GROUP, EACH MANAGING AGENT AGREES THAT
AMOUNTS PAID TO THE MANAGING AGENTS FROM AMOUNTS DEPOSITED IN THE PRINCIPAL
PAYMENT ACCOUNT PURSUANT TO THE PROVISIONS OF THE CTA AGREEMENT SHALL BE APPLIED
PRO RATA TO REPAY: (I) MATURING TRANCHES, RELATED LIQUIDITY DRAW OR RELATED
CREDIT SUPPORT DISBURSEMENTS AS THEY MATURE OR (II) UPON THE BORROWER’S REQUEST,
WITH THE APPROVAL OF THE RELATED MANAGING AGENT, IN ITS SOLE DISCRETION (EXCEPT
WITH RESPECT TO AMOUNTS DEPOSITED PURSUANT TO SECTION 2.6(F) HEREOF AS TO WHICH
NO SUCH APPROVAL SHALL BE REQUIRED), ANY OTHER TRANCHE; PROVIDED THAT THE
BORROWER SHALL PAY ANY COSTS INCURRED IN CONNECTION WITH SUCH REPAYMENT IN
ACCORDANCE WITH SECTION 7.4(B) AND (C) HEREOF.  THE NET INVESTMENT SHALL BE
REDUCED BY ANY AMOUNTS WITHDRAWN AND PAID TO OR AT THE DIRECTION OF SUCH
MANAGING AGENT FROM THE PRINCIPAL PAYMENT ACCOUNT.


(H)           THE ENTIRE PRINCIPAL BALANCE OF THE VFN SHALL BE DUE AND PAYABLE
ON THE APPLICABLE STATED MATURITY DATE TOGETHER WITH ALL ACCRUED AND UNPAID
INTEREST THEREON.


SECTION 2.7.            PROCEEDS.  THE PROCEEDS OF THE LOANS SHALL BE USED BY
THE BORROWER SOLELY TO PURCHASE ACCOUNTS AND TO PAY OTHER AMOUNTS EXPRESSLY
PERMITTED UNDER THE TERMS AND CONDITIONS OF THE OPERATIVE DOCUMENTS.


SECTION 2.8.            PLEDGED ACCOUNTS.


(A)           THE BORROWER SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DATE, AN
ELIGIBLE BANK ACCOUNT (NO. 261619) AT THE TRUSTEE IN THE NAME OF THE TRUSTEE
(THE “COLLECTION ACCOUNT”), BEARING A DESIGNATION CLEARLY INDICATING THAT THE
FUNDS DEPOSITED THEREIN ARE HELD FOR THE BENEFIT OF THE SECURED PARTIES.


(B)           THE BORROWER SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DATE, AN
ELIGIBLE BANK ACCOUNT (NO. 261620) AT THE TRUSTEE IN THE NAME OF THE TRUSTEE
(THE “RESERVE ACCOUNT”) BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS
DEPOSITED THEREIN ARE FOR THE BENEFIT OF THE SECURED PARTIES.


(C)           THE BORROWER SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DAY, AN
ELIGIBLE BANK ACCOUNT (NO. 8900624205) AT THE ACCOUNT BANK ON BEHALF OF THE
MASTER SERVICER (THE “HOLDING ACCOUNT”) BEARING A DESIGNATION CLEARLY INDICATING
THAT THE FUNDS DEPOSITED THEREIN ARE FOR THE BENEFIT OF THE SECURED PARTIES.


(D)           THE BORROWER SHALL ESTABLISH, ON OR PRIOR TO THE CLOSING DATE, AN
ELIGIBLE BANK ACCOUNT (NO. 8900624191) AT THE AGENT (THE “PRINCIPAL PAYMENT
ACCOUNT”) BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED
THEREIN ARE FOR THE BENEFIT OF THE SECURED PARTIES.


(E)           IF AT ANY TIME THE COLLECTION ACCOUNT, THE RESERVE ACCOUNT, THE
PRINCIPAL PAYMENT ACCOUNTS OR THE HOLDING ACCOUNT SHALL NO LONGER BE AN ELIGIBLE
BANK ACCOUNT, THEN THE BORROWER SHALL, WITHIN 10 BUSINESS DAYS (OR SUCH LONGER
PERIOD, NOT TO EXCEED 30 CALENDAR DAYS,


--------------------------------------------------------------------------------



AS TO WHICH THE CONTROLLING PARTY SHALL CONSENT), CAUSE SUCH ACCOUNT AND THE
FUNDS ON DEPOSIT THEREIN TO BE MOVED SO THAT SUCH ACCOUNT SHALL BE AN ELIGIBLE
BANK ACCOUNT.  THE BORROWER SHALL IMMEDIATELY NOTIFY THE AGENT AND THE SURETY
PROVIDER OF THE NEW LOCATION AND ACCOUNT NUMBER OF SUCH ACCOUNT.  FOR PURPOSES
OF THIS LOAN AGREEMENT, THE TERM “ELIGIBLE BANK ACCOUNT” SHALL MEAN, IF SUCH
BANK ACCOUNT DOES NOT MEET THE REQUIREMENTS OF PARAGRAPHS (A) AND (B) OF SUCH
DEFINITION, A BANK ACCOUNT OTHERWISE ACCEPTABLE TO THE CONTROLLING PARTY.


SECTION 2.9.            PAYMENTS AND COMPUTATIONS, ETC.


(A)           ON THE SECOND BUSINESS DAY PRECEDING A DETERMINATION DATE RELATING
TO A LOAN DATE, THE BORROWER SHALL REQUEST FROM THE AGENT, AND THE AGENT SHALL
PROVIDE TO THE BORROWER, THE MARKET DISCOUNT RATE APPLICABLE TO THE RELATED LOAN
DATE.  ON ANY OTHER DATE ON WHICH A MANAGING AGENT REQUESTS THE BORROWER TO
DETERMINE THE MARKET VALUE OF THE ELIGIBLE ACCOUNTS, THE AGENT SHALL PROVIDE THE
MARKET DISCOUNT RATE APPLICABLE TO SUCH DATE TO THE BORROWER.  ON EACH
DETERMINATION DATE ON WHICH A BORROWING REQUEST IS MADE AND WITHIN ONE BUSINESS
DAY OF A WRITTEN REQUEST FROM A MANAGING AGENT, THE BORROWER SHALL CALCULATE THE
APB, AMV AND THE BORROWING BASE, USING, IN THE CASE OF THE AMV, THE MARKET
DISCOUNT RATE SUPPLIED BY THE AGENT.  NEITHER ANY LENDER, ANY BANK INVESTOR, THE
SURETY PROVIDER, ANY MANAGING AGENT NOR THE AGENT SHALL BE BOUND BY, ANY
CALCULATION OF THE APB, THE AMV OR THE BORROWING BASE BY THE BORROWER.


(B)           ALL AMOUNTS TO BE PAID OR DEPOSITED BY THE BORROWER HEREUNDER OR
UNDER THE CTA AGREEMENT SHALL BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS
HEREOF OR THEREOF NO LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DAY WHEN
DUE IN IMMEDIATELY AVAILABLE FUNDS, PAYABLE TO THE MANAGING AGENTS, ON BEHALF OF
THE RELATED LENDER OR THE BANK INVESTORS, AS APPLICABLE.  SUCH PAYMENT SHALL BE
PAID OR DEPOSITED IN THE ACCOUNT INDICATED UNDER THE HEADING “PAYMENT
INFORMATION” IN SECTION 8.3, UNTIL OTHERWISE NOTIFIED BY THE MANAGING AGENTS. 
THE BORROWER SHALL, TO THE EXTENT PERMITTED BY LAW, PAY TO THE MANAGING AGENTS,
FOR THE BENEFIT OF THE LENDERS OR BANK INVESTORS, AS APPLICABLE, UPON DEMAND,
INTEREST ON ALL AMOUNTS NOT PAID OR DEPOSITED WHEN DUE HEREUNDER (“DEFAULT
INTEREST”) AT A RATE EQUAL TO 2.00% PER ANNUM, PLUS THE BASE RATE (THE “DEFAULT
RATE”).  DEFAULT INTEREST SHALL BE PAID IN ACCORDANCE WITH SECTION 4.2(D) OF THE
CTA AGREEMENT.  ALL COMPUTATIONS OF DISCOUNT AND ALL PER ANNUM FEES HEREUNDER
SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL NUMBER OF DAYS
(INCLUDING THE FIRST BUT EXCLUDING THE LAST DAY) ELAPSED.  ANY COMPUTATIONS BY
THE MANAGING AGENTS OF AMOUNTS PAYABLE BY THE BORROWER HEREUNDER SHALL BE
BINDING UPON THE BORROWER ABSENT MANIFEST ERROR.


SECTION 2.10.          REPORTS.  ON EACH DETERMINATION DATE, THE BORROWER SHALL
CAUSE THE MASTER SERVICER TO PROVIDE TO THE MANAGING AGENTS, THE AGENT AND THE
SURETY PROVIDER (A) THE MASTER SERVICER’S MONTHLY CERTIFICATE FOR THE RELATED
COLLECTION PERIOD, (B) A SCHEDULE OF ACCOUNTS WITH RESPECT TO ALL ACCOUNTS OWNED
BY THE BORROWER AND (C) SUCH OTHER INFORMATION AS THE MANAGING AGENTS, THE AGENT
OR THE SURETY PROVIDER MAY REASONABLY REQUEST.


SECTION 2.11.          [RESERVED]


SECTION 2.12.          SHARING OF PAYMENTS, ETC.  IF ANY LENDER OR ANY BANK
INVESTOR (FOR PURPOSES OF THIS SECTION ONLY, BEING A “RECIPIENT”) SHALL OBTAIN
ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT
OF SETOFF, OR OTHERWISE) ON ACCOUNT OF THE PORTION OF


--------------------------------------------------------------------------------



THE NET INVESTMENT FUNDED OR MAINTAINED BY IT (OTHER THAN PURSUANT TO THE
APPLICABLE FEE LETTER, SECTION 2.16(B) OR ARTICLE VII AND OTHER THAN AS A RESULT
OF THE DIFFERENCES IN THE TIMING OF THE APPLICATIONS OF AVAILABLE COLLECTIONS)
IN EXCESS OF ITS RATABLE SHARE OF PAYMENTS ON ACCOUNT OF THE NET INVESTMENT
OBTAINED BY THE RECIPIENT ENTITLED THERETO, SUCH RECIPIENT SHALL FORTHWITH
PURCHASE FROM THE LENDERS OR BANK INVESTORS ENTITLED TO A SHARE OF SUCH AMOUNT
PARTICIPATIONS IN THE PORTIONS OF THE NET INVESTMENT FUNDED OR MAINTAINED BY
SUCH PERSONS AS SHALL BE NECESSARY TO CAUSE SUCH RECIPIENT TO SHARE THE EXCESS
PAYMENT RATABLY WITH EACH SUCH OTHER PERSON ENTITLED THERETO; PROVIDED, HOWEVER,
THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM
SUCH RECIPIENT, SUCH PURCHASE FROM EACH SUCH OTHER PERSON SHALL BE RESCINDED AND
EACH SUCH OTHER PERSON SHALL REPAY TO THE RECIPIENT THE PURCHASE PRICE PAID BY
SUCH RECIPIENT FOR SUCH PARTICIPATION TO THE EXTENT OF SUCH RECOVERY, TOGETHER
WITH AN AMOUNT EQUAL TO SUCH OTHER PERSON’S RATABLE SHARE (ACCORDING TO THE
PROPORTION OF (A) THE AMOUNT OF SUCH OTHER PERSON’S REQUIRED PAYMENT TO (B) THE
TOTAL AMOUNT SO RECOVERED FROM THE RECIPIENT) OF ANY INTEREST OR OTHER AMOUNT
PAID OR PAYABLE BY THE RECIPIENT IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.


SECTION 2.13.          RIGHT OF SETOFF.  WITHOUT IN ANY WAY LIMITING THE
PROVISIONS OF SECTION 2.12, EACH OF THE MANAGING AGENTS, THE AGENT, EACH LENDER
AND EACH BANK INVESTOR IS HEREBY AUTHORIZED (IN ADDITION TO ANY OTHER RIGHTS IT
MAY HAVE) AT ANY TIME AFTER THE OCCURRENCE OF THE FACILITY TERMINATION DATE DUE
TO THE OCCURRENCE OF AN EVENT OF DEFAULT OR FACILITY TERMINATION EVENT OR DURING
THE CONTINUANCE OF A POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT, POTENTIAL
FACILITY TERMINATION EVENT OR FACILITY TERMINATION EVENT TO SET-OFF, APPROPRIATE
AND APPLY (WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE WHICH ARE HEREBY
EXPRESSLY WAIVED) ANY DEPOSITS AND ANY OTHER INDEBTEDNESS HELD OR OWING BY THE
MANAGING AGENTS, THE AGENT, SUCH LENDER OR SUCH BANK INVESTOR TO, OR FOR THE
ACCOUNT OF, THE BORROWER.  THE APPLICABLE MANAGING AGENT SHALL CAUSE ANY AMOUNTS
SO SET-OFF TO BE DEPOSITED IN THE COLLECTION ACCOUNT, FOR APPLICATION BY THE
TRUSTEE IN ACCORDANCE WITH SECTION 4.1(D) OF THE CTA AGREEMENT.


SECTION 2.14.          ASSIGNMENT BY LENDERS TO BANK INVESTORS.


(A)           ASSIGNMENT AMOUNTS.  AT ANY TIME ON OR PRIOR TO THE SCHEDULED
TERMINATION DATE, IF ANY MANAGING AGENT ON BEHALF OF ONE OF THE LENDERS SO
ELECTS, BY WRITTEN NOTICE TO THE AGENT, THE BORROWER HEREBY IRREVOCABLY REQUESTS
AND DIRECTS THAT THE RELATED LENDER ASSIGN, AND SUCH LENDER DOES HEREBY ASSIGN
EFFECTIVE ON THE ASSIGNMENT DATE REFERRED TO BELOW ALL OR SUCH PORTIONS AS MAY
BE ELECTED BY SUCH LENDER OF, ITS INTEREST IN THE NET INVESTMENT AT SUCH TIME TO
THE BANK INVESTORS PURSUANT TO THIS SECTION 2.14 AND THE BORROWER HEREBY AGREES
TO PAY THE AMOUNTS DESCRIBED IN SECTION 2.14; PROVIDED, HOWEVER, THAT UNLESS
SUCH ASSIGNMENT IS AN ASSIGNMENT OF ALL OF SUCH LENDER’S INTEREST IN THE NET
INVESTMENT IN WHOLE ON OR AFTER THE RELATED LENDER INVESTMENT TERMINATION DATE,
NO SUCH ASSIGNMENT SHALL TAKE PLACE PURSUANT TO THIS SECTION 2.14 IF A BORROWING
BASE DEFICIENCY SHALL THEN EXIST; AND PROVIDED, FURTHER, THAT NO SUCH ASSIGNMENT
SHALL TAKE PLACE PURSUANT TO THIS SECTION 2.14 AT A TIME WHEN AN EVENT OF
BANKRUPTCY WITH RESPECT TO SUCH LENDER EXISTS.  NO FURTHER DOCUMENTATION OR
ACTION ON THE PART OF SUCH LENDER OR THE BORROWER SHALL BE REQUIRED TO EXERCISE
THE RIGHTS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, OTHER THAN THE
GIVING OF THE NOTICE BY THE RELATED MANAGING AGENT ON BEHALF OF SUCH LENDER
REFERRED TO IN SUCH SENTENCE AND THE DELIVERY BY THE AGENT OF A COPY OF SUCH
NOTICE TO EACH BANK INVESTOR (THE DATE OF THE RECEIPT BY THE AGENT OF ANY SUCH
NOTICE BEING THE “ASSIGNMENT DATE”).  EACH BANK INVESTOR HEREBY AGREES,
UNCONDITIONALLY AND IRREVOCABLY AND UNDER ALL CIRCUMSTANCES, WITHOUT SETOFF,
COUNTERCLAIM OR DEFENSE OF ANY KIND, TO PAY THE FULL


--------------------------------------------------------------------------------



AMOUNT OF ITS ASSIGNMENT AMOUNT ON SUCH ASSIGNMENT DATE TO THE RELATED LENDER IN
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE RELATED MANAGING
AGENT.  UPON PAYMENT OF ITS ASSIGNMENT AMOUNT, EACH BANK INVESTOR SHALL ACQUIRE
AN INTEREST IN THE NET INVESTMENT EQUAL TO ITS PRO RATA SHARE (BASED ON THE
OUTSTANDING PORTIONS OF THE NET INVESTMENT FUNDED BY IT).  UPON ANY ASSIGNMENT
IN WHOLE BY A LENDER TO THE BANK INVESTORS ON OR AFTER THE RELATED LENDER
INVESTMENT TERMINATION DATE AS CONTEMPLATED HEREUNDER, SUCH LENDER SHALL CEASE
TO MAKE ANY ADDITIONAL LOANS HEREUNDER.  AT ALL TIMES PRIOR TO THE RELATED
LENDER INVESTMENT TERMINATION DATE, NOTHING HEREIN SHALL PREVENT SUCH LENDER
FROM MAKING A SUBSEQUENT LOAN HEREUNDER, IN ITS SOLE DISCRETION, FOLLOWING ANY
ASSIGNMENT PURSUANT TO THIS SECTION 2.14 OR FROM MAKING MORE THAN ONE ASSIGNMENT
PURSUANT TO THIS SECTION 2.14.


(B)           BANK INVESTOR’S OBLIGATION TO PAY CERTAIN AMOUNTS; ADDITIONAL
ASSIGNMENT AMOUNT.  THE BANK INVESTORS SHALL PAY TO THE MANAGING AGENTS, IN
ACCORDANCE WITH THEIR PRO RATA SHARES, FOR THE ACCOUNT OF THE RELATED LENDER, IN
CONNECTION WITH ANY ASSIGNMENT BY SUCH LENDER TO THE BANK INVESTORS PURSUANT TO
THIS SECTION 2.14 AN AGGREGATE AMOUNT EQUAL TO ALL DISCOUNT TO ACCRUE THROUGH
THE END OF EACH OUTSTANDING RATE PERIOD TO THE EXTENT ATTRIBUTABLE TO THE
PORTION OF THE NET INVESTMENT SO ASSIGNED TO THE BANK INVESTORS (AS DETERMINED
IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT), PLUS ALL OTHER AGGREGATE
UNPAIDS (OTHER THAN THE NET INVESTMENT AND OTHER THAN ANY DISCOUNT NOT DESCRIBED
ABOVE).  SUCH AMOUNTS SHALL BE ADDITIONAL CONSIDERATION FOR THE INTERESTS
ASSIGNED TO THE BANK INVESTORS AND THE AMOUNT OF THE “NET INVESTMENT” HEREUNDER
HELD BY THE BANK INVESTORS SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE
ADDITIONAL AMOUNT SO PAID BY THE BANK INVESTORS.


(C)           [RESERVED


(D)           [RESERVED].


(E)           RECOVERY OF NET INVESTMENT.  IN THE EVENT THAT THE AGGREGATE OF
THE ASSIGNMENT AMOUNTS PAID BY THE BANK INVESTORS PURSUANT TO THIS SECTION 2.14
ON ANY ASSIGNMENT DATE OCCURRING ON OR AFTER THE RELATED LENDER INVESTMENT
TERMINATION DATE IS LESS THAN THE NET INVESTMENT OF A LENDER ON SUCH ASSIGNMENT
DATE, THEN TO THE EXTENT OF AMOUNTS RECEIVED BY THE AGENT  IN RESPECT OF THE NET
INVESTMENT IN ACCORDANCE WITH SECTION 4.1(D) OF THE CTA AGREEMENT EXCEED THE
AGGREGATE OF THE UNRECOVERED ASSIGNMENT AMOUNTS AND NET INVESTMENT FUNDED BY THE
BANK INVESTORS, SUCH EXCESS SHALL BE REMITTED BY THE RELATED MANAGING AGENT TO
SUCH LENDER RATHER THAN TO SUCH BANK INVESTORS.


SECTION 2.15.          DOWNGRADE OF BANK INVESTOR.


(A)           DOWNGRADES GENERALLY.  IF AT ANY TIME ON OR PRIOR TO THE SCHEDULED
TERMINATION DATE, THE SHORT TERM DEBT RATING OF ANY BANK INVESTOR SHALL BE “A-2”
OR “P-2” FROM S&P OR MOODY’S, RESPECTIVELY, WITH NEGATIVE CREDIT IMPLICATIONS,
SUCH BANK INVESTOR, UPON REQUEST OF THE AGENT, SHALL, WITHIN THIRTY (30) DAYS OF
SUCH REQUEST, ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER FINANCIAL
INSTITUTION (WHICH INSTITUTION’S SHORT TERM DEBT SHALL BE RATED AT LEAST “A-2”
OR “P-2” FROM S&P OR MOODY’S, RESPECTIVELY, AND WHICH SHALL NOT BE SO RATED WITH
NEGATIVE CREDIT IMPLICATIONS AND WHICH IS ACCEPTABLE TO THE RELATED LENDER, THE
AGENT, THE RELATED MANAGING AGENT AND THE BORROWER (IN THE BORROWER’S CASE, IN
ITS REASONABLE DISCRETION)).  IF THE SHORT TERM DEBT RATING OF AN BANK INVESTOR
SHALL BE “A-3” OR “P-3”, OR LOWER, FROM S&P OR


--------------------------------------------------------------------------------



MOODY’S, RESPECTIVELY (OR SUCH RATING SHALL HAVE BEEN WITHDRAWN BY S&P OR
MOODY’S), SUCH BANK INVESTOR, UPON REQUEST OF THE RELATED MANAGING AGENT, SHALL,
WITHIN FIVE (5) BUSINESS DAYS OF SUCH REQUEST, ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO ANOTHER FINANCIAL INSTITUTION (WHICH INSTITUTION’S SHORT TERM DEBT
SHALL BE RATED AT LEAST “A-2” OR “P-2”, FROM S&P OR MOODY’S, RESPECTIVELY, AND
WHICH SHALL NOT BE SO RATED WITH NEGATIVE CREDIT IMPLICATIONS AND WHICH IS
ACCEPTABLE TO THE RELATED LENDER, THE AGENT, THE RELATED MANAGING AGENT AND THE
BORROWER (IN THE BORROWER’S CASE, IN ITS REASONABLE DISCRETION)).  IN EITHER
SUCH CASE, IF ANY SUCH BANK INVESTOR SHALL NOT HAVE ASSIGNED ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITHIN THE APPLICABLE TIME PERIOD DESCRIBED
ABOVE (IN EITHER SUCH CASE, THE “REQUIRED DOWNGRADE ASSIGNMENT PERIOD”), EACH
MANAGING AGENT ON BEHALF OF THE RELATED LENDER SHALL HAVE THE RIGHT TO REQUIRE
SUCH BANK INVESTOR TO PAY UPON ONE (1) BUSINESS DAY’S NOTICE AT ANY TIME AFTER
THE REQUIRED DOWNGRADE ASSIGNMENT PERIOD (AND EACH SUCH BANK INVESTOR HEREBY
AGREES IN SUCH EVENT TO PAY WITHIN SUCH TIME) TO THE RELATED MANAGING AGENT AN
AMOUNT EQUAL TO SUCH BANK INVESTOR’S UNUSED COMMITMENT (A “DOWNGRADE DRAW”) FOR
DEPOSIT BY THE RELATED MANAGING AGENT INTO AN ACCOUNT, IN THE NAME OF THE
RELATED MANAGING AGENT (A “DOWNGRADE COLLATERAL ACCOUNT”), WHICH SHALL BE IN
SATISFACTION OF SUCH BANK INVESTOR’S OBLIGATIONS TO MAKE LOANS AND TO PAY ITS
ASSIGNMENT AMOUNT UPON AN ASSIGNMENT FROM A LENDER IN ACCORDANCE WITH
SECTION 2.14; PROVIDED, HOWEVER, THAT IF, DURING THE REQUIRED DOWNGRADE
ASSIGNMENT PERIOD, SUCH BANK INVESTOR DELIVERS A WRITTEN NOTICE TO THE RELATED
MANAGING AGENT OF ITS INTENT TO DELIVER A DIRECT PAY IRREVOCABLE LETTER OF
CREDIT PURSUANT TO THIS PROVISO IN LIEU OF THE PAYMENT REQUIRED TO FUND THE
DOWNGRADE DRAW, THEN SUCH BANK INVESTOR WILL NOT BE REQUIRED TO FUND SUCH
DOWNGRADE DRAW.  IF ANY BANK INVESTOR GIVES THE RELATED MANAGING AGENT SUCH
NOTICE, THEN SUCH BANK INVESTOR SHALL, WITHIN ONE (1) BUSINESS DAY AFTER THE
REQUIRED DOWNGRADE ASSIGNMENT PERIOD, DELIVER TO SUCH MANAGING AGENT A DIRECT
PAY IRREVOCABLE LETTER OF CREDIT IN FAVOR OF SUCH MANAGING AGENT IN AN AMOUNT
EQUAL TO THE UNUSED PORTION OF SUCH BANK INVESTOR’S COMMITMENT, WHICH LETTER OF
CREDIT SHALL BE ISSUED THROUGH AN UNITED STATES OFFICE OF A BANK OR OTHER
FINANCIAL INSTITUTION (I) WHOSE SHORT-TERM DEBT RATINGS BY S&P AND MOODY’S ARE
AT LEAST EQUAL TO THE RATINGS ASSIGNED BY SUCH STATISTICAL RATING ORGANIZATION
TO THE COMMERCIAL PAPER AND (II) THAT IS ACCEPTABLE TO THE RELATED LENDER AND
THE AGENT.  SUCH LETTER OF CREDIT SHALL PROVIDE THAT THE RELATED MANAGING AGENT
MAY DRAW THEREON FOR PAYMENT OF ANY LOAN OR ASSIGNMENT AMOUNT PAYABLE BY SUCH
BANK INVESTOR WHICH IS NOT PAID HEREUNDER WHEN REQUIRED, SHALL EXPIRE NO EARLIER
THAN THE SCHEDULED TERMINATION DATE AND SHALL OTHERWISE BE IN FORM AND SUBSTANCE
ACCEPTABLE TO SUCH MANAGING AGENT.


(B)           APPLICATION OF FUNDS IN DOWNGRADE COLLATERAL ACCOUNT.  IF ANY BANK
INVESTOR SHALL BE REQUIRED PURSUANT TO SECTION 2.15(A) TO FUND A DOWNGRADE DRAW,
THEN THE RELATED MANAGING AGENT SHALL APPLY THE MONIES IN THE DOWNGRADE
COLLATERAL ACCOUNT APPLICABLE TO SUCH BANK INVESTOR’S PRO RATA SHARE OF LOANS
REQUIRED TO BE MADE BY THE BANK INVESTORS, TO ANY ASSIGNMENT AMOUNT PAYABLE BY
SUCH BANK INVESTOR PURSUANT TO SECTION 2.14 AND TO ANY PURCHASE PRICE PAYABLE BY
SUCH BANK INVESTOR PURSUANT TO SECTION 2.16(B) AT THE TIMES, IN THE MANNER AND
SUBJECT TO THE CONDITIONS PRECEDENT SET FORTH IN THIS LOAN AGREEMENT.  THE
DEPOSIT OF MONIES IN SUCH DOWNGRADE COLLATERAL ACCOUNT BY ANY BANK INVESTOR
SHALL NOT CONSTITUTE A LOAN OR THE PAYMENT OF ANY ASSIGNMENT AMOUNT (AND SUCH
BANK INVESTOR SHALL NOT BE ENTITLED TO INTEREST ON SUCH MONIES EXCEPT AS
PROVIDED BELOW IN THIS SECTION 2.15, UNLESS AND UNTIL (AND THEN ONLY TO THE
EXTENT THAT) SUCH MONIES ARE USED TO FUND INVESTMENTS OR TO PAY ANY ASSIGNMENT
AMOUNT OR PURCHASE PRICE PURSUANT TO SECTION 2.16(B) PURSUANT TO THE FIRST
SENTENCE OF THIS SECTION 2.15.  THE AMOUNT ON DEPOSIT IN SUCH DOWNGRADE
COLLATERAL ACCOUNT SHALL BE INVESTED BY


--------------------------------------------------------------------------------



THE RELATED MANAGING AGENT IN ELIGIBLE INVESTMENTS AND SUCH ELIGIBLE INVESTMENTS
SHALL BE SELECTED BY SUCH MANAGING AGENT IN ITS SOLE DISCRETION.  EACH MANAGING
AGENT SHALL REMIT TO SUCH BANK INVESTOR, ON THE LAST BUSINESS DAY OF EACH MONTH,
THE INCOME ACTUALLY RECEIVED THEREON.  UNLESS REQUIRED TO BE RELEASED AS
PROVIDED BELOW IN THIS SUBSECTION, AVAILABLE COLLECTIONS RECEIVED BY EACH
MANAGING AGENT IN RESPECT OF SUCH BANK INVESTOR’S PORTION OF THE NET INVESTMENT
SHALL BE DEPOSITED IN THE DOWNGRADE COLLATERAL ACCOUNT FOR SUCH BANK INVESTOR. 
AMOUNTS ON DEPOSIT IN SUCH DOWNGRADE COLLATERAL ACCOUNT SHALL BE RELEASED TO
SUCH BANK INVESTOR (OR THE STATED AMOUNT OF THE LETTER OF CREDIT DELIVERED BY
SUCH BANK INVESTOR PURSUANT TO SUBSECTION (A) ABOVE MAY BE REDUCED) WITHIN ONE
BUSINESS DAY AFTER EACH REMITTANCE DATE FOLLOWING THE FACILITY TERMINATION DATE
TO THE EXTENT THAT, AFTER GIVING EFFECT TO THE DISTRIBUTIONS MADE AND RECEIVED
BY THE LENDERS OR BANK INVESTORS ON SUCH REMITTANCE DATE, THE AMOUNT ON DEPOSIT
IN SUCH DOWNGRADE COLLATERAL ACCOUNT WOULD EXCEED SUCH BANK INVESTOR’S PRO RATA
SHARE (DETERMINED AS OF THE DAY PRIOR TO THE FACILITY TERMINATION DATE) OF THE
SUM OF ALL TRANCHES THEN FUNDED BY THE LENDER, PLUS THE INTEREST COMPONENT.  ALL
AMOUNTS REMAINING IN SUCH DOWNGRADE COLLATERAL ACCOUNT SHALL BE RELEASED TO SUCH
BANK INVESTOR NO LATER THAN THE BUSINESS DAY IMMEDIATELY FOLLOWING THE EARLIEST
OF (I) THE EFFECTIVE DATE OF ANY REPLACEMENT OF SUCH BANK INVESTOR OR REMOVAL OF
SUCH BANK INVESTOR AS A PARTY TO THIS LOAN AGREEMENT, (II) THE DATE ON WHICH
SUCH BANK INVESTOR SHALL FURNISH THE RELATED MANAGING AGENT WITH CONFIRMATION
THAT SUCH BANK INVESTOR SHALL HAVE SHORT-TERM DEBT RATINGS OF AT LEAST “A-2” OR
“P-2” FROM S&P AND MOODY’S, RESPECTIVELY, WITHOUT NEGATIVE CREDIT IMPLICATIONS,
AND (III) THE SCHEDULED TERMINATION DATE (OR IF EARLIER, THE SCHEDULED
TERMINATION DATE IN EFFECT PRIOR TO ANY RENEWAL PURSUANT TO SECTION 2.16 TO
WHICH SUCH BANK INVESTOR DOES NOT CONSENT, BUT ONLY AFTER GIVING EFFECT TO ANY
REQUIRED PURCHASE PURSUANT TO SECTION 2.16(B)).  NOTHING IN THIS SECTION 2.15
SHALL AFFECT OR DIMINISH IN ANY WAY ANY SUCH DOWNGRADED BANK INVESTOR’S
COMMITMENT TO THE BORROWER OR A LENDER OR SUCH DOWNGRADED BANK INVESTOR’S OTHER
OBLIGATIONS AND LIABILITIES HEREUNDER AND UNDER THE OTHER OPERATIVE DOCUMENTS.


(C)           PROGRAM SUPPORT AGREEMENT DOWNGRADE PROVISIONS.  NOTWITHSTANDING
THE OTHER PROVISIONS OF THIS SECTION 2.15, A BANK INVESTOR SHALL NOT BE REQUIRED
TO MAKE A DOWNGRADE DRAW (OR PROVIDE FOR THE ISSUANCE OF A LETTER OF CREDIT IN
LIEU THEREOF) PURSUANT TO SECTION 2.15(A) AT A TIME WHEN SUCH BANK INVESTOR HAS
A DOWNGRADE COLLATERAL ACCOUNT (OR LETTER OF CREDIT IN LIEU THEREOF) ESTABLISHED
PURSUANT TO THE PROGRAM SUPPORT AGREEMENT TO WHICH IT IS A PARTY IN AN AMOUNT AT
LEAST EQUAL TO ITS COMMITMENT, AND THE RELATED MANAGING AGENT MAY APPLY MONIES
IN SUCH DOWNGRADE COLLATERAL ACCOUNT IN THE MANNER DESCRIBED IN SECTION 2.16(B)
AS IF SUCH DOWNGRADE COLLATERAL ACCOUNT WERE A DOWNGRADE COLLATERAL ACCOUNT.


SECTION 2.16.          NON-RENEWING BANK INVESTORS.


(A)           IF AT ANY TIME THE BORROWER REQUESTS THAT THE BANK INVESTORS RENEW
THEIR COMMITMENTS HEREUNDER AND SOME BUT LESS THAN ALL THE BANK INVESTORS
CONSENT TO SUCH RENEWAL WITHIN 30 DAYS OF THE BORROWER’S REQUEST, BUT IN ANY
EVENT, NO LATER THAN 20 DAYS PRIOR TO THE THEN CURRENT SCHEDULED TERMINATION
DATE, THE BORROWER MAY ARRANGE FOR AN ASSIGNMENT TO ONE OR MORE FINANCIAL
INSTITUTIONS OF ALL THE RIGHTS AND OBLIGATIONS HEREUNDER OF EACH SUCH
NON-CONSENTING BANK INVESTOR IN ACCORDANCE WITH SECTION 8.6.  ANY SUCH
ASSIGNMENT SHALL BECOME EFFECTIVE ON THE THEN-CURRENT SCHEDULED TERMINATION
DATE.  EACH BANK INVESTOR WHICH DOES NOT SO CONSENT TO ANY RENEWAL SHALL
COOPERATE FULLY WITH THE BORROWER IN EFFECTUATING ANY SUCH ASSIGNMENT.  IF NONE
OR LESS THAN ALL THE COMMITMENTS OF THE NON-RENEWING BANK INVESTORS ARE SO


--------------------------------------------------------------------------------



ASSIGNED AS PROVIDED ABOVE THE AGENT SHALL SO NOTIFY THE BORROWER, AND THE
BORROWER SHALL NOTIFY THE AGENT IF IT DESIRES TO EXTEND THE THEN CURRENT
SCHEDULED TERMINATION DATE.  IN THE EVENT THE BORROWER, THE AGENT AND THE SURETY
PROVIDER EACH ELECTS TO EXTEND THE THEN CURRENT SCHEDULED TERMINATION DATE,
(I) THE EXTENDED SCHEDULED TERMINATION DATE SHALL BE EFFECTIVE WITH RESPECT TO
THE RENEWING BANK INVESTORS, (II) THE FACILITY LIMIT SHALL AUTOMATICALLY BE
REDUCED TO AN AMOUNT (ROUNDED UP TO THE NEAREST $1,000) EQUAL TO THE EXCESS OF
THE FACILITY LIMIT THEN IN EFFECT OVER THE LESSER OF (A) THE AGGREGATE OF THE
COMMITMENTS OF ALL NON-RENEWING BANK INVESTORS AND (B) THE QUOTIENT OF (X) THE
FACILITY LIMIT, MINUS THE NET INVESTMENT, DIVIDED BY (Y) .98, AND (III) THIS
LOAN AGREEMENT AND THE COMMITMENTS OF THE RENEWING BANK INVESTORS SHALL REMAIN
IN EFFECT IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE EXPIRATION OF THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS.


(B)           IF AT ANY TIME THE BORROWER REQUESTS THAT THE BANK INVESTORS
EXTEND THE SCHEDULED TERMINATION DATE HEREUNDER AND SOME BUT LESS THAN ALL THE
BANK INVESTORS CONSENT TO SUCH EXTENSION WITHIN 30 DAYS AFTER THE BORROWER’S
REQUEST (BUT IN NO EVENT, NO LATER THAN 20 DAYS PRIOR TO THE THEN SCHEDULED
TERMINATION DATE), AND IF NONE OR LESS THAN ALL THE COMMITMENTS OF THE
NON-RENEWING BANK INVESTORS ARE ASSIGNED AS PROVIDED IN SECTION 2.16 AND THE
BORROWER, THE SURETY PROVIDER AND THE AGENT EACH HAS ELECTED TO EXTEND THE THEN
CURRENT SCHEDULED TERMINATION DATE, THEN (WITHOUT LIMITING THE OBLIGATIONS OF
ALL THE BANK INVESTORS TO MAKE LOANS AND PAY ANY ASSIGNMENT AMOUNT PRIOR TO THE
SCHEDULED TERMINATION DATE IN ACCORDANCE WITH THE TERMS HEREOF) THE LENDER MAY
SELL AN INTEREST IN THE NET INVESTMENT HEREUNDER FOR AN AGGREGATE PURCHASE PRICE
EQUAL TO THE LESSER OF (I) THE MAXIMUM AGGREGATE ASSIGNMENT AMOUNTS WHICH WOULD
BE PAYABLE IF THE LENDER ASSIGNED ITS ENTIRE INTEREST IN THE NET INVESTMENT AT
THAT TIME UNDER SECTION 2.14, AND (II) THE AGGREGATE AVAILABLE COMMITMENTS OF
THE NON-RENEWING BANK INVESTORS, WHICH PURCHASE PRICE SHALL BE PAID SOLELY BY
THE NON-RENEWING BANK INVESTORS, PRO RATA ACCORDING TO THEIR RESPECTIVE
COMMITMENTS.  FOLLOWING THE PAYMENT OF SUCH PURCHASE PRICE, (I) THE EXTENDED
SCHEDULED TERMINATION DATE SHALL BE EFFECTIVE WITH RESPECT TO THE RENEWING BANK
INVESTORS, (II) THE FACILITY LIMIT SHALL AUTOMATICALLY BE REDUCED BY THE
AGGREGATE OF THE COMMITMENTS OF ALL NON-RENEWING BANK INVESTORS, AND (III) THIS
LOAN AGREEMENT AND THE COMMITMENTS OF THE RENEWING BANK INVESTORS SHALL REMAIN
IN EFFECT IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE EXPIRATION OF THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS.  PRIOR TO THE FACILITY
TERMINATION DATE, ALL AMOUNTS WHICH, UNDER SECTION 4.1 OF THE CTA AGREEMENT ARE
TO BE PAID TO THE AGENT AND APPLIED IN REDUCTION OF THE NET INVESTMENT, UP TO
THE AGGREGATE NET INVESTMENT SOLD TO THE NON-RENEWING BANK INVESTORS AS
DESCRIBED ABOVE IN THIS SUBSECTION, SHALL BE DISTRIBUTED TO THE NON-RENEWING
BANK INVESTORS RATABLY ACCORDING TO THE AGGREGATE NET INVESTMENT HELD BY THEM,
IN REDUCTION OF THEIR RESPECTIVE PORTIONS OF NET INVESTMENT.  ON AND AFTER THE
FACILITY TERMINATION DATE, EACH NON-RENEWING BANK INVESTOR SHALL BE ENTITLED TO
RECEIVE DISTRIBUTIONS AS PROVIDED IN SECTION 4.1 OF THE CTA AGREEMENT BASED ON
ITS PRO RATA SHARE OF THE NET INVESTMENT.  WHEN (AFTER THE EXPIRATION OF THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS) THE AGGREGATE OF THE NET
INVESTMENT DESCRIBED ABOVE IN THIS SUBSECTION SHALL HAVE BEEN REDUCED TO ZERO
AND ALL ACCRUED DISCOUNT ALLOCABLE THERETO AND ALL OTHER AGGREGATE UNPAIDS OWING
TO SUCH BANK INVESTORS SHALL HAVE BEEN PAID TO SUCH BANK INVESTORS IN FULL, THEN
SUCH BANK INVESTORS SHALL CEASE TO BE PARTIES TO THIS LOAN AGREEMENT FOR ANY
PURPOSE.


SECTION 2.17.          COMMITMENT RENEWAL REQUEST.  EXCEPT IN THE CASE OF AN
EARLY RENEWAL AS AGREED UPON BY THE BORROWER AND THE MANAGING AGENTS, THE
BORROWER MAY, NOT EARLIER THAN 120 DAYS OR LATER THAN 60 DAYS PRIOR TO THE
SCHEDULED TERMINATION DATE, REQUEST THAT THE BANK


--------------------------------------------------------------------------------



INVESTORS RENEW THEIR COMMITMENTS HEREUNDER, PROVIDED THAT NO SUCH RENEWAL MAY
BE REQUESTED IF IT WOULD CAUSE THE SCHEDULED TERMINATION DATE TO BE LATER THAN
364 DAYS AFTER THE THEN-CURRENT SCHEDULED TERMINATION DATE (OR, IF THE 364TH DAY
IS NOT A BUSINESS DAY, THE IMMEDIATELY PRECEDING BUSINESS DAY) OR SUCH FEWER
NUMBER OF DAYS AS THE AGENT SHALL SPECIFY BY NOTICE TO THE BORROWER.  EACH BANK
INVESTOR SHALL NOTIFY THE BORROWER AS TO WHETHER IT CONSENTS TO SUCH RENEWAL
WITHIN 30 DAYS OF THE SCHEDULED TERMINATION DATE, AND THE FAILURE OF ANY BANK
INVESTOR TO SO NOTIFY THE BORROWER SHALL BE DEEMED TO MEAN THAT SUCH BANK
INVESTOR DOES NOT CONSENT TO SUCH RENEWAL.  AT THE TIME SUCH CONSENT BECOMES
EFFECTIVE, THE SCHEDULED TERMINATION DATE SHALL BE THE DATE THAT WAS REQUESTED
BY THE BORROWER IN ACCORDANCE WITH THE FIRST SENTENCE OF THIS SECTION 2.17.


SECTION 2.18.          INTEREST RATE PROTECTION AGREEMENTS.  THE BORROWER AGREES
THAT (I) FROM AND AFTER THE OCCURRENCE OF AN INTEREST RATE PROTECTION DATE, IT
SHALL PROVIDE TO THE AGENT FOR THE BENEFIT OF THE LENDERS AND THE BANK INVESTORS
PROMPTLY, AND IN ANY EVENT NOT LATER THAN THREE (3) BUSINESS DAYS AFTER SUCH
INTEREST RATE PROTECTION DATE, AN INTEREST RATE PROTECTION AGREEMENT APPROVED BY
EACH MANAGING AGENT AND (II) PRIOR TO THE EXECUTION OF ANY INTEREST RATE
PROTECTION AGREEMENT AT ANY OTHER TIME, IT SHALL PROVIDE A COPY OF THE PROPOSED
INTEREST RATE PROTECTION AGREEMENT TO THE AGENT FOR APPROVAL BY EACH MANAGING
AGENT.  ANY SUCH INTEREST RATE PROTECTION AGREEMENT SHALL BE PROVIDED AND
MAINTAINED AT THE BORROWER’S SOLE COST AND EXPENSE FROM FUNDS OTHER THAN
COLLECTIONS.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES


SECTION 3.1.            REPRESENTATIONS AND WARRANTIES OF THE BORROWER.  THE
BORROWER REPRESENTS AND WARRANTS TO EACH OF THE SECURED  PARTIES ON THE CLOSING
DATE AND EACH LOAN DATE THAT:


(A)           EXISTENCE AND STANDING.  THE BORROWER (I) IS A BUSINESS TRUST DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, (II) HAS ALL POWER AND ALL MATERIAL GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS, AND APPROVALS REQUIRED TO CARRY ON ITS BUSINESS IN
EACH JURISDICTION IN WHICH ITS BUSINESS IS NOW CONDUCTED, AND (III) IS DULY
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION.


(B)           AUTHORIZATION AND CONTRAVENTION.  THE EXECUTION, DELIVERY, AND
PERFORMANCE BY THE BORROWER OF THIS LOAN AGREEMENT, THE VFN, AND THE OTHER
OPERATIVE DOCUMENT TO WHICH THE BORROWER IS A PARTY ARE WITHIN THE BORROWER’S
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, REQUIRE NO ACTION BY
OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY, AND DO NOT
CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW OR
REGULATION OR ANY OTHER OPERATIVE DOCUMENT TO WHICH THE BORROWER IS A PARTY, OR
OF ANY AGREEMENT, JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT
BINDING UPON THE BORROWER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ASSETS OF THE BORROWER.


(C)           BINDING EFFECT.  THIS LOAN AGREEMENT AND THE VFN CONSTITUTE THE
LEGAL, VALID, AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS,


--------------------------------------------------------------------------------



SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, OR OTHER SIMILAR LAWS
AFFECTING THE RIGHTS OF CREDITORS.


(D)           PERFECTION.  AT ALL TIMES, THE BORROWER SHALL BE THE OWNER OF ALL
OF THE COLLATERAL, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, SECURITY
INTERESTS, PREFERENCES, OR OTHER SECURITY ARRANGEMENT OF ANY KIND OR NATURE
WHATSOEVER (OTHER THAN THOSE PERMITTED BY THE OPERATIVE DOCUMENTS), AND ALL
MORTGAGES, FINANCING STATEMENTS, AND OTHER DOCUMENTS REQUIRED TO BE RECORDED OR
FILED IN ORDER TO PERFECT AND PROTECT THE COLLATERAL AGAINST ALL CREDITORS OF
AND PURCHASERS FROM THE BORROWER WILL HAVE BEEN DULY FILED IN EACH FILING OFFICE
NECESSARY FOR SUCH PURPOSE AND ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN
CONNECTION WITH SUCH FILINGS SHALL HAVE BEEN PAID IN FULL.


(E)           GOOD TITLE.  AT ALL TIMES, THE TRUSTEE, FOR THE BENEFIT OF THE
SECURED PARTIES, SHALL HAVE A VALID AND PERFECTED FIRST-PRIORITY SECURITY
INTEREST IN THE COLLATERAL FREE AND CLEAR OF ANY ADVERSE CLAIM, OTHER THAN ANY
CLAIMS MADE THROUGH THE TRUSTEE OR THE SECURED PARTIES.


(F)            ACCURACY OF INFORMATION.  ALL INFORMATION HERETOFORE FURNISHED BY
THE BORROWER OR ANY AFFILIATE OF THE BORROWER (INCLUDING, WITHOUT LIMITATION,
ANY INFORMATION DELIVERED PURSUANT TO SECTIONS 2.10 AND 5.1 HEREOF) TO THE
SURETY PROVIDER, ANY LENDER, ANY BANK INVESTOR, THE AGENT OR ANY MANAGING AGENT
FOR PURPOSES OF OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY TRANSACTIONS
CONTEMPLATED HEREBY IS, AND ALL SUCH INFORMATION HEREAFTER FURNISHED BY THE
BORROWER TO ANY LENDER, ANY BANK INVESTOR, THE AGENT, THE SURETY PROVIDER OR ANY
MANAGING AGENT WILL BE, TRUE AND ACCURATE IN EVERY MATERIAL RESPECT ON THE DATE
SUCH INFORMATION IS STATED OR CERTIFIED.


(G)           TAX STATUS.  THE BORROWER HAS FILED ALL TAX RETURNS (FEDERAL,
STATE, AND LOCAL) REQUIRED TO BE FILED AND HAS PAID OR MADE ADEQUATE PROVISION
FOR THE PAYMENT OF ALL TAXES, ASSESSMENTS, AND OTHER GOVERNMENTAL CHARGES.


(H)           USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED SOLELY TO
PURCHASE ACCOUNTS AND TO PAY OTHER AMOUNTS EXPRESSLY PERMITTED UNDER THE TERMS
AND CONDITIONS OF THE OPERATIVE DOCUMENTS.


(I)            PLACE OF BUSINESS.  THE CHIEF PLACE OF BUSINESS OF THE BORROWER
IS LOCATED AT THE ADDRESS OF THE BORROWER INDICATED IN SECTION 8.3 HEREOF AND
ALL OF THE BORROWER’S RECORDS ARE KEPT AT THE OFFICES OF THE CUSTODIAN.


(J)            NATURE OF ACCOUNTS.  EACH ACCOUNT TO BE PURCHASED WITH THE
PROCEEDS OF A LOAN IS AN ELIGIBLE ACCOUNT AND AN “ELIGIBLE ASSET” AS DEFINED IN
RULE 3A-7 UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


(K)           NO EVENT OF DEFAULT OR FACILITY TERMINATION EVENT.  NO EVENT HAS
OCCURRED AND IS CONTINUING AND NO CONDITION EXISTS WHICH CONSTITUTES AN EVENT OF
DEFAULT OR FACILITY TERMINATION EVENT OR, TO THE KNOWLEDGE OF THE BORROWER, A
POTENTIAL EVENT OF DEFAULT OR POTENTIAL FACILITY TERMINATION EVENT.


--------------------------------------------------------------------------------



(L)            NOT AN INVESTMENT COMPANY.  THE BORROWER IS NOT AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,
OR IS EXEMPT FROM ALL PROVISIONS OF SUCH ACT.


(M)          ERISA.  THE BORROWER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ERISA AND NO LIEN IN FAVOR OF THE PENSION BENEFIT GUARANTY CORPORATION ON ANY OF
THE ACCOUNTS EXISTS.


(N)           BENEFICIAL OWNERSHIP.  THE DEPOSITOR HOLDS A 100% BENEFICIAL
OWNERSHIP IN THE BORROWER.


(O)           DEBT FOR TAX.  THE BORROWER WILL TREAT THE LOANS AS INDEBTEDNESS
FOR FEDERAL INCOME TAX PURPOSES.


(P)           UNACCEPTABLE INVESTMENT.  THE BORROWER HAS NO KNOWLEDGE OF ANY
MATERIAL CIRCUMSTANCE OR CONDITION WITH RESPECT TO THE ACCOUNTS, THE OBLIGORS,
OR THE CREDIT STANDING OF THE OBLIGORS THAT COULD REASONABLY BE EXPECTED TO
CAUSE AN ACCOUNT TO BE AN UNACCEPTABLE INVESTMENT OR ADVERSELY AFFECT THE VALUE
OF ANY ACCOUNT.


(Q)           ACTION, ERROR, OMISSION, ETC.  TO THE KNOWLEDGE OF THE BORROWER,
NO MATERIAL ACTION, ERROR, OMISSION, MISREPRESENTATION, NEGLIGENCE, FRAUD, OR
SIMILAR OCCURRENCE WITH RESPECT TO AN ACCOUNT HAS TAKEN PLACE ON THE PART OF ANY
PERSON, INCLUDING, WITHOUT LIMITATION, ANY OBLIGOR, THE DEPOSITOR, THE
ORIGINATOR OR ELIGIBLE ORIGINATOR, ANY APPRAISER, ANY BUILDER, OR DEVELOPER, OR
ANY OTHER PARTY INVOLVED IN THE ORIGINATION OF THE ACCOUNTS OR IN THE
APPLICATION OF INSURANCE IN RELATION TO SUCH ACCOUNTS.


(R)            NO LITIGATION.  THERE ARE NO ACTIONS, SUITS, OR PROCEEDINGS
PENDING, OR TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR AFFECTING
THE BORROWER OR ANY AFFILIATE OF THE BORROWER OR THEIR RESPECTIVE PROPERTIES, IN
OR BEFORE ANY COURT, ARBITRATOR, OR OTHER BODY WHICH QUESTION THE VALIDITY OF
THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN, OR WHICH COULD BE
REASONABLY EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT ON THE FINANCIAL
CONDITION OF THE BORROWER OR ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
LOAN AGREEMENT.


(S)           MONTHLY PAYMENTS.  ALL MONTHLY PAYMENTS (NET OF THE SERVICING FEE)
ON THE ACCOUNTS TO BE PURCHASED WITH THE PROCEEDS OF A LOAN DUE AFTER THE
APPLICABLE CUT-OFF DATE AND RECEIVED MORE THAN THREE BUSINESS DAYS PRIOR TO THE
LOAN DATE, PLUS THE PROCEEDS OF EACH FULL PREPAYMENT OF ANY SUCH ACCOUNT
(INCLUDING ANY RELATED PAYMENT OF INTEREST) RECEIVED BY THE MASTER SERVICER
AFTER THE CUT-OFF DATE BUT MORE THAN THREE BUSINESS DAYS PRIOR TO THE LOAN DATE,
WILL HAVE BEEN FOR DEPOSITED IN THE HOLDING ACCOUNT IN ACCORDANCE WITH
SECTION 2.7 OF THE MASTER SERVICING AGREEMENT.

Any document, instrument, certificate or notice delivered to the Agent or the
Managing Agents under this Loan Agreement shall be deemed a representation and
warranty by the Borrower.


SECTION 3.2.            REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES BY THE
BORROWER.  ON EACH DAY THAT A LOAN IS MADE HEREUNDER, THE BORROWER, BY ACCEPTING
THE PROCEEDS OF SUCH LOAN,


--------------------------------------------------------------------------------



SHALL BE DEEMED TO HAVE CERTIFIED THAT ALL REPRESENTATIONS AND WARRANTIES
DESCRIBED IN SECTION 3.1 ARE TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH
MADE ON AND AS OF SUCH DAY.


ARTICLE 4

CONDITIONS PRECEDENT

Section 4.1.            Conditions to Effectiveness.  On or prior to the
effectiveness of this Agreement, each Managing Agent, the Agent and the Surety
Provider shall have received the following documents, instruments, and fees, all
of which shall be in a form and substance acceptable to each of them, or the
following actions shall have occurred:

 


(A)           EACH MANAGING AGENT, THE AGENT, THE TRUSTEE AND THE SURETY
PROVIDER SHALL HAVE RECEIVED A COPY OF THE INSURANCE AGREEMENT DULY EXECUTED BY
THE PARTIES THERETO AND THE ORIGINAL EXECUTED SURETY BOND SHALL HAVE BEEN
DELIVERED TO THE TRUSTEE;


(B)           EACH MANAGING AGENT, THE AGENT AND THE SURETY PROVIDER SHALL HAVE
RECEIVED A GOOD STANDING CERTIFICATE FOR (I) THE BORROWER ISSUED BY THE
SECRETARY OF STATE OF DELAWARE; (II) FOR THE DEPOSITOR ISSUED BY THE SECRETARY
OF STATE OF FLORIDA; (III) FOR THE ORIGINATOR, ISSUED BY THE SECRETARY OF STATE
OF FLORIDA; AND (IV) FOR EACH ELIGIBLE ORIGINATOR, ISSUED BY THE SECRETARY OF
STATE OF TEXAS, IN EACH CASE, THE CERTIFICATES OF QUALIFICATION IN ALL FOREIGN
JURISDICTIONS WHERE SUCH QUALIFICATION IS MATERIAL TO THE TRANSACTIONS
CONTEMPLATED BY THIS LOAN AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS;


(C)           EACH MANAGING AGENT, THE AGENT AND THE SURETY PROVIDER SHALL HAVE
RECEIVED AN OPINION OF COUNSEL OF SPECIAL COUNSEL TO THE BORROWER, THE
ORIGINATOR, THE ELIGIBLE ORIGINATORS AND THE DEPOSITOR, COVERING CERTAIN TAX,
CORPORATE, ENFORCEABILITY, PERFECTION AND PRIORITY MATTERS SET FORTH IN EXHIBIT
C HERETO;


(D)           (I) EACH MANAGING AGENT, THE AGENT, THE TRUSTEE AND THE SURETY
PROVIDER SHALL HAVE RECEIVED THIS LOAN AGREEMENT, THE BAT AGREEMENT, THE DAT
AGREEMENT, THE MASTER SERVICING AGREEMENT, THE SUBSERVICING AGREEMENT AND THE
CTA AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO AND A CERTIFIED COPY OF THE
TRUST AGREEMENT DULY EXECUTED BY THE DEPOSITOR, AS GRANTOR, AND THE OWNER
TRUSTEE AND (II) THE AGENT SHALL HAVE RECEIVED THE VFN, DULY EXECUTED BY THE
BORROWER;


(E)           (I) EACH MANAGING AGENT, THE AGENT SHALL HAVE RECEIVED THE FEE
LETTER RELATED TO ITS GROUP DULY EXECUTED BY THE PARTIES THERETO; (II) THE
BORROWER SHALL HAVE PAID OR CAUSED TO BE PAID TO THE AGENT ALL AMOUNTS TO BE
PAID ON THE CLOSING DATE PURSUANT TO SUCH MANAGING AGENT’S FEE LETTER; AND
(III) THE SURETY PROVIDER SHALL HAVE RECEIVED ANY AMOUNTS REQUIRED TO BE PAID TO
IT PURSUANT TO THE INSURANCE AGREEMENT ON THE CLOSING DATE;


(F)            A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH OF
THE BORROWER, DEPOSITOR, EACH ELIGIBLE ORIGINATOR AND ORIGINATOR CERTIFYING AND
(IN THE CASE OF CLAUSES (I) THROUGH (III)) ATTACHING AS EXHIBITS THERETO, AMONG
OTHER THINGS:


--------------------------------------------------------------------------------


(I)            THE ARTICLES OF INCORPORATION OF SUCH ENTITY (CERTIFIED BY THE
SECRETARY OF STATE OR OTHER SIMILAR OFFICIAL OF THE SUCH ENTITY’S JURISDICTION
OF INCORPORATION OR ORGANIZATION, AS APPLICABLE, AS OF A RECENT DATE);

(II)           THE BY-LAWS OF SUCH ENTITY;

(III)          RESOLUTIONS OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF
SUCH ENTITY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF EACH
OPERATIVE DOCUMENT TO BE DELIVERED BY IT HEREUNDER OR THEREUNDER AND ALL OTHER
DOCUMENTS EVIDENCING NECESSARY CORPORATE ACTION (INCLUDING SHAREHOLDER CONSENTS)
AND GOVERNMENT APPROVALS, IF ANY; AND

(IV)          THE INCUMBENCY, AUTHORITY AND SIGNATURE OF EACH OFFICER OF SUCH
ENTITY EXECUTING THE OPERATIVE DOCUMENTS OR ANY CERTIFICATES OR OTHER DOCUMENTS
DELIVERED HEREUNDER OR THEREUNDER ON BEHALF OF IT;


(G)           EACH MANAGING AGENT, THE AGENT AND THE SURETY PROVIDER SHALL HAVE
RECEIVED AN OPINION OF COUNSEL TO THE ORIGINATOR, ELIGIBLE ORIGINATORS AND THE
DEPOSITOR (I) ADDRESSING THE TRUE SALE OF THE ACCOUNTS (A) FROM THE ORIGINATOR
AND EACH ELIGIBLE ORIGINATOR TO THE DEPOSITOR AND (B) FROM THE DEPOSITOR TO THE
BORROWER; AND (II) TO THE EFFECT THAT, IN THE EVENT OF THE INSOLVENCY OF THE
ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE DEPOSITOR, THE BORROWER WOULD NOT BE
SUBSTANTIVELY CONSOLIDATED WITH ANY SUCH PERSON FOR PURPOSES OF THE BANKRUPTCY
CODE;


(H)           EACH MANAGING AGENT, THE AGENT AND THE SURETY PROVIDER SHALL HAVE
RECEIVED LIEN SEARCHES IN THE STATE OF FLORIDA WITH RESPECT TO THE ORIGINATOR
AND THE DEPOSITOR, THE STATE OF ITS INCORPORATION WITH RESPECT TO ANY ELIGIBLE
ORIGINATOR, AND IN THE STATE OF DELAWARE WITH RESPECT TO THE BORROWER, IN FORM
AND SUBSTANCE SATISFACTORY TO THE AGENT AND THE SURETY PROVIDER;


(I)            EACH MANAGING AGENT, THE AGENT, THE TRUSTEE AND THE SURETY
PROVIDER SHALL HAVE RECEIVED AN OPINION OF COUNSEL TO EACH OF THE CUSTODIAN AND
THE TRUSTEE COVERING CERTAIN CORPORATE AND ENFORCEABILITY MATTERS, IN FORM AND
SUBSTANCE SATISFACTORY TO THE AGENT AND THE SURETY PROVIDER;


(J)            EACH MANAGING AGENT, THE AGENT AND THE TRUSTEE SHALL HAVE
RECEIVED AN OPINION OF THE VICE PRESIDENT AND ASSISTANT GENERAL COUNSEL TO THE
SURETY PROVIDER COVERING CERTAIN CORPORATE AND ENFORCEABILITY MATTERS, IN FORM
AND SUBSTANCE SATISFACTORY TO THE AGENT;


(K)           ALL AMOUNTS, FEES AND EXPENSES REQUIRED TO BE PAID ON OR PRIOR TO
THE CLOSING DATE PURSUANT TO EACH MANAGING AGENT’S FEE LETTER (TO THE EXTENT NOT
COVERED PURSUANT TO CLAUSE (E) OF THIS SECTION 4.1) AND SECTION 7.4 HEREOF;


(L)            EACH MANAGING AGENT, THE AGENT AND THE SURETY PROVIDER SHALL HAVE
RECEIVED (I) FINANCING STATEMENTS ON FORM UCC-3 TERMINATING ALL EXISTING
SECURITY INTERESTS IN THE COLLATERAL AND (II) FINANCING STATEMENTS ON FORM UCC-1
(A) NAMING EACH OF THE ORIGINATOR AND ELIGIBLE ORIGINATOR AS DEBTOR/SELLER AND
THE DEPOSITOR AS SECURED PARTY/PURCHASER; (B) NAMING


--------------------------------------------------------------------------------



THE DEPOSITOR AS DEBTOR/SELLER AND THE BORROWER AS SECURED PARTY/PURCHASER; AND
(C) NAMING THE BORROWER AS DEBTOR AND THE TRUSTEE AS SECURED PARTY; AND


(M)          THE AGENT AND THE SURETY PROVIDER SHALL HAVE RECEIVED SUCH OTHER
APPROVALS, DOCUMENTS, INSTRUMENTS, CERTIFICATES AND OPINIONS AS EITHER OF THEM
SHALL REASONABLY REQUEST.


SECTION 4.2.            CONDITIONS TO EACH LOAN.  NO LOAN SHALL BE MADE
HEREUNDER, AND THE BANK INVESTORS SHALL HAVE NO OBLIGATION TO MAKE ANY LOAN,
UNLESS THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


(A)           EACH MANAGING AGENT SHALL HAVE RECEIVED AN OFFICERS’ CERTIFICATE
TO BE INCLUDED IN THE FORM OF THE BORROWING REQUEST ATTACHED HERETO AS EXHIBIT B
FROM THE BORROWER STATING THAT:

(I)            NO EVENT OF DEFAULT, POTENTIAL EVENT OF DEFAULT, POTENTIAL
FACILITY TERMINATION EVENT OR FACILITY TERMINATION EVENT SHALL HAVE OCCURRED AND
THE LOAN TO BE MADE ON SUCH DATE WILL NOT RESULT IN ANY BREACH OF ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER ANY OF THE
OPERATIVE DOCUMENTS TO WHICH THE BORROWER IS A PARTY, OR ANY INDENTURE,
MORTGAGE, DEED OF TRUST OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE BORROWER
IS A PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER OF ANY GOVERNMENTAL AUTHORITY
ENTERED IN ANY PROCEEDING TO WHICH THE BORROWER IS A PARTY OR BY WHICH IT MAY BE
BOUND OR TO WHICH IT MAY BE SUBJECT, AND ALL CONDITIONS PRECEDENT PROVIDED IN
THIS LOAN AGREEMENT RELATING TO THE LOAN TO BE MADE ON SUCH DATE HAVE BEEN
COMPLIED WITH;

(II)           THE BORROWER IS THE OWNER OF AND HAS GOOD TITLE TO EACH ACCOUNT,
HAS NOT ASSIGNED ANY INTEREST OR PARTICIPATION IN ANY SUCH ACCOUNT (OR, IF ANY
SUCH INTEREST OR PARTICIPATION HAS BEEN ASSIGNED, IT HAS BEEN RELEASED) AND HAS
THE RIGHT TO GRANT EACH SUCH ACCOUNT TO THE TRUSTEE, AND NO OTHER PERSON HAS ANY
LIEN ON, SECURITY INTEREST IN OR OTHER RIGHTS TO ANY SUCH ACCOUNT;

(III)          THE BORROWER HAS GRANTED TO THE TRUSTEE ALL OF ITS RIGHT, TITLE,
AND INTEREST IN AND TO EACH ACCOUNT GRANTED TO THE TRUSTEE BY IT TO SECURE THE
VFN AND THE AMOUNTS OWED HEREUNDER;

(IV)          THE INFORMATION SET FORTH IN THE SCHEDULE OF ACCOUNTS DELIVERED TO
THE CUSTODIAN, THE TRUSTEE AND THE AGENT IS CORRECT IN ALL MATERIAL RESPECTS;

(V)           NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED IN THE AFFAIRS OF
THE BORROWER OR THE MASTER SERVICER OR THE VALUE OF THE ACCOUNTS SINCE JUNE 30,
2004, WITH RESPECT TO THE FIRST LOAN MADE ON OR AFTER THE CLOSING DATE, OR THE
IMMEDIATELY PRECEDING LOAN DATE, WITH RESPECT TO EACH LOAN THEREAFTER; AND

(VI)          THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.1 ARE
TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH DAY.


--------------------------------------------------------------------------------


(B)           ALL OF THE ACCOUNT DOCUMENTS RELATING TO THE ACCOUNTS TO BE
PURCHASED ON SUCH DATE HAVE BEEN DELIVERED TO THE CUSTODIAN WITHIN THE TIME
PERIODS SPECIFIED IN SECTION 3.1 OF THE CTA AGREEMENT, EXCEPT THAT (I) IN LIEU
OF DELIVERING THE ACCOUNT DOCUMENTS FOR ANY ACCOUNT WHICH HAS BEEN THE SUBJECT
OF A FULL PREPAYMENT RECEIVED BY THE MASTER SERVICER AFTER THE CUT-OFF DATE BUT
NO LATER THAN THREE BUSINESS DAYS PRIOR TO THE LOAN DATE, THE BORROWER MAY
DELIVER, OR CAUSE TO BE DELIVERED, AS INDICATED IN THE OFFICERS’ CERTIFICATE
FROM THE MASTER SERVICER DELIVERED PURSUANT TO PARAGRAPH (A) OF THIS SECTION
4.2, THE CASH PROCEEDS OF SUCH FULL PREPAYMENT AND (II) IN LIEU OF DELIVERING
THE ACCOUNT DOCUMENTS FOR ANY ACCOUNT WITH RESPECT TO WHICH FORECLOSURE
PROCEEDINGS HAVE BEEN COMMENCED AND SUCH ACCOUNT DOCUMENTS ARE REQUIRED IN
CONNECTION WITH THE PROSECUTION OF SUCH PROCEEDINGS, THE BORROWER MAY DELIVER A
TRUST RECEIPT PURSUANT TO SECTION 3.2 OF THE CTA AGREEMENT;


(C)           THE BORROWER SHALL HAVE DELIVERED A BORROWING REQUEST (WITH A COPY
TO THE SURETY PROVIDER) TO THE AGENT AND THE MANAGING AGENTS PURSUANT TO
SECTION 2.3 HEREOF;


(D)           EACH MANAGING AGENT, THE AGENT, THE SURETY PROVIDER, THE TRUSTEE
AND THE CUSTODIAN SHALL HAVE RECEIVED THE SCHEDULE OF ACCOUNTS RELATING TO THE
ACCOUNTS TO BE PURCHASED WITH THE PROCEEDS OF SUCH LOAN;


(E)           EACH MANAGING AGENT AND THE AGENT SHALL HAVE RECEIVED
ACKNOWLEDGMENT COPIES OF PROPER FINANCING STATEMENTS, DULY FILED UNDER THE
UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS THAT THE LENDER MAY DEEM NECESSARY
OR DESIRABLE IN ORDER TO PERFECT THE OWNERSHIP INTEREST OF THE DEPOSITOR CREATED
BY THE DAT, THE OWNERSHIP INTEREST OF THE BORROWER CREATED BY THE BAT AGREEMENT
AND THE SECURITY INTEREST IN FAVOR OF THE TRUSTEE CREATED BY THE CTA AGREEMENT
AND ALL OTHER FILINGS, NOTIFICATIONS, CONSENTS AND RECORDINGS NECESSARY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER AND UNDER THE OTHER OPERATIVE
DOCUMENTS SHALL BE ACCOMPLISHED AND THE AGENT SHALL HAVE RECEIVED EVIDENCE OF
SUCH FILINGS, NOTIFICATIONS, CONSENTS AND RECORDINGS SATISFACTORY IN FORM AND
SUBSTANCE TO THE AGENT AND THE SURETY PROVIDER;


(F)            EACH MANAGING AGENT AND THE AGENT SHALL HAVE RECEIVED COPIES OF
ALL CONSENTS, LICENSES AND APPROVALS, IF ANY, REQUIRED IN CONNECTION WITH THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT AND THE VALIDITY AND ENFORCEABILITY
AGAINST IT OF THE OPERATIVE DOCUMENTS TO APPROVALS SHALL BE IN FULL FORCE AND
EFFECT;


(G)           THE DEPOSITOR SHALL HAVE CONTINUED TO PURCHASE OR OTHERWISE
ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ACCOUNTS ORIGINATED BY THE ORIGINATOR
(OR ORIGINATED BY AN ELIGIBLE ORIGINATOR AND SOLD TO THE DEPOSITOR) ON AN
ONGOING BASIS;


(H)           AFTER GIVING EFFECT TO ANY REQUESTED LOAN, NO BORROWING BASE
DEFICIENCY SHALL EXIST;


(I)            THE FACILITY TERMINATION DATE SHALL NOT HAVE OCCURRED;


(J)            NO SERVICER DEFAULT OR DEFAULT UNDER ANY SUBSERVICING AGREEMENT
SHALL HAVE OCCURRED AND BE CONTINUING, AND NO CONDITION THAT WITH THE GIVING OF
NOTICE OR THE PASSAGE OF TIME WORLD CONSTITUTE A SERVICER DEFAULT OR A DEFAULT
UNDER ANY SUBSERVICING AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING;


--------------------------------------------------------------------------------



(K)           NO MORE THAN 7% OF THE ACCOUNTS THEN OWNED BY THE BORROWER MAY BE
IN ARREARS FOR 60 DAYS OR MORE AS OF THE LAST DAY OF ANY MONTH PRECEDING THE
BORROWING DATE;


(L)            ON SUCH DATE, THE WEIGHTED AVERAGE INTEREST RATE OF ALL ELIGIBLE
ACCOUNTS, AFTER GIVING EFFECT TO ALL ELIGIBLE ACCOUNTS TO BE ADDED ON SUCH DATE,
SHALL BE GREATER THAN OR EQUAL TO 7.25% PER ANNUM; AND


(M)          IF AFTER GIVING EFFECT TO ANY REQUESTED LOAN, THE NET INVESTMENT
SHALL BE EQUAL TO OR GREATER THAN $125,000,000, THE BORROWER SHALL PROVIDE TO
THE SURETY PROVIDER INFORMATION REGARDING INTEREST RATE PROTECTION ON THE
FACILITY.  IF NONE EXISTS, OR THE CURRENT HEDGE IS UNACCEPTABLE TO THE SURETY
PROVIDER, THE BORROWER AND SURETY PROVIDER WILL WORK TOGETHER TO AGREE ON A
MUTUALLY ACCEPTABLE SOLUTION TO BE PUT IN PLACE IF REQUIRED BY THE SURETY
PROVIDER.


ARTICLE 5

COVENANTS


SECTION 5.1.            AFFIRMATIVE COVENANTS OF BORROWER.  AT ALL TIMES FROM
THE DATE HEREOF TO THE DATE ON WHICH ALL AMOUNTS DUE AND OWING TO ANY OF THE
SECURED PARTIES UNDER THE OPERATIVE DOCUMENTS HAVE BEEN PAID IN FULL AND THIS
LOAN AGREEMENT HAS TERMINATED UNLESS THE CONTROLLING PARTY SHALL OTHERWISE
CONSENT IN WRITING:


(A)           AGREED UPON PROCEDURES REPORT.  PRIOR TO DECEMBER 31, 2004 AND
DECEMBER 31ST OF EACH CALENDAR YEAR THEREAFTER, THE BORROWER SHALL DELIVER TO
EACH MANAGING AGENT AND THE SURETY PROVIDER AN AGREED UPON PROCEDURES REPORT
WITH RESPECT TO ALL ACCOUNTS OWNED BY THE BORROWER AND SUCH OTHER MATTERS AS THE
AGENT REASONABLY REQUESTS; PROVIDED, HOWEVER, SO LONG AS NO EVENT OF DEFAULT,
POTENTIAL EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR POTENTIAL FACILITY
TERMINATION EVENT HAS OCCURRED, THE BORROWER SHALL ONLY BE REQUIRED TO DELIVER
ONE AGREED UPON PROCEDURES REPORT AT ITS EXPENSE IN ANY CALENDAR YEAR.


(B)           OTHER INFORMATION.  THE BORROWER SHALL DELIVER TO EACH MANAGING
AGENT AND THE AGENT (I) A COPY OF ALL FINANCIAL DOCUMENTS AND REPORTS PROVIDED
TO THE BORROWER BY THE DEPOSITOR, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR ANY
OTHER PERSON IN ANY CAPACITY PURSUANT TO THE OPERATIVE DOCUMENTS, (II) ANY
MATERIAL NOTICES WITH RESPECT TO ANY MORTGAGED PROPERTY AND (III) SUCH OTHER
INFORMATION (INCLUDING NON-FINANCIAL INFORMATION) AS ANY MANAGING AGENT, THE
AGENT OR THE SURETY PROVIDER MAY FROM TIME TO TIME REASONABLY REQUEST.


(C)           COMPLIANCE CERTIFICATE.  THE BORROWER SHALL DELIVER TO THE AGENT,
EACH MANAGING AGENT AND THE SURETY PROVIDER WITHIN 90 DAYS AFTER THE CLOSE OF
THE BORROWER’S FISCAL YEAR, A COMPLIANCE CERTIFICATE SIGNED BY AN AUTHORIZED
SIGNATORY OF THE BORROWER STATING THAT NO EVENT OF DEFAULT OR POTENTIAL EVENT OF
DEFAULT EXISTS, OR IF ANY EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT EXISTS,
STATING THE NATURE AND STATUS THEREOF.


(D)           NOTICE OF BORROWING BASE DEFICIENCY, EVENT OF DEFAULT, POTENTIAL
EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION
EVENT.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO BUSINESS DAYS AFTER THE
BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF THE OCCURRENCE OF A
BORROWING BASE DEFICIENCY, AN EVENT OF DEFAULT, A POTENTIAL EVENT OF DEFAULT,
FACILITY TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION EVENT,


--------------------------------------------------------------------------------



THE BORROWER SHALL PROVIDE TO EACH MANAGING AGENT AND THE SURETY PROVIDER A
STATEMENT SETTING FORTH DETAILS OF SUCH BORROWING BASE DEFICIENCY, EVENT OF
DEFAULT, POTENTIAL EVENT OF DEFAULT, POTENTIAL FACILITY TERMINATION EVENT OR
FACILITY TERMINATION EVENT, AND THE ACTION WHICH THE BORROWER PROPOSES TO TAKE
WITH RESPECT THERETO.  THE BORROWER SHALL NOTIFY THE AGENT AND THE SURETY
PROVIDER WHEN THE BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR EVENT, WHICH, DUE TO THE GIVING OF NOTICE
OR LAPSE OF TIME, OR BOTH, COULD BECOME AN EVENT OF DEFAULT BY ITSELF, THE
MASTER SERVICER, THE DEPOSITOR, ANY ELIGIBLE ORIGINATOR OR THE ORIGINATOR IN ANY
CAPACITY UNDER ANY OF THE OPERATIVE DOCUMENTS OF WHICH IT BECOMES AWARE.


(E)           CONDUCT OF BUSINESS.  THE BORROWER WILL CARRY ON AND CONDUCT ITS
BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS IT IS PRESENTLY CONDUCTED AND DO
ALL THINGS NECESSARY TO REMAIN DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING AS A BUSINESS TRUST IN THE STATE OF DELAWARE AND MAINTAIN ALL REQUISITE
AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS
CONDUCTED.


(F)            COMPLIANCE WITH LAWS.  THE BORROWER WILL COMPLY WITH ALL LAWS,
RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS, INJUNCTIONS, DECREES, OR AWARDS TO
WHICH IT MAY BE SUBJECT.


(G)           FURNISHING OF INFORMATION AND INSPECTION OF RECORDS.  THE BORROWER
WILL FURNISH TO EACH MANAGING AGENT, THE AGENT AND THE SURETY PROVIDER FROM TIME
TO TIME SUCH INFORMATION WITH RESPECT TO THE ACCOUNTS AS THE AGENT OR THE SURETY
PROVIDER MAY REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, A SCHEDULE
IDENTIFYING THE OBLIGOR AND THE PRINCIPAL BALANCE FOR EACH ACCOUNT.


(H)           PAYMENT OF OBLIGATIONS.  THE BORROWER SHALL PAY, DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE
CASE MAY BE, ALL ITS OBLIGATIONS OF WHATEVER NATURE.


(I)            FURTHER ASSURANCES.  THE BORROWER SHALL DO SUCH FURTHER ACTS AND
THINGS AND EXECUTE AND DELIVER TO THE AGENT SUCH ASSIGNMENTS (INCLUDING, WITHOUT
LIMITATION, ASSIGNMENTS IN BLANK), AGREEMENTS, POWERS AND INSTRUMENTS AS ARE
REASONABLY REQUIRED BY ANY MANAGING AGENT, THE AGENT OR THE SURETY PROVIDER TO
CARRY INTO EFFECT THE PURPOSES OF THIS LOAN AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS OR TO BETTER ASSURE AND CONFIRM UNTO THE SECURED PARTIES THEIR
RESPECTIVE RIGHTS, POWERS AND REMEDIES HEREUNDER AND UNDER THE OTHER OPERATIVE
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, TO OBTAIN SUCH CONSENTS AND GIVE SUCH
NOTICES, AND TO FILE AND RECORD ALL SUCH DOCUMENTS AND INSTRUMENTS, AND RENEW
EACH SUCH CONSENT, NOTICE, FILING AND RECORDATION, AT SUCH TIME OR TIMES, IN
SUCH MANNER AND AT SUCH PLACES, AS MAY BE NECESSARY OR DESIRABLE TO PRESERVE AND
PROTECT THE POSITION OF THE SECURED PARTIES HEREUNDER AND UNDER THE OTHER
OPERATIVE DOCUMENTS.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS LOAN
AGREEMENT.


(J)            ACCESS.  THE BORROWER SHALL ALLOW, AND CAUSE THE DEPOSITOR TO
ALLOW, EACH MANAGING AGENT, THE AGENT, THE SURETY PROVIDER AND THEIR
REPRESENTATIVES FULL AND COMPLETE ACCESS DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE NOTICE TO THE BOOKS, RECORDS, DOCUMENTS, AND FACILITIES OF THE
BORROWER AND THE DEPOSITOR, AND WILL ON THE SAME CONDITIONS MAKE THE OFFICERS,
EMPLOYEES, ATTORNEYS, AGENTS, INDEPENDENT ACCOUNTANTS, AND ACTUARIES OF THE


--------------------------------------------------------------------------------



BORROWER AND THE DEPOSITOR AVAILABLE TO DISCUSS SUCH ASPECTS OF THE BUSINESS,
FINANCIAL CONDITION, OR PROSPECTS OF THE BORROWER AND THE DEPOSITOR AS MAY BE
REASONABLY NECESSARY.


(K)           RELIANCE LETTERS.  UPON THE REQUEST OF EITHER MANAGING AGENT OR
THE AGENT, THE BORROWER SHALL PROVIDE TO THE AGENT WITHIN FIVE (5) BUSINESS
DAYS, RELIANCE LETTERS WITH RESPECT TO ALL LEGAL OPINIONS DELIVERED ON THE
CLOSING DATE (OR NEW LEGAL OPINIONS ADDRESSING THE SAME MATTERS COVERED IN THE
ORIGINAL LEGAL OPINIONS) ADDRESSED TO ANY ENTITY WHICH BECOMES A PROGRAM SUPPORT
PROVIDER AFTER THE CLOSING DATE, TO THE EXTENT SUCH LEGAL OPINIONS DID NOT
PERMIT RELIANCE WHEN DELIVERED.


(L)            AMENDMENTS; MISCELLANEOUS.

(I)            THE BORROWER SHALL FURNISH TO THE SURETY PROVIDER, THE TRUSTEE,
THE CUSTODIAN, EACH MANAGING AGENT AND THE AGENT COPIES OF THE FORM OF EACH
PROPOSED AMENDMENT TO THE TRUST AGREEMENT, THE MASTER SERVICING AGREEMENT OR THE
SUBSERVICING AGREEMENT AT LEAST 60 DAYS PRIOR TO THE PROPOSED DATE OF ADOPTION
OF ANY SUCH PROPOSED AMENDMENT.

(II)           THE BORROWER WILL AT ALL TIMES HOLD ITSELF OUT TO THE PUBLIC
UNDER THE BORROWER’S OWN NAME AND AS A SEPARATE AND DISTINCT ENTITY FROM WALTER
INDUSTRIES, INC. AND ANY OF ITS AFFILIATES.

(III)          THE BORROWER WILL AT ALL TIMES BE RESPONSIBLE FOR THE PAYMENT OF
ALL ITS OBLIGATIONS AND INDEBTEDNESS, WILL AT ALL TIMES MAINTAIN A BUSINESS
OFFICE, RECORDS, BOOKS OF ACCOUNT, AND FUNDS SEPARATE FROM THE DEPOSITOR AND
WILL OBSERVE ALL CUSTOMARY FORMALITIES OF INDEPENDENT EXISTENCE.

(IV)          TO THE EXTENT SUCH COMPLIANCE INVOLVES QUESTIONS OF LAW, THE
BORROWER SHALL BE DEEMED IN COMPLIANCE WITH THE REQUIREMENTS OF ANY PROVISION OF
THIS PARAGRAPH (L) IF IT IS ACTING IN ACCORDANCE WITH AN OPINION OF COUNSEL AS
TO SUCH REQUIREMENTS.


(M)          WEIGHTED AVERAGE.  THE WEIGHTED AVERAGE INTEREST RATE OF ALL
ELIGIBLE ACCOUNTS SHALL NOT BE LESS THAN 7.25% PER ANNUM.  THE BORROWER SHALL
TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE ADDITION OR REMOVAL
OF ACCOUNTS) AS FREQUENTLY AS NECESSARY (AND IN ANY EVENT WITHIN TWO BUSINESS
DAYS AFTER THE BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF NONCOMPLIANCE
WITH THIS SECTION 5.1(M)) TO ENSURE THAT IN NO EVENT SHALL THE WEIGHTED AVERAGE
INTEREST RATE OF ALL ELIGIBLE ACCOUNTS BE LESS THAN 7.25% PER ANNUM.


(N)           ASSIGNMENTS.  THE BORROWER SHALL PREPARE AND EXECUTE ASSIGNMENTS
IN RECORDABLE FORM AT THE REASONABLE REQUEST OF ANY MANAGING AGENT, THE AGENT OR
THE SURETY PROVIDER.


(O)           DUE DILIGENCE REVIEW.  PRIOR TO OCTOBER 15TH OF EACH CALENDAR
YEAR, THE BORROWER SHALL COMPLETE A DUE DILIGENCE REVIEW WITH RESPECT TO ALL
ACCOUNTS OWNED BY THE BORROWER AND SUCH OTHER MATTERS AS ANY MANAGING AGENT OR
THE AGENT REASONABLY REQUESTS; PROVIDED, HOWEVER, SO LONG AS NO EVENT OF
DEFAULT, POTENTIAL EVENT OF DEFAULT, FACILITY


--------------------------------------------------------------------------------



TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION EVENT HAS OCCURRED, THE
BORROWER SHALL ONLY BE REQUIRED TO COMPLETE ONE DUE DILIGENCE REVIEW AT ITS
EXPENSE IN ANY CALENDAR YEAR.


SECTION 5.2.            NEGATIVE COVENANTS OF BORROWER.  AT ALL TIMES FROM THE
DATE HEREOF TO THE DATE ON WHICH ALL AMOUNTS DUE AND OWING TO ANY OF THE SECURED
PARTIES UNDER THE OPERATIVE DOCUMENTS HAVE BEEN PAID IN FULL AND THIS LOAN
AGREEMENT HAS TERMINATED, UNLESS THE CONTROLLING PARTY SHALL OTHERWISE CONSENT
IN WRITING:


(A)           NO EXTENSION OR AMENDMENT OF ACCOUNTS.  EXCEPT AS PERMITTED BY
SECTION 2.1(J) OF THE MASTER SERVICING AGREEMENT OR SECTION 3.4 OF THE CTA
AGREEMENT, THE BORROWER WILL NOT EXTEND, AMEND, OR OTHERWISE MODIFY THE TERMS OF
ANY ACCOUNT, OR AMEND, MODIFY, OR WAIVE ANY TERM OR CONDITION OF ANY ACCOUNT
DOCUMENT RELATED THERETO.


(B)           NO SALE.  THE BORROWER SHALL NOT SELL, TRANSFER, EXCHANGE OR
OTHERWISE DISPOSE OF ANY PORTION OF THE COLLATERAL (OTHER THAN ANY ACCOUNTS
WHICH ARE NOT ELIGIBLE ACCOUNTS OR OTHERWISE EXCLUDED FROM THE BORROWING BASE)
EXCEPT AS EXPRESSLY PERMITTED BY THE OPERATIVE DOCUMENTS.


(C)           NO INSURANCE.  THE BORROWER SHALL NOT OBTAIN OR CARRY INSURANCE
RELATING TO THE ACCOUNTS SEPARATE FROM THAT REQUIRED BY THE MASTER SERVICING
AGREEMENT, UNLESS THE TRUSTEE SHALL HAVE THE SAME RIGHTS WITH RESPECT THERETO AS
IT HAS WITH RESPECT TO THE INSURANCE REQUIRED BY THE MASTER SERVICING AGREEMENT.


(D)           OTHER BUSINESS.  THE BORROWER SHALL NOT ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN IN CONNECTION WITH, OR RELATING TO, THE ISSUANCE OF THE VFN
OR THE PRESERVATION OF THE COLLATERAL AND THE RELEASE OF ASSETS THEREFROM
PURSUANT TO THIS LOAN AGREEMENT, AND THE OTHER OPERATIVE DOCUMENTS TO WHICH THE
BORROWER IS A PARTY.


(E)           DISSOLUTION.  THE BORROWER SHALL NOT DISSOLVE OR LIQUIDATE IN
WHOLE OR IN PART.


(F)            LIENS.  THE BORROWER SHALL NOT (I) PERMIT THE VALIDITY OR
EFFECTIVENESS OF THIS LOAN AGREEMENT OR THE CTA AGREEMENT TO BE IMPAIRED, OR
PERMIT THE LIEN OF THE CTA AGREEMENT TO BE AMENDED, HYPOTHECATED, SUBORDINATED,
TERMINATED OR DISCHARGED, OR PERMIT ANY PERSON TO BE RELEASED FROM ANY COVENANTS
OR OBLIGATIONS UNDER THIS LOAN AGREEMENT OR, (II) EXCEPT AS MAY BE EXPRESSLY
PERMITTED BY THE OPERATIVE DOCUMENTS, PERMIT ANY LIEN, CHARGE, SECURITY
INTEREST, MORTGAGE OR OTHER ENCUMBRANCE (OTHER THAN THE LIEN OF THE CTA
AGREEMENT) TO BE CREATED ON OR EXTEND TO OR OTHERWISE ARISE UPON OR BURDEN THE
COLLATERAL OR ANY PART THEREOF OR ANY INTEREST THEREIN OR THE PROCEEDS THEREOF,
OR (III) EXCEPT AS PERMITTED BY THE OPERATIVE DOCUMENTS, PERMIT THE LIEN OF THE
CTA AGREEMENT NOT TO CONSTITUTE A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE COLLATERAL.


(G)           NO AMENDMENT.  THE BORROWER SHALL NOT AMEND THE TRUST AGREEMENT
WITHOUT THE CONSENT OF THE CONTROLLING PARTY.


(H)           NO MERGERS, ETC.  THE BORROWER WILL NOT CONSOLIDATE OR MERGE WITH
OR INTO ANY OTHER PERSON.


--------------------------------------------------------------------------------



(I)            CHANGE OF NAME, ETC.  THE BORROWER WILL NOT CHANGE ITS NAME,
IDENTITY, OR STRUCTURE OR ITS CHIEF EXECUTIVE OFFICE OR THE JURISDICTION UNDER
WHICH IT HAS BEEN ORGANIZED, UNLESS AT LEAST 10 DAYS PRIOR TO THE EFFECTIVE DATE
OF ANY SUCH CHANGE THE BORROWER DELIVERS TO THE TRUSTEE UCC FINANCING
STATEMENTS, EXECUTED BY THE BORROWER, NECESSARY TO REFLECT SUCH CHANGE AND TO
CONTINUE THE PERFECTION OF THE TRUSTEE’S (FOR THE BENEFIT OF THE SECURED
PARTIES) SECURITY INTEREST IN THE ACCOUNTS.


(J)            BORROWING BASE DEFICIENCY.  THE BORROWER SHALL AT ALL TIMES BE IN
COMPLIANCE WITH SECTION 2.6(B) HEREOF.


(K)           PLEDGED ACCOUNTS.  THE BORROWER SHALL NOT MOVE ANY PLEDGED ACCOUNT
FROM THE INSTITUTION AT WHICH THEY ARE MAINTAINED ON THE CLOSING DATE, EXCEPT AS
PERMITTED IN ACCORDANCE WITH SECTION 2.8.


(L)            SUCCESSOR MASTER SERVICER.  THE BORROWER SHALL NOT PERMIT ANY
CHANGE OF MASTER SERVICER, EXCEPT IN ACCORDANCE WITH THE MASTER SERVICING
AGREEMENT.


(M)          ELIGIBLE ORIGINATORS.  THE BORROWER SHALL NOT MAKE ANY REQUEST FOR
A LOAN HEREUNDER UNLESS ALL CRITERIA SET FORTH IN THE DEFINITION OF “ELIGIBLE
ORIGINATOR” HAVE BEEN SATISFIED.


(N)           NO DEBT.  THE BORROWER SHALL NOT INCUR ANY DEBT EXCEPT AS
CONTEMPLATED BY THE OPERATIVE DOCUMENTS.


ARTICLE 6


EVENTS OF DEFAULT AND FACILITY TERMINATION EVENTS


SECTION 6.1.            EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT:


(A)           A DEFAULT IN THE PAYMENT OF ANY INTEREST ON THE VFN AT THE
APPLICABLE DISCOUNT RATE WHEN THE SAME BECOMES DUE AND PAYABLE;


(B)           A DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OF THE VFN IN REDUCTION
OF THE NET INVESTMENT WHEN DUE AND PAYABLE;


(C)           ANY REPRESENTATION, WARRANTY, CERTIFICATION, OR STATEMENT MADE BY
THE BORROWER IN THIS LOAN AGREEMENT OR IN ANY OTHER DOCUMENT DELIVERED PURSUANT
HERETO OR OTHER OPERATIVE DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE (OTHER THAN ANY REPRESENTATION OR
WARRANTY OF THE BORROWER WITH RESPECT TO THE ACCOUNTS OR THE ELIGIBILITY
THEREOF);


(D)           FAILURE OF THE BORROWER TO PAY OR DEPOSIT ANY AMOUNTS (OTHER THAN
INTEREST OR PRINCIPAL DUE IN RESPECT OF THE VFN WHEN REQUIRED HEREUNDER OR UNDER
ANY OTHER OPERATIVE DOCUMENT AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR FIVE
(5) BUSINESS DAYS;


--------------------------------------------------------------------------------



(E)           THE DEFAULT BY THE BORROWER IN THE PERFORMANCE OF ANY MATERIAL
COVENANT OR UNDERTAKING (I) TO BE PERFORMED OR OBSERVED UNDER SECTIONS 5.1(D),
5.2(B), (D), (E), (F), (G), OR (H) OR (II) TO BE PERFORMED OR OBSERVED BY THE
BORROWER UNDER ANY OTHER PROVISION HEREOF (OTHER THAN DESCRIBED IN PARAGRAPH (B)
OF THIS SECTION 6.1) OR UNDER ANY OTHER OPERATIVE DOCUMENT AND SUCH DEFAULT IN
THE CASE OF THIS CLAUSE (II) SHALL CONTINUE FOR THIRTY (30) DAYS;


(F)            ANY EVENT OF BANKRUPTCY SHALL OCCUR WITH RESPECT TO THE BORROWER;


(G)           THE TRUSTEE, FOR THE BENEFIT OF THE SECURED PARTIES, SHALL, FOR
ANY REASON, FAIL TO HAVE A VALID AND FIRST PRIORITY PERFECTED SECURITY INTEREST
IN THE COLLATERAL;


(H)           THERE SHALL HAVE OCCURRED ANY MATERIAL ADVERSE CHANGE IN THE
OPERATIONS OF THE BORROWER SINCE THE CLOSING DATE WHICH WOULD HAVE OR REASONABLY
COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE SECURED PARTIES OR
ANY OTHER EVENT SHALL HAVE OCCURRED WHICH MATERIALLY AND ADVERSELY AFFECTS THE
BORROWER’S ABILITY TO PERFORM UNDER THIS LOAN AGREEMENT OR THE COLLECTIBILITY OF
THE ACCOUNTS;


(I)            (I) THE AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT FAILS TO REACH
THE SPECIFIED RESERVE ACCOUNT REQUIREMENTS ON OR PRIOR TO THE 15TH REMITTANCE
DATE FOLLOWING THE CLOSING DATE OR ON OR PRIOR TO THE SIXTH REMITTANCE DATE
FOLLOWING A RESERVE ACCOUNT EVENT; PROVIDED THAT (II) FOR THE PERIOD EXTENDING
SIX (6) REMITTANCE DATES FOLLOWING EACH  TAKE-OUT, THERE SHALL BE NO EVENT OF
DEFAULT UNDER THIS CLAUSE (I) UNLESS THE AMOUNT ON DEPOSIT IN THE RESERVE
ACCOUNT SHALL FAIL TO BE EQUAL TO OR GREATER THAN THE SUM OF (A) THE SCHEDULED
RESERVE ACCOUNT PAYMENT FOR SUCH REMITTANCE DATE AND (B) $1,000,000;


(J)            THE DELINQUENCY RATIO WITH RESPECT TO THE ACCOUNTS OWNED BY THE
BORROWER AVERAGED FOR ANY THREE CONSECUTIVE COLLECTION PERIODS EXCEEDS 3.5%;


(K)           A BORROWING BASE DEFICIENCY SHALL EXIST BEYOND THE CURE PERIOD SET
FORTH IN SECTION 2.6(B) HEREOF;


(L)            THE DEFAULT RATIO WITH RESPECT TO THE ACCOUNTS OWNED BY THE
BORROWER AVERAGED FOR ANY THREE CONSECUTIVE COLLECTION PERIODS EXCEEDS 6%;


(M)          THE BORROWER SHALL BECOME SUBJECT TO AN ENTITY LEVEL TAX OR TO
REGISTRATION AS AN INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT; OR


(N)           THE DEFAULT BY THE BORROWER IN THE PERFORMANCE OF ANY MATERIAL
COVENANT OR UNDERTAKING TO BE PERFORMED OR OBSERVED UNDER SECTION 5.1(A) HEREOF
SHALL CONTINUE FOR TEN (10) BUSINESS DAYS.


SECTION 6.2.            FACILITY TERMINATION EVENTS.  THE OCCURRENCE OF ANY ONE
OR MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE A FACILITY TERMINATION EVENT:


(A)           ANY REPRESENTATION, WARRANTY, CERTIFICATION, OR STATEMENT MADE BY
THE DEPOSITOR, ANY ELIGIBLE ORIGINATOR OR THE ORIGINATOR IN ANY OF THE OPERATIVE
DOCUMENTS, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE (OTHER THAN ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE
ACCOUNTS OR THE ELIGIBILITY THEREOF);


--------------------------------------------------------------------------------



(B)           FAILURE OF THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE
DEPOSITOR TO PAY OR DEPOSIT ANY AMOUNTS WHEN REQUIRED HEREUNDER OR UNDER ANY
OTHER OPERATIVE DOCUMENT;


(C)           THE DEFAULT BY ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR OR THE
DEPOSITOR, IN THE PERFORMANCE OF ANY COVENANT OR UNDERTAKING, (OTHER THAN, WITH
RESPECT TO THE DEPOSITOR, IN ITS CAPACITY AS MASTER SERVICER) TO BE PERFORMED OR
OBSERVED UNDER ANY OPERATIVE DOCUMENT AND SUCH DEFAULT CONTINUES UNREMEDIED FOR
THIRTY (30) DAYS;


(D)           A SERVICER DEFAULT OR AN EVENT OF DEFAULT UNDER THE SUBSERVICING
AGREEMENTS SHALL HAVE OCCURRED;


(E)           ANY PERSON SHALL INSTITUTE STEPS TO TERMINATE ANY PENSION PLAN IF
THE ASSETS OF SUCH PENSION PLAN ARE INSUFFICIENT TO SATISFY ALL OF ITS BENEFIT
LIABILITIES (AS DETERMINED UNDER TITLE IV OF ERISA), OR A CONTRIBUTION FAILURE
OCCURS WITH RESPECT TO ANY PENSION PLAN WHICH IS SUFFICIENT TO GIVE RISE TO A
LIEN UNDER SECTION 302(F) OF ERISA;


(F)            ANY MATERIAL PROVISION OF THIS LOAN AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT TO WHICH THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE
DEPOSITOR IS A PARTY SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR THE
ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE DEPOSITOR SHALL SO STATE IN WRITING;
OR


(G)           AN EVENT OF DEFAULT SHALL OCCUR.


SECTION 6.3.            REMEDIES.


(A)           IF AN EVENT OF DEFAULT DESCRIBED IN SECTION 6.1(F) HEREOF SHALL
OCCUR, THEN THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE VFN, TOGETHER WITH ACCRUED
AND UNPAID INTEREST THEREON, SHALL AUTOMATICALLY, WITHOUT ANY NOTICE,
DECLARATION OR ANY OTHER ACTION BECOME IMMEDIATELY DUE AND PAYABLE.  IF ANY
OTHER EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THEN AND IN EVERY SUCH
CASE THE CONTROLLING PARTY MAY DECLARE THE ENTIRE PRINCIPAL OF AND ACCRUED
INTEREST ON THE VFN TO BE IMMEDIATELY DUE AND PAYABLE AND THE FACILITY
TERMINATION DATE TO HAVE OCCURRED, BY A NOTICE IN WRITING TO THE BORROWER AND
THE AGENT, AND UPON SUCH DECLARATION THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE
VFN, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, SHALL BECOME IMMEDIATELY
DUE AND PAYABLE AND THE FACILITY TERMINATION DATE SHALL HAVE OCCURRED.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, THE TRUSTEE MAY, AND IF DIRECTED BY THE
CONTROLLING PARTY, SHALL, PROCEED TO PROTECT AND ENFORCE ITS RIGHTS AND THE
RIGHTS OF THE SECURED PARTIES, INCLUDING ITS AND THEIR RIGHTS UNDER THE
OPERATIVE DOCUMENTS, AND TO ENFORCE ANY OTHER PROPER REMEDY OR LEGAL OR
EQUITABLE RIGHT VESTED IN THE TRUSTEE BY THIS LOAN AGREEMENT, THE CTA AGREEMENT
OR ANY OTHER OPERATIVE DOCUMENT OR BY LAW, BY SUCH APPROPRIATE ACTIONS AND
PROCEEDINGS AS THE TRUSTEE SHALL DEEM MOST EFFECTIVE OR AS SO DIRECTED.  UPON
THE DECLARATION OF AN EVENT OF DEFAULT, THE CONTROLLING PARTY, IN ADDITION TO
ALL OTHER RIGHTS AND REMEDIES IT HAS UNDER THE OPERATIVE DOCUMENTS, SHALL HAVE
ALL OTHER RIGHTS AND REMEDIES PROVIDED UNDER THE UCC AND ALL OTHER APPLICABLE
LAWS.  THE FACILITY TERMINATION DATE SHALL BE DEEMED TO HAVE OCCURRED
AUTOMATICALLY UPON THE OCCURRENCE OF ANY EVENT DESCRIBED IN CLAUSE (F) OF
SECTION 6.1 WITH RESPECT TO THE BORROWER.


--------------------------------------------------------------------------------



(B)           IF A FACILITY TERMINATION EVENT SHALL HAVE OCCURRED, THE
CONTROLLING PARTY MAY DECLARE THE FACILITY TERMINATION DATE TO HAVE OCCURRED AND
UPON SUCH DECLARATION, THE FACILITY TERM SHALL TERMINATE.


ARTICLE 7


INDEMNIFICATION; EXPENSES; RELATED MATTERS


SECTION 7.1.            INDEMNITIES BY THE BORROWER.  WITHOUT LIMITING ANY OTHER
RIGHTS WHICH THE INDEMNIFIED PARTIES MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW,
THE BORROWER HEREBY AGREES TO INDEMNIFY THE LENDERS AND ANY COMMERCIAL PAPER
ISSUER THAT FINANCES THE LENDERS, THE BANK INVESTORS, THE AGENT, THE MANAGING
AGENTS, THE SURETY PROVIDER AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
COUNSEL AND OTHER AGENTS (COLLECTIVELY, “INDEMNIFIED PARTIES”) FROM AND AGAINST
ANY AND ALL DAMAGES, LOSSES, CLAIMS, LIABILITIES, COSTS AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES (WHICH SUCH ATTORNEYS MAY BE EMPLOYEES OF THE BANK
INVESTORS, THE AGENT, THE MANAGING AGENTS OR THE LENDERS AND ANY COMMERCIAL
PAPER ISSUER THAT FINANCES THE LENDERS, AS APPLICABLE) AND DISBURSEMENTS (ALL OF
THE FOREGOING BEING COLLECTIVELY REFERRED TO AS “INDEMNIFIED AMOUNTS”) AWARDED
AGAINST OR INCURRED BY ANY OF THEM IN ANY ACTION OR PROCEEDING BETWEEN THE
BORROWER) AND ANY OF THE INDEMNIFIED PARTIES OR BETWEEN ANY OF THE INDEMNIFIED
PARTIES AND ANY THIRD PARTY OR OTHERWISE ARISING OUT OF OR AS A RESULT OF THIS
LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE FUNDING OR MAINTENANCE,
EITHER DIRECTLY OR INDIRECTLY, BY THE AGENT, THE MANAGING AGENTS, THE LENDERS
(INCLUDING THROUGH ANY PROGRAM SUPPORT PROVIDER) OR ANY BANK INVESTOR OF THE NET
INVESTMENT OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
EXCLUDING, HOWEVER, (I) INDEMNIFIED AMOUNTS TO THE EXTENT RESULTING FROM GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY, OR (II)
RECOURSE (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT) FOR
UNCOLLECTIBLE ACCOUNTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
BORROWER SHALL INDEMNIFY EACH INDEMNIFIED PARTY FOR INDEMNIFIED AMOUNTS RELATING
TO OR RESULTING FROM:


(A)           ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER, UNDER OR IN
CONNECTION WITH THIS LOAN AGREEMENT, ANY OF THE OTHER OPERATIVE DOCUMENTS OR ANY
OTHER INFORMATION OR REPORT DELIVERED BY THE BORROWER PURSUANT HERETO, OR
PURSUANT TO ANY OF THE OTHER OPERATIVE DOCUMENTS WHICH SHALL HAVE BEEN
INCOMPLETE, FALSE OR INCORRECT IN ANY RESPECT WHEN MADE OR DEEMED MADE;


(B)           THE FAILURE BY THE BORROWER TO COMPLY WITH ANY APPLICABLE LAW WITH
RESPECT TO ANY ACCOUNT, OR THE NONCONFORMITY OF ANY ACCOUNT WITH ANY SUCH
APPLICABLE LAW;


(C)           THE FAILURE TO CREATE AND MAINTAIN A VALID AND PERFECTED FIRST
PRIORITY SECURITY INTEREST IN FAVOR OF THE TRUSTEE, FOR THE BENEFIT OF THE
SECURED PARTIES, IN THE COLLATERAL, FREE AND CLEAR OF ANY ADVERSE CLAIM;


(D)           THE FAILURE TO FILE OR RECORD, OR ANY DELAY IN FILING OR
RECORDING, FINANCING STATEMENTS, CONTINUATION STATEMENTS, MORTGAGES OR OTHER
SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF ANY APPLICABLE JURISDICTION OR
OTHER APPLICABLE LAWS WITH RESPECT TO ANY OF THE AFFECTED ASSETS;


--------------------------------------------------------------------------------



(E)           ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER THAN DISCHARGE IN
BANKRUPTCY) OF THE OBLIGOR TO THE PAYMENT OF ANY ACCOUNT (INCLUDING A DEFENSE
BASED ON SUCH ACCOUNT NOT BEING THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH
OBLIGOR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS), OR FROM ANY BREACH
OR ALLEGED BREACH OF ANY PROVISION OF THE ACCOUNTS RESTRICTING ASSIGNMENT OF ANY
ACCOUNTS;


(F)            ANY PRODUCTS LIABILITY CLAIM OR PERSONAL INJURY OR PROPERTY
DAMAGE SUIT OR OTHER SIMILAR OR RELATED CLAIM OR ACTION OF WHATEVER SORT ARISING
OUT OF OR IN CONNECTION WITH MERCHANDISE OR SERVICES WHICH ARE THE SUBJECT OF
ANY ACCOUNT;


(G)           THE TRANSFER OF AN INTEREST IN ANY ACCOUNT OTHER THAN AN ELIGIBLE
ACCOUNT;


(H)           THE FAILURE BY THE BORROWER TO COMPLY WITH ANY TERM, PROVISION OR
COVENANT CONTAINED IN THIS LOAN AGREEMENT OR ANY OF THE OTHER OPERATIVE
DOCUMENTS TO WHICH IT IS A PARTY OR TO PERFORM ANY OF ITS RESPECTIVE DUTIES OR
OBLIGATIONS UNDER THE ACCOUNTS REQUIRED TO BE PAID BY THE BORROWER;


(I)            THE EXISTENCE OF A BORROWING BASE DEFICIENCY;


(J)            THE FAILURE OF THE BORROWER TO PAY WHEN DUE ANY TAXES, INCLUDING,
WITHOUT LIMITATION, ANY SALES, EXCISE OR PERSONAL PROPERTY TAXES PAYABLE IN
CONNECTION WITH ANY OF THE ACCOUNTS REQUIRED TO BE PAID BY THE BORROWER;


(K)           ANY REPAYMENT BY ANY INDEMNIFIED PARTY OF ANY AMOUNT PREVIOUSLY
DISTRIBUTED IN REDUCTION OF NET INVESTMENT WHICH SUCH INDEMNIFIED PARTY BELIEVES
IN GOOD FAITH IS REQUIRED TO BE MADE;


(L)            THE COMMINGLING BY THE BORROWER OF AVAILABLE COLLECTIONS AT ANY
TIME WITH ANY OTHER FUNDS;


(M)          ANY INVESTIGATION, LITIGATION OR PROCEEDING RELATED TO THIS LOAN
AGREEMENT, ANY OF THE OTHER OPERATIVE DOCUMENTS, THE USE OF PROCEEDS OF ANY LOAN
BY THE BORROWER, THE SECURITY INTEREST IN THE COLLATERAL, OR ANY AFFECTED ASSET;


(N)           ANY INABILITY TO OBTAIN ANY JUDGMENT IN OR UTILIZE THE COURT OR
OTHER ADJUDICATION SYSTEM OF, ANY STATE IN WHICH AN OBLIGOR MAY BE LOCATED AS A
RESULT OF THE FAILURE OF THE BORROWER TO QUALIFY TO DO BUSINESS OR FILE ANY
NOTICE OF BUSINESS ACTIVITY REPORT OR ANY SIMILAR REPORT;


(O)           ANY ATTEMPT BY ANY PERSON TO VOID, RESCIND OR SET-ASIDE ANY
TRANSFER BY THE DEPOSITOR TO THE BORROWER OF ANY ACCOUNT OR RELATED SECURITY
UNDER STATUTORY PROVISIONS OR COMMON LAW OR EQUITABLE ACTION, INCLUDING ANY
PROVISION OF THE BANKRUPTCY CODE OR OTHER INSOLVENCY LAW;


(P)           ANY ACTION TAKEN BY THE BORROWER IN THE ENFORCEMENT OR COLLECTION
OF ANY ACCOUNT;


--------------------------------------------------------------------------------



(Q)           ANY LIABILITY UNDER THE GEORGIA FAIR LENDING ACT AS IN EFFECT FROM
OCTOBER 1, 2002 THROUGH MARCH 6, 2003; OR


(R)            ANY LIABILITY UNDER THE HOME OWNERSHIP AND EQUITY PROTECTION ACT
OF 1994, AS AMENDED, OR SIMILAR FEDERAL STATE OR LOCAL LAWS OR REGULATIONS
RELATING TO “HIGH COST” OR “PREDATORY” ACCOUNTS AND OTHERWISE UNACCEPTABLE
ACCOUNTS FOR SECONDARY MARKETING TRANSACTIONS RATED BY THE RATING AGENCIES.


SECTION 7.2.            INDEMNITY FOR TAXES, RESERVES AND EXPENSES.


(A)           IF AFTER THE CLOSING DATE, THE ADOPTION OF ANY LAW OR BANK
REGULATORY GUIDELINE OR ANY AMENDMENT OR CHANGE IN THE ADMINISTRATION,
INTERPRETATION OR APPLICATION OF ANY EXISTING OR FUTURE LAW OR BANK REGULATORY
GUIDELINE BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION,
INTERPRETATION OR APPLICATION THEREOF, OR THE COMPLIANCE WITH ANY DIRECTIVE OF
ANY GOVERNMENTAL AUTHORITY (IN THE CASE OF ANY BANK REGULATORY GUIDELINE,
WHETHER OR NOT HAVING THE FORCE OF LAW):

(I)            SHALL SUBJECT ANY INDEMNIFIED PARTY (OR ITS APPLICABLE LENDING
OFFICE) TO ANY TAX, DUTY OR OTHER CHARGE (OTHER THAN EXCLUDED TAXES, AS DEFINED
BELOW) WITH RESPECT TO THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE
MAINTENANCE OR FINANCING OF THE NET INVESTMENT, OR PAYMENTS OF AMOUNTS DUE
HEREUNDER, OR SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY INDEMNIFIED
PARTY OF AMOUNTS PAYABLE IN RESPECT OF THIS LOAN AGREEMENT, THE OTHER OPERATIVE
DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE NET INVESTMENT, OR PAYMENTS OF
AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO ADVANCE FUNDS HEREUNDER, EITHER
DIRECTLY OR THROUGH A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY
SUPPORT FURNISHED BY A PROGRAM SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS
LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF
THE NET INVESTMENT (EXCEPT FOR CHANGES IN THE RATE OF GENERAL CORPORATE,
FRANCHISE, NET INCOME OR OTHER INCOME TAX IMPOSED ON SUCH INDEMNIFIED PARTY BY
THE JURISDICTION IN WHICH SUCH INDEMNIFIED PARTY’S PRINCIPAL EXECUTIVE OFFICE IS
LOCATED);

(II)           SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT (INCLUDING ANY SUCH REQUIREMENT IMPOSED BY THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) AGAINST ASSETS OF, DEPOSITS
WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY INDEMNIFIED PARTY OR
SHALL IMPOSE ON ANY INDEMNIFIED PARTY OR ON THE UNITED STATES MARKET FOR
CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION
AFFECTING THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR
FINANCING OF THE NET INVESTMENT, OR PAYMENTS OF AMOUNTS DUE HEREUNDER OR ITS
OBLIGATION TO ADVANCE FUNDS HEREUNDER, EITHER DIRECTLY OR THROUGH A PROGRAM
SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT PROVIDED BY A PROGRAM
SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS LOAN AGREEMENT, THE OTHER
OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE NET INVESTMENT; OR

(III)          IMPOSES UPON ANY INDEMNIFIED PARTY ANY OTHER CONDITION OR EXPENSE
(INCLUDING ANY LOSS OF MARGIN, REASONABLE ATTORNEYS’ FEES AND EXPENSES, AND
EXPENSES OF LITIGATION OR PREPARATION THEREFOR IN CONTESTING ANY OF THE
FOREGOING) WITH RESPECT TO THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS,
THE MAINTENANCE OR


--------------------------------------------------------------------------------


FINANCING OF THE AFFECTED ASSETS OR NET INVESTMENT, OR PAYMENTS OF AMOUNTS DUE
HEREUNDER OR ITS OBLIGATION TO ADVANCE FUNDS, EITHER DIRECTLY OR THROUGH A
PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT FURNISHED BY A
PROGRAM SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS LOAN AGREEMENT, THE
OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE NET INVESTMENT,

and the result of any of the foregoing is to increase the cost to or to reduce
the amount of any sum received or receivable by such Indemnified Party with
respect to this Loan Agreement, the other Operative Documents, the maintenance
or financing of the Net Investment, the Accounts, the obligations hereunder, the
funding of any Loans hereunder or through Program Support Agreement, by an
amount deemed by such Indemnified Party to be material, then, within ten (10)
days after demand by such Indemnified Party through the related Managing Agent,
the Borrower shall pay to the related Managing Agent, for the benefit of such
Indemnified Party, such additional amount or amounts as will compensate such
Indemnified Party for such increased cost or reduction.


(B)           IF ANY INDEMNIFIED PARTY SHALL HAVE DETERMINED THAT AFTER THE DATE
HEREOF, THE ADOPTION OF ANY APPLICABLE LAW OR BANK REGULATORY GUIDELINE
REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, OR ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (IN THE CASE OF ANY BANK
REGULATORY GUIDELINE, WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
GOVERNMENTAL AUTHORITY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON CAPITAL OF SUCH INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDER, ANY
PROGRAM SUPPORT PROVIDER) (OR ITS PARENT) AS A CONSEQUENCE OF SUCH INDEMNIFIED
PARTY’S OBLIGATIONS HEREUNDER OR WITH RESPECT HERETO TO A LEVEL BELOW THAT WHICH
SUCH INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDERS, ANY PROGRAM SUPPORT
PROVIDER) (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE,
REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS POLICIES WITH RESPECT TO
CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH INDEMNIFIED PARTY TO BE MATERIAL,
THEN FROM TIME TO TIME, WITHIN TEN (10) DAYS AFTER DEMAND BY SUCH INDEMNIFIED
PARTY THROUGH THE RELATED MANAGING AGENT, THE BORROWER SHALL PAY TO THE RELATED
MANAGING AGENT, FOR THE BENEFIT OF SUCH INDEMNIFIED PARTY, SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH INDEMNIFIED PARTY (AND IN THE CASE OF
THE LENDERS, ANY PROGRAM SUPPORT PROVIDER) (OR ITS PARENT) FOR SUCH REDUCTION. 
FOR THE AVOIDANCE OF DOUBT, ANY INTERPRETATION OF ACCOUNTING RESEARCH BULLETIN
NO. 51 BY THE FINANCIAL ACCOUNTING STANDARDS BOARD SHALL CONSTITUTE AN ADOPTION,
CHANGE, REQUEST OR DIRECTIVE SUBJECT TO THIS SECTION 7.2(B).


(C)           THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER IN WRITING OF ANY
EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE DATE HEREOF, WHICH WILL
ENTITLE AN INDEMNIFIED PARTY TO COMPENSATION PURSUANT TO THIS SECTION 7.2;
PROVIDED THAT NO FAILURE TO GIVE OR ANY DELAY IN GIVING SUCH NOTICE (SO LONG AS
SUCH NOTICE IS GIVEN BEFORE THE DAY WHICH IS ONE DAY AND A YEAR AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OF THE LENDERS OR OTHER
INDEBTEDNESS OF THE LENDERS) SHALL AFFECT THE INDEMNIFIED PARTY’S RIGHT TO
RECEIVE SUCH COMPENSATION.  A NOTICE BY THE AGENT OR THE APPLICABLE INDEMNIFIED
PARTY CLAIMING COMPENSATION UNDER THIS SECTION AND SETTING FORTH THE ADDITIONAL
AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE
OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, THE AGENT OR ANY APPLICABLE
INDEMNIFIED PARTY MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTING


--------------------------------------------------------------------------------



METHODS.  THE INDEMNIFIED PARTY SHALL PROVIDE THE BORROWER WITH REASONABLY
DETAILED CALCULATIONS SUPPORTING SUCH AMOUNTS.


(D)           ANYTHING IN THIS SECTION 7.2 TO THE CONTRARY NOTWITHSTANDING, IF
ANY LENDER ENTERS INTO AGREEMENTS FOR THE ACQUISITION OF INTERESTS IN
RECEIVABLES FROM ONE OR MORE OTHER TRANSFERORS, SUCH LENDER SHALL ALLOCATE THE
LIABILITY FOR ANY AMOUNTS UNDER THIS SECTION 7.2 WHICH ARE IN CONNECTION WITH A
PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT PROVIDED BY A
PROGRAM SUPPORT PROVIDER (“ADDITIONAL COSTS”) TO THE BORROWER AND EACH OTHER
TRANSFEROR; PROVIDED, HOWEVER, THAT IF SUCH ADDITIONAL COSTS ARE ATTRIBUTABLE TO
THE BORROWER, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE MASTER SERVICER AND
NOT ATTRIBUTABLE TO ANY OTHER TRANSFEROR, THE BORROWER SHALL BE SOLELY LIABLE
FOR SUCH ADDITIONAL COSTS OR IF SUCH ADDITIONAL COSTS ARE ATTRIBUTABLE TO OTHER
TRANSFERORS AND NOT ATTRIBUTABLE TO THE BORROWER, THE ORIGINATOR OR THE MASTER
SERVICER, SUCH OTHER TRANSFERORS SHALL BE SOLELY LIABLE FOR SUCH ADDITIONAL
COSTS.  THE LENDER SHALL PROVIDE THE BORROWER WITH WRITTEN NOTICE OF ANY SUCH
ADDITIONAL COSTS ACCOMPANIED BY REASONABLY DETAILED CALCULATIONS SUPPORTING SUCH
ADDITIONAL COSTS.


SECTION 7.3.            TAXES.


(A)           ALL PAYMENTS AND DISTRIBUTIONS MADE HEREUNDER BY THE BORROWER (THE
“PAYOR”) TO ANY LENDER (DIRECTLY OR TO A PROGRAM SUPPORT PROVIDER), ANY MANAGING
AGENT, ANY BANK INVESTOR OR THE AGENT (EACH, A “RECIPIENT”) SHALL BE MADE FREE
AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY PRESENT OR FUTURE INCOME, EXCISE,
STAMP OR FRANCHISE TAXES AND ANY OTHER TAXES, FEES, DUTIES, WITHHOLDINGS OR
OTHER CHARGES OF ANY NATURE WHATSOEVER IMPOSED BY ANY TAXING AUTHORITY ON ANY
RECIPIENT (OR ANY ASSIGNEE OF SUCH PARTIES) (SUCH NON-EXCLUDED ITEMS BEING
CALLED “TAXES”), BUT EXCLUDING FRANCHISE TAXES AND TAXES IMPOSED ON OR MEASURED
BY THE RECIPIENT’S NET INCOME OR GROSS RECEIPTS (“EXCLUDED TAXES”).  IN THE
EVENT THAT ANY WITHHOLDING OR DEDUCTION FROM ANY PAYMENT MADE BY THE PAYOR
HEREUNDER IS REQUIRED IN RESPECT OF ANY TAXES, THEN SUCH PAYOR SHALL:

(I)            PAY DIRECTLY TO THE RELEVANT AUTHORITY THE FULL AMOUNT REQUIRED
TO BE SO WITHHELD OR DEDUCTED;

(II)           PROMPTLY FORWARD TO EACH MANAGING AGENT AN OFFICIAL RECEIPT OR
OTHER DOCUMENTATION SATISFACTORY TO EACH MANAGING AGENT EVIDENCING SUCH PAYMENT
TO SUCH AUTHORITY; AND

(III)          PAY TO THE RECIPIENT SUCH ADDITIONAL AMOUNT OR AMOUNTS AS IS
NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY THE RECIPIENT WILL
EQUAL THE FULL AMOUNT SUCH RECIPIENT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING
OR DEDUCTION BEEN REQUIRED.

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay such additional amounts (including any
penalties, interest or expenses) as shall be necessary in order that the net
amount received by the recipient after the payment of such Taxes (including any
Taxes on such additional amount) shall equal the amount such recipient would
have received had such Taxes not been asserted.

 


--------------------------------------------------------------------------------


If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.


(B)           EACH LENDER, BANK INVESTOR OR CONDUIT ASSIGNEE THAT IS NOT A
UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE
(A “US PERSON”)) FOR UNITED STATES FEDERAL INCOME TAX PURPOSES (A “NON-US
LENDER”) SHALL DELIVER OR CAUSED TO BE DELIVERED TO THE BORROWER AND THE AGENT
THE FOLLOWING PROPERLY COMPLETED AND DULY EXECUTED DOCUMENTS;

(I)            TWO COMPLETE AND EXECUTED (X) U.S. INTERNAL REVENUE FORMS W-8BEN
(OR ANY SUCCESSOR FORM THERETO) WITH RESPECT TO AN INCOME TAX TREATY PROVIDING
FOR A ZERO RATE OF WITHHOLDING TAX ON INTEREST, OR (Y) U.S. INTERNAL REVENUE
SERVICE FORMS W-8ECI (OR ANY SUCCESSOR FORM THERETO); OR

(II)           TWO COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORMS
W-8BEN (OR ANY SUCCESSOR FORM THERETO), INCLUDING ALL APPROPRIATE ATTACHMENTS,
DOCUMENTING THE STATUS OF SUCH LENDER, BANK INVESTOR OR CONDUIT ASSIGNEE AS A
NON-U.S. LENDER AND (Y) A SECTION 5.11 CERTIFICATE.

Such documents shall be delivered by each such Lender, Bank Investor or Conduit
Assignee on or before the date it becomes a party to this Loan Agreement and on
or before the date, if any, such Lender, Bank Investor or Conduit Assignee
changes its applicable lending office by designating a different lending office
(a “New Lending Office”).  In addition, each Lender, Bank Investor or Conduit
Assignee shall deliver to cause to be delivered such Forms and /or Certificates
promptly upon or before the expiration, obsolescence or invalidity of any
document previously delivered by such Lender, Bank Investor or Conduit
Assignee.  Notwithstanding any other provision of this Section 7.3(b), a Lender,
Bank Investor or Conduit Assignee shall not be required to deliver any document
pursuant to this Section 7.3(b) that such Lender, Bank Investor or Conduit
Assignee is not legally able to deliver.


(C)           THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, BANK
INVESTOR OR CONDUIT ASSIGNEE OR TO PAY ANY ADDITIONAL AMOUNTS TO ANY LENDER,
BANK INVESTOR OR CONDUIT ASSIGNEE IN RESPECT OF ANY U.S. FEDERAL INCOME OR
WITHHOLDING TAX PURSUANT TO THIS SECTION 7.3 TO THE EXTENT THAT THE OBLIGATION
TO WITHHOLD ANY AMOUNTS WITH RESPECT TO U.S. FEDERAL INCOME TAX EXISTED ON THE
DATE SUCH LENDER, BANK INVESTOR OR CONDUIT ASSIGNEE BECAME A PARTY TO THIS LOAN
AGREEMENT.


SECTION 7.4.            OTHER COSTS AND EXPENSES; BREAKAGE COSTS.

(a)           The Borrower agrees, upon receipt of a written invoice, to cause
to be paid, and to save the Lenders, the Surety Provider, the Bank Investors,
the Managing Agents and the Agent harmless against liability for the payment of,
all reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
expenses, any filing fees and expenses incurred by officers or employees of any
Lender, any Bank Investor, any Managing Agent and/or the Agent) or intangible,
documentary or recording taxes incurred by or on behalf of any Lender, any Bank


--------------------------------------------------------------------------------


Investor, any Managing Agent or the Agent (i) in connection with the
preparation, negotiation, execution and delivery of this Loan Agreement, the
other Operative Documents and any documents or instruments delivered pursuant
hereto and thereto and the transactions contemplated hereby or thereby
(including the perfection or protection of the Collateral) and (ii) from time to
time (A) relating to any amendments, waivers or consents under this Loan
Agreement and the other Operative Documents, (B) arising in connection with any
Lender’s, any Bank Investor’s, any Managing Agent’s, the Surety Provider’s or
the Agent’s enforcement or preservation of rights (including the perfection and
protection of the Collateral under the CTA Agreement and this Loan Agreement) or
(C) arising in connection with any audit, dispute, disagreement, litigation or
preparation for litigation involving this Loan Agreement or any of the other
Operative Documents (all of such amounts, collectively, “Transaction Costs”).

(b)           The Borrower shall pay the Lenders or Bank Investors, as
applicable, on demand an Early Collection Fee due on account of the reduction of
the Net Investment on a day prior to a Remittance Date.

(c)           The Borrower shall pay each Managing Agent for the account of the
related Lender and the Bank Investors, as applicable, on demand, such amount or
amounts as shall compensate the Lenders and any Bank Investors for any loss,
cost or reasonable expense incurred by the Lenders or Bank Investors (as
reasonably determined by the Agent) as a result of any reduction of any portion
of any Loan other than on the maturity date of the Commercial Paper (or other
financing source) funding such portion of any Loan, such compensation to be (i)
limited to an amount equal to any loss or expense suffered by the Lenders or the
Bank Investors during the period from the date of receipt of such repayment to
(but excluding) the maturity date of such Commercial Paper (or other financing
source) and (ii) net of the income, if any, received by the recipient of such
reductions from investing the proceeds of such reductions of such portion of any
Loan.  The determination by the Managing Agents of the amount of any such loss
or expense shall be set forth in a written notice to the Borrower in reasonable
detail and shall be conclusive, absent manifest error and shall be accompanied
by reasonably appropriate back-up materials with respect to such amounts.


SECTION 7.5.            PAYMENT.  ALL AMOUNTS REQUIRED TO BE PAID BY THE
BORROWER UNDER THIS ARTICLE VII (OTHER THAN LEGAL FEES TO BE PAID ON THE CLOSING
DATE PURSUANT TO SECTION 7.4(A)(I)) SHALL BE PAID FROM THE FUNDS SPECIFIED IN
AND IN ACCORDANCE WITH SECTION 4.1(D)(VIII) AND (X) OF THE CTA AGREEMENT.


ARTICLE 8


MISCELLANEOUS


SECTION 8.1.            TERM OF AGREEMENT.  THIS LOAN AGREEMENT SHALL TERMINATE
FOLLOWING THE FACILITY TERMINATION DATE WHEN THE NET INVESTMENT HAS BEEN REDUCED
TO ZERO, ALL ACCRUED DISCOUNT HAS BEEN PAID IN FULL, ALL OTHER AMOUNTS DUE UNDER
THIS LOAN AGREEMENT HAVE BEEN PAID IN FULL AND ALL OTHER AGGREGATE UNPAIDS HAVE
BEEN PAID IN FULL; PROVIDED, HOWEVER, THAT (I) THE RIGHTS AND REMEDIES OF THE
SURETY PROVIDER, THE AGENT, THE MANAGING AGENTS, THE BANK INVESTORS OR THE
LENDERS WITH RESPECT TO ANY REPRESENTATION AND WARRANTY MADE OR DEEMED TO BE
MADE BY BORROWER PURSUANT TO THIS LOAN AGREEMENT, (II) THE INDEMNIFICATION AND
PAYMENT PROVISIONS OF


--------------------------------------------------------------------------------



ARTICLE VII AND (III) THE AGREEMENT SET FORTH IN SECTIONS 8.9, 8.10 AND 8.11
HEREOF, SHALL BE CONTINUING AND SHALL SURVIVE ANY TERMINATION OF THIS LOAN
AGREEMENT.


SECTION 8.2.            WAIVERS; AMENDMENTS.


(A)           NO FAILURE OR DELAY ON THE PART OF THE AGENT, ANY MANAGING AGENT,
ANY BANK INVESTOR, THE SURETY PROVIDER OR ANY LENDER IN EXERCISING ANY POWER,
RIGHT, OR REMEDY UNDER THIS LOAN AGREEMENT SHALL OPERATE AS A WAIVER THEREOF,
NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT, OR REMEDY
PRECLUDE ANY OTHER FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER POWER,
RIGHT, OR REMEDY.  THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE
AND NONEXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


(B)           ANY PROVISION OF THIS LOAN AGREEMENT MAY BE AMENDED OR WAIVED IF,
BUT ONLY IF, SUCH AMENDMENT IS IN WRITING AND IS SIGNED BY THE BORROWER, THE
SURETY PROVIDER, THE AGENT, THE MANAGING AGENTS, THE MAJORITY INVESTORS AND THE
LENDERS; PROVIDED THAT NO SUCH AMENDMENT OR WAIVER SHALL, UNLESS SIGNED BY EACH
BANK INVESTOR DIRECTLY AFFECTED THEREBY, (I) INCREASE THE COMMITMENT OF A BANK
INVESTOR, (II) REDUCE THE NET INVESTMENT OR RATE OF DISCOUNT TO ACCRUE THEREON
OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, (III) POSTPONE ANY DATE FIXED
FOR THE PAYMENT OF ANY SCHEDULED DISTRIBUTION IN RESPECT OF THE NET INVESTMENT
OR DISCOUNT WITH RESPECT THERETO OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER
OR FOR TERMINATION OF ANY COMMITMENT, (IV) CHANGE THE PERCENTAGE OF THE
COMMITMENTS OF BANK INVESTORS WHICH SHALL BE REQUIRED FOR THE BANK INVESTORS OR
ANY OF THEM TO TAKE ANY ACTION UNDER THIS SECTION OR ANY OTHER PROVISION OF THIS
LOAN AGREEMENT, (V) RELEASE ALL OR SUBSTANTIALLY ALL OF THE PROPERTY WITH
RESPECT TO WHICH A SECURITY OR OWNERSHIP INTEREST THEREIN HAS BEEN GRANTED
HEREUNDER TO THE AGENT OR THE BANK INVESTORS OR (VI) EXTEND OR PERMIT THE
EXTENSION OF THE SCHEDULED TERMINATION DATE (IT BEING UNDERSTOOD THAT A WAIVER
OF AN EVENT OF DEFAULT SHALL NOT CONSTITUTE AN EXTENSION OR INCREASE IN THE
COMMITMENT OF ANY BANK INVESTOR); AND PROVIDED, FURTHER, THAT THE SIGNATURE OF
THE BORROWER AND THE DEPOSITOR SHALL NOT BE REQUIRED FOR THE EFFECTIVENESS OF
ANY AMENDMENT WHICH MODIFIES THE REPRESENTATIONS, WARRANTIES, COVENANTS OR
RESPONSIBILITIES OF THE MASTER SERVICER AT ANY TIME WHEN THE MASTER SERVICER IS
NOT THE DEPOSITOR OR ANY AFFILIATE OF THE DEPOSITOR OR A SUCCESSOR MASTER
SERVICER IS DESIGNATED BY THE AGENT PURSUANT TO SECTION 7.1.  IN THE EVENT THE
AGENT REQUESTS A BANK INVESTOR’S CONSENT PURSUANT TO THE FOREGOING PROVISIONS
AND THE AGENT DOES NOT RECEIVE A CONSENT (EITHER POSITIVE OR NEGATIVE) FROM SUCH
BANK INVESTOR WITHIN TEN (10) BUSINESS DAYS OF SUCH BANK INVESTOR’S RECEIPT OF
SUCH REQUEST, THEN SUCH BANK INVESTOR (AND ITS PERCENTAGE INTEREST HEREUNDER)
SHALL BE DISREGARDED IN DETERMINING WHETHER THE AGENT SHALL HAVE OBTAINED
SUFFICIENT CONSENT HEREUNDER.


SECTION 8.3.            NOTICES.  EXCEPT AS PROVIDED BELOW, ALL COMMUNICATIONS
AND NOTICES PROVIDED FOR HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE OR
ELECTRONIC TRANSMISSION OR SIMILAR WRITING) AND SHALL BE GIVEN TO THE OTHER
PARTY AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW OR AT SUCH OTHER
ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY HERE-AFTER SPECIFY FOR THE
PURPOSES OF NOTICE TO SUCH PARTY.  EACH SUCH NOTICE OR OTHER COMMUNICATION SHALL
BE EFFECTIVE (A) IF GIVEN BY FACSIMILE, WHEN SUCH FACSIMILE IS TRANSMITTED TO
THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION AND CONFIRMATION IS RECEIVED, (B)
IF GIVEN BY MAIL THREE BUSINESS DAYS FOLLOWING SUCH POSTING, (C) IF GIVEN BY
OVERNIGHT COURIER, ONE (1) BUSINESS DAY AFTER DEPOSIT THEREOF WITH A NATIONAL
OVERNIGHT COURIER SERVICE, OR (D) IF GIVEN BY ANY OTHER MEANS, WHEN RECEIVED AT
THE ADDRESS SPECIFIED IN THIS SECTION 8.3, PROVIDED THAT A BORROWING REQUEST
SHALL ONLY BE EFFECTIVE


--------------------------------------------------------------------------------



UPON RECEIPT BY THE RELATED MANAGING AGENT.  HOWEVER, ANYTHING IN THIS
SECTION 8.3 TO THE CONTRARY NOTWITHSTANDING, THE BORROWER HEREBY AUTHORIZES THE
MANAGING AGENTS, THE BANK INVESTORS AND THE LENDERS TO EFFECT LOANS AND RATE
PERIOD SELECTIONS AND TO MAKE ELIGIBLE INVESTMENTS BASED ON TELEPHONIC NOTICES
MADE BY ANY PERSON WHICH THE AGENT IN GOOD FAITH BELIEVES TO BE ACTING ON BEHALF
OF THE BORROWER.  THE BORROWER AGREES TO DELIVER PROMPTLY TO EACH MANAGING AGENT
A WRITTEN CONFIRMATION OF EACH TELEPHONIC NOTICE SIGNED BY AN AUTHORIZED OFFICER
OF THE BORROWER.  HOWEVER, THE ABSENCE OF SUCH CONFIRMATION SHALL NOT AFFECT THE
VALIDITY OF SUCH NOTICE.  IF THE WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL
RESPECT FROM THE ACTION TAKEN BY THE AGENT, THE RECORDS OF THE AGENT SHALL
GOVERN ABSENT MANIFEST ERROR.

If to the Lenders:

YC SUSI Trust
Bank of America, N.A.
214 N. Tryon Street
Charlotte, North Carolina  28255
Attention:  Margaux Lucas
Telephone:  (704) 387-7778
Telecopy:  (704) 409-0594

(with a copy to the related Managing Agent)

Atlantic Asset Securitization LLC
Calyon New York Branch Building
1301 Avenue of the Americas
New York, New York 10019
Attention:  Matthew Croghan
Telephone:  (212) 261-7819
Telecopy:  (212) 459-3258

(with a copy to the related Managing Agent)

If to the Borrower:

Mid-State Trust IX
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890
Attention:  Bruce L. Bisson
Telephone:  (302) 651-1000
Telecopy:  (302) 651-8882

Payment Information:

Bank of America, Dallas TX
ABA # : 111 000 012
Acct. Name: Mid-State Trust IX
Acct. #:  375 056 1634
Ref: Mid-State Trust IX / YC SUSI Trust


--------------------------------------------------------------------------------


with a copy to:

Mid-State Homes, Inc.
4211 W. Boy Scout Boulevard
Tampa, Florida  33607
Attention:  General Counsel
Telephone:  (813) 871-4120
Telecopy:  (813) 871-4430

If to the Trustee:

The Bank of New York
101 Barclay Street, 8 West
New York, New York 10286
Attention:  Corporate Trust Administration - Mid-State Trust IX
Telephone:  (212) 815-6140
Telecopy:  (212) 815-3986

If to the Custodian:

Treasury Bank, a division of Countrywide Bank, N.A.
4100 E. Los Angeles Ave.
Simi Valley, CA 93063
Attention:  Teresita Que
Telephone:  (805) 577-6028
Telecopy:  (805) 577-6069

If to the Agent, Managing Agent or Bank Investor:

Bank of America, N.A.
214 North Tryon Street
Charlotte, NC  28255
Attention: Margaux Lucas
Telephone:  (704) 387-7778
Telecopy:  (704) 409-0594

Payment Information:

Deutsche Bank, New York
as Trustee for YC SUSI Trust
ABA 021-001-033
Account No. 00-428-541
Ref:  Mid-State
Attention:  Orinthia Skeete


--------------------------------------------------------------------------------


If to the Managing Agent or Bank Investor:

Calyon New York Branch
Calyon New York Branch Building
1301 Avenue of the Americas
New York, New York 10019
Attention:  Matthew Croghan
Telephone:  (212) 261-7819
Telecopy:  (212) 459-3258

Payment Information:

Calyon New York Branch
ABA 026-008-073
for the account of
Atlantic Asset Securitization LLC
Account No. 01-25680-0001-00-001
Attention:  Elaine Constantine

If to the Surety Provider:

Ambac Assurance Corporation.
One State Street Plaza, 19th Floor
New York, New York 10004
Attention: Structured Finance -Mortgage-Backed Securities
Telephone:  (212) 208-3387
Telecopy:  (212) 363-1459


SECTION 8.4.            GOVERNING LAW; SUBMISSION TO JURISDICTION; INTEGRATION.


(A)           THIS LOAN AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE BORROWER HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT, ANY OTHER OPERATIVE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 8.4
SHALL AFFECT THE RIGHT OF THE AGENT, THE MANAGING AGENTS, THE LENDERS, THE
SURETY PROVIDER OR ANY BANK INVESTOR TO BRING ANY ACTION OR PROCEEDING AGAINST
THE BORROWER, OR ANY OF ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

 


--------------------------------------------------------------------------------



(B)           EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS LOAN
AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS.


(C)           THIS LOAN AGREEMENT CONTAINS THE FINAL AND COMPLETE INTEGRATION OF
ALL PRIOR EXPRESSIONS BY THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SHALL CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF SUPERSEDING ALL PRIOR ORAL OR WRITTEN
UNDERSTANDINGS.


SECTION 8.5.            SEVERABILITY; COUNTERPARTS.  THIS LOAN AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  ANY PROVISIONS OF THIS LOAN AGREEMENT WHICH ARE PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.  DELIVERY BY FACSIMILE OF AN EXECUTED SIGNATURE PAGE OF THIS
LOAN AGREEMENT SHALL BE EFFECTIVE AS DELIVERY OF AN EXECUTED COUNTERPART HEREOF.


SECTION 8.6.            SUCCESSORS AND ASSIGNS.


(A)           THIS LOAN AGREEMENT SHALL BE BINDING ON THE PARTIES HERETO AND THE
SURETY PROVIDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER,
THAT THE BORROWER MAY NOT ASSIGN ANY OF ITS RIGHTS OR DELEGATE ANY OF ITS DUTIES
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE SURETY PROVIDER AND THE
AGENT.  EXCEPT AS SET FORTH IN CLAUSE (B) BELOW, NO PROVISION OF THIS LOAN
AGREEMENT SHALL IN ANY MANNER RESTRICT THE ABILITY OF ANY LENDER OR ANY BANK
INVESTOR TO ASSIGN, PARTICIPATE, GRANT SECURITY INTERESTS IN, OR OTHERWISE
TRANSFER ANY PORTION OF ITS INTEREST UNDER THE OPERATIVE DOCUMENTS.


(B)           ANY BANK INVESTOR MAY ASSIGN ALL OR ANY PORTION OF ITS COMMITMENT
AND ITS INTEREST IN THE NET INVESTMENT AND ITS OTHER RIGHTS AND OBLIGATIONS
HEREUNDER TO ANY PERSON WITH THE WRITTEN APPROVAL OF A MANAGING AGENT, ON BEHALF
OF THE RELATED LENDER, THE AGENT AND, IF SUCH ASSIGNEE IS NOT AN AFFILIATE OF
THE RELATED MANAGING AGENT, THE REASONABLE CONSENT OF THE BORROWER.  SUCH PERSON
SHALL, UPON THE EXECUTION OF THE ASSIGNMENT AND ASSUMPTION AGREEMENT REFERRED TO
BELOW, BECOME A BANK INVESTOR HEREUNDER.  IN CONNECTION WITH ANY SUCH
ASSIGNMENT, THE ASSIGNOR SHALL DELIVER TO THE ASSIGNEE(S) AN ASSIGNMENT AND
ASSUMPTION AGREEMENT, DULY EXECUTED, ASSIGNING TO SUCH ASSIGNEE A PRO RATA
INTEREST IN SUCH ASSIGNOR’S COMMITMENT AND OTHER OBLIGATIONS HEREUNDER AND IN
THE NET INVESTMENT AND OTHER RIGHTS HEREUNDER, AND SUCH ASSIGNOR SHALL PROMPTLY
EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER
ACTION, THAT THE ASSIGNEE MAY REASONABLY REQUEST, IN ORDER TO PROTECT, OR MORE
FULLY EVIDENCE THE ASSIGNEE’S RIGHT, TITLE AND INTEREST IN AND TO SUCH INTEREST
AND TO ENABLE THE AGENT, ON BEHALF OF SUCH ASSIGNEE, TO EXERCISE OR ENFORCE ANY
RIGHTS HEREUNDER AND UNDER THE OTHER OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR
IS OR, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A PARTY. 


--------------------------------------------------------------------------------



UPON ANY SUCH ASSIGNMENT, (I) THE ASSIGNEE SHALL HAVE ALL OF THE RIGHTS AND
OBLIGATIONS OF THE ASSIGNOR HEREUNDER AND UNDER THE OTHER OPERATIVE DOCUMENTS TO
WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A PARTY
WITH RESPECT TO SUCH ASSIGNOR’S COMMITMENT AND INTEREST IN THE NET INVESTMENT
FOR ALL PURPOSES OF THIS LOAN AGREEMENT AND UNDER THE OTHER OPERATIVE DOCUMENTS
TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A PARTY
AND (II) THE ASSIGNOR SHALL HAVE NO FURTHER OBLIGATIONS WITH RESPECT TO THE
PORTION OF ITS COMMITMENT WHICH HAS BEEN ASSIGNED AND SHALL RELINQUISH ITS
RIGHTS WITH RESPECT TO THE PORTION OF ITS INTEREST IN THE NET INVESTMENT WHICH
HAS BEEN ASSIGNED FOR ALL PURPOSES OF THIS LOAN AGREEMENT AND UNDER THE OTHER
OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT, WAS A PARTY.  NO SUCH ASSIGNMENT SHALL BE EFFECTIVE UNLESS A FULLY
EXECUTED COPY OF THE RELATED ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE
DELIVERED TO THE AGENT AND THE BORROWER.  UPON EXECUTION, THE AGENT SHALL
DELIVER A COPY OF THE RELATED ASSIGNMENT AND ASSUMPTION AGREEMENT TO THE
TRUSTEE.  ALL COSTS AND EXPENSES OF THE AGENT INCURRED IN CONNECTION WITH ANY
ASSIGNMENT HEREUNDER SHALL BE BORNE BY THE BANK INVESTOR AND SUCH ASSIGNEE.  NO
BANK INVESTOR SHALL ASSIGN ANY PORTION OF ITS COMMITMENT HEREUNDER WITHOUT ALSO
SIMULTANEOUSLY ASSIGNING AN EQUAL PORTION OF ITS INTEREST IN THE PROGRAM SUPPORT
AGREEMENT TO WHICH IT IS A PARTY OR UNDER WHICH IT HAS ACQUIRED A PARTICIPATION.


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ASSUMPTION
AGREEMENT, THE ASSIGNOR AND ASSIGNEE THEREUNDER CONFIRM TO AND AGREE WITH EACH
OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: (I) OTHER THAN AS PROVIDED IN
SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT, THE ASSIGNOR MAKES NO REPRESENTATION
OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS,
WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS LOAN AGREEMENT,
THE OTHER OPERATIVE DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED
PURSUANT HERETO OR THERETO OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY,
GENUINENESS, SUFFICIENCY OR VALUE OR THIS LOAN AGREEMENT, THE OTHER OPERATIVE
DOCUMENTS OR ANY SUCH OTHER INSTRUMENT OR DOCUMENT; (II) THE ASSIGNOR MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR,
THE DEPOSITOR OR THE MASTER SERVICER OR THE PERFORMANCE OR OBSERVANCE BY THE
BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER
SERVICER OF ANY OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS LOAN AGREEMENT, THE
OTHER OPERATIVE DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS LOAN
AGREEMENT, EACH OTHER OPERATIVE DOCUMENT AND SUCH OTHER INSTRUMENTS, DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT AND TO PURCHASE
SUCH INTEREST; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE AGENT, OR ANY OF ITS AFFILIATES, OR THE ASSIGNOR AND BASED ON SUCH
AGREEMENTS, DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS LOAN AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS; (V) SUCH ASSIGNEE
APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND
TO EXERCISE SUCH POWERS UNDER THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS
AND ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO AS ARE
DELEGATED TO THE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH POWERS
AS ARE REASONABLY INCIDENTAL THERETO AND TO ENFORCE ITS RESPECTIVE RIGHTS AND
INTERESTS IN AND UNDER THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS AND
THE AFFECTED ASSETS; (VI) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN
ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS
LOAN AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS ARE REQUIRED TO BE PERFORMED BY
IT AS THE ASSIGNEE OF THE ASSIGNOR; AND (VII) SUCH ASSIGNEE AGREES THAT


--------------------------------------------------------------------------------



IT WILL NOT INSTITUTE AGAINST ANY LENDER ANY PROCEEDING OF THE TYPE REFERRED TO
IN SECTION 8.10 PRIOR TO THE DATE WHICH IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL COMMERCIAL PAPER ISSUED BY THE LENDER.


SECTION 8.7.            WAIVER OF CONFIDENTIALITY.  THE BORROWER HEREBY CONSENTS
TO THE DISCLOSURE OF ANY NON-PUBLIC INFORMATION WITH RESPECT TO IT RECEIVED BY
ANY LENDER, THE SURETY PROVIDER, THE AGENT, ANY MANAGING AGENT OR ANY BANK
INVESTOR (A) TO ANY OF ANY LENDER, ANY NATIONALLY RECOGNIZED RATING AGENCY
RATING A LENDER’S COMMERCIAL PAPER, THE SURETY PROVIDER, THE AGENT, ANY MANAGING
AGENT, THE LIQUIDITY PROVIDER, THE DEALERS, OR THE CREDIT SUPPORT PROVIDER, ANY
OTHER BANK INVESTOR, ANY DEALER OR PLACEMENT AGENT OF OR DEPOSITARY FOR A
LENDER’S COMMERCIAL PAPER OR ANY OF SUCH PERSON’S COUNSEL OR ACCOUNTANTS IN
RELATION TO THIS LOAN AGREEMENT OR (B) TO SUCH OTHER PERSONS IN CONNECTION WITH
THE ENFORCEMENT BY ANY SUCH PERSON OF ITS RIGHTS HEREUNDER OR UNDER ANY OTHER
OPERATIVE DOCUMENT.  SUCH CONSENT SHALL NOT EXTEND TO INFORMATION CONCERNING ANY
AFFILIATE OF THE BORROWER.


SECTION 8.8.            CONFIDENTIALITY AGREEMENT.

(a)           The Borrower hereby agrees that it will not disclose the contents
of this Loan Agreement or any other proprietary or confidential information of
any Lender, any Bank Investor, the Agent, any Managing Agent, the Surety
Provider, the Trustee, the Custodian, the Liquidity Provider or the Credit
Support Provider to any other Person except (i) its auditors and attorneys,
employees or financial advisors (other than any commercial bank), and any
nationally recognized rating agency, provided such auditors, attorneys,
employees, financial advisors, or rating agencies are informed of the highly
confidential nature of such information or (ii) as otherwise required by
applicable law or order of a court of competent jurisdiction.

(b)           The Lenders, the Bank Investors, the Surety Provider, the Agent,
the Managing Agents, the Trustee and the Custodian each hereby agrees that it
will not disclose the contents of this Loan Agreement or any other proprietary
or confidential information of the Borrower or any Affiliate of the Borrower
obtained solely due to its participation in the transactions connected to this
Loan Agreement to any other Person except (i) its auditors and attorneys,
employees or financial advisors (other than any commercial bank), and any
nationally recognized rating agency, provided such auditors, attorneys,
employees, financial advisors, or rating agencies are informed of the highly
confidential nature of such information, (ii) as otherwise required by
applicable law or order of a court of competent jurisdiction or (iii) as
permitted pursuant to Section 8.7.

(c)           Notwithstanding anything herein to the contrary, except as
reasonably necessary to comply with applicable securities laws, each party (and
each employee, representative or other agent of each party) hereto may disclose
to any and all persons, without limitation of any kind, any information with
respect to the United States federal income “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such parties (or their
representatives) relating to such tax treatment and tax structure; provided that
with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of the transaction as
well as other information, this sentence shall only apply to such portions of
the


--------------------------------------------------------------------------------


document or similar item that relate to the United States federal income tax
treatment or tax structure of the transactions contemplated hereby.


SECTION 8.9.            LIABILITY OF OWNER TRUSTEE.  IT IS EXPRESSLY UNDERSTOOD
AND AGREED BY THE PARTIES HERETO THAT (A) THIS LOAN AGREEMENT IS EXECUTED AND
DELIVERED BY WILMINGTON TRUST COMPANY, NOT INDIVIDUALLY OR PERSONALLY BUT SOLELY
AS OWNER TRUSTEE UNDER THE TRUST AGREEMENT, IN THE EXERCISE OF THE POWERS AND
AUTHORITY CONFERRED AND VESTED IN IT AS THE OWNER TRUSTEE, (B) EACH OF THE
REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS HEREIN MADE ON THE PART OF THE
BORROWER IS MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND
AGREEMENTS BY WILMINGTON TRUST COMPANY BUT IS MADE AND INTENDED FOR THE PURPOSE
FOR BINDING ONLY THE BORROWER, (C) NOTHING HEREIN CONTAINED SHALL BE CONSTRUED
AS CREATING ANY LIABILITY ON WILMINGTON TRUST COMPANY, INDIVIDUALLY OR
PERSONALLY, TO PERFORM ANY COVENANT EITHER EXPRESSED OR IMPLIED CONTAINED
HEREIN, ALL SUCH LIABILITY, IF ANY, BEING EXPRESSLY WAIVED BY THE OTHER PARTIES
HERETO AND BY ANY PERSON CLAIMING BY, THROUGH OR UNDER SUCH PARTIES AND (D)
UNDER NO CIRCUMSTANCES SHALL WILMINGTON TRUST COMPANY BE PERSONALLY LIABLE FOR
THE PAYMENT OF ANY INDEBTEDNESS OR EXPENSES OF THE BORROWER OR BE LIABLE FOR THE
BREACH OR FAILURE OF ANY OBLIGATION, REPRESENTATION, WARRANTY OR COVENANT MADE
OR UNDERTAKEN BY THE BORROWER UNDER THIS LOAN AGREEMENT.


SECTION 8.10.          NO BANKRUPTCY PETITION AGAINST THE LENDER.  THE BORROWER
HEREBY COVENANTS AND AGREES THAT, PRIOR TO THE DATE WHICH IS ONE YEAR AND ONE
DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
INDEBTEDNESS OF THE LENDERS, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, ANY LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDINGS OR OTHER SIMILAR PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE UNITED STATES.


SECTION 8.11.          NO RECOURSE AGAINST LENDER.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS LOAN AGREEMENT, THE OBLIGATIONS OF THE LENDERS
UNDER THIS LOAN AGREEMENT AND ALL OTHER OPERATIVE DOCUMENTS ARE SOLELY THE
CORPORATE OBLIGATIONS OF THE LENDERS AND SHALL BE PAYABLE SOLELY TO THE EXTENT
OF FUNDS RECEIVED FROM THE BORROWER IN ACCORDANCE HEREWITH OR FROM ANY PARTY TO
ANY OPERATIVE DOCUMENT IN ACCORDANCE WITH THE TERMS THEREOF IN EXCESS OF FUNDS
NECESSARY TO PAY MATURED AND MATURING COMMERCIAL PAPER.


SECTION 8.12.          ASSIGNMENT BY LENDERS TO CONDUIT ASSIGNEE.

(a)           Without limiting Section 2.14 or 8.6 hereof, a Lender may, from
time to time, with prior or concurrent notice to the Borrower and the Master
Servicer, in one transaction or a series of transactions, assign all or a
portion of the Net Investment and its rights and obligations under this Loan
Agreement and any other Operative Documents to which it is a party to a Conduit
Assignee.  Upon and to the extent of such assignment by a Lender to a Conduit
Assignee, (i) such Conduit Assignee shall be the owner of the assigned portion
of the Net Investment, (ii) the related administrator for such Conduit Assignee
will act as the Managing Agent for such Conduit Assignee, with all corresponding
rights and powers, express or implied, granted to the Managing Agents hereunder
or under the other Operative Documents, (iii) such Conduit Assignee and its
liquidity support provider(s) and credit support provider(s) and other related
parties shall have the benefit of all the rights and protections provided to
such Lender and its Program Support Provider(s) herein and in the other
Operative Documents (including any


--------------------------------------------------------------------------------


limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of such Lender’s
obligations, if any, hereunder or any other Operative Document, and such Lender
shall be released from such obligations, in each case to the extent of such
assignment, and the obligations of such Lender and such Conduit Assignee shall
be several and not joint, (v) all distributions in respect of the Net Investment
shall be made to the applicable agent or Managing Agent, as applicable, on
behalf of the related Lender and such Conduit Assignee on a pro rata basis
according to their respective interests, (vi) the definition of the term “CP
Rate” with respect to the portion of the Net Investment funded with commercial
paper issued by the related Lender from time to time shall be determined in the
manner set forth in the definition of “CP Rate” applicable to such Lender on the
basis of the interest rate or discount applicable to commercial paper issued by
such Conduit Assignee (rather than the Lender), (vii) the defined terms and
other terms and provisions of this Loan Agreement and the other Operative
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Agent or a Managing Agent with respect to the Conduit Assignee,
the parties will execute and deliver such further agreements and documents and
take such other actions as the Agent or such Managing Agent may reasonably
request to evidence and give effect to the foregoing.  No assignment by a Lender
to a Conduit Assignee of all or any portion of the Net Investment shall in any
way diminish the related Bank Investors’ obligation under Section 2.3 to fund
any Investment not funded by such Lender or such Conduit Assignee or to acquire
from such Lender or such Conduit Assignee all or any portion of the Net
Investment pursuant to Section 2.14.  The Agent shall promptly notify the
Trustee of any such assignment.

(b)           In the event that a Lender makes an assignment to a Conduit
Assignee in accordance with clause (a) above, the Bank Investors: (i) if
requested by Bank of America, shall terminate their participation in the
applicable Program Support Agreement to the extent of such assignment, (ii) if
requested by Bank of America, shall execute (either directly or through a
participation agreement, as determined by the Managing Agents) the program
support agreement related to such Conduit Assignee, to the extent of such
assignment, the terms of which shall be substantially similar to those of the
participation or other agreement entered into by such Bank Investor with respect
to the applicable Program Support Agreement (or which shall be otherwise
reasonably satisfactory to Bank of America and the Bank Investors), (iii) if
requested by such Lender, shall enter into such agreements as requested by the
Lender pursuant to which they shall be obligated to provide funding to the
Conduit Assignee on substantially the same terms and conditions as is provided
for in this Loan Agreement in respect of the Lender (or which agreements shall
be otherwise reasonably satisfactory to the Lender and the Bank Investors), and
(iv) shall take such actions as the Agent shall reasonably request in connection
therewith.


SECTION 8.13.          ASSIGNMENT BY A LENDER TO PROGRAM SUPPORT PROVIDER.  THE
BORROWER HEREBY AGREES AND CONSENTS TO THE ASSIGNMENT BY ANY LENDER FROM TIME TO
TIME OF ALL OR ANY PART OF ITS RIGHTS UNDER, INTEREST IN AND TITLE TO THIS LOAN
AGREEMENT AND THE NET INVESTMENT TO ANY PROGRAM SUPPORT PROVIDER.


SECTION 8.14.          SURETY PROVIDER DEFAULT.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IF A SURETY PROVIDER DEFAULT HAS OCCURRED AND IS CONTINUING,
ANY PROVISION GIVING THE SURETY


--------------------------------------------------------------------------------



PROVIDER THE RIGHT TO CONSENT, APPOINT, DIRECT, APPROVE OF OR TAKE ANY ACTION
(OR WAIVE ANY RIGHT TO TAKE ACTION) HEREUNDER SHALL BE INOPERATIVE AND SUCH
RIGHTS SHALL BE VESTED IN THE AGENT; PROVIDED, HOWEVER, THAT UPON THE CURE OF
ANY SUCH SURETY PROVIDER DEFAULT, SUCH RIGHTS SHALL BE REINSTATED.


SECTION 8.15.          SUBROGATION AND COOPERATION. THE BORROWER, THE LENDERS
AND THE BANK INVESTORS ACKNOWLEDGE THAT (I) TO THE EXTENT THAT THE SURETY
PROVIDER MAKES PAYMENTS UNDER THE SURETY BOND ON ACCOUNT OF AMOUNTS DUE ON THE
VFN, THE SURETY PROVIDER WILL BE FULLY SUBROGATED TO THE RIGHTS OF THE LENDERS
AND/OR THE BANK INVESTORS, AS APPLICABLE, TO THE EXTENT THEREOF, TO RECEIVE SUCH
AMOUNTS AND (II) THE SURETY PROVIDER SHALL BE ENTITLED TO BE PAID SUCH AMOUNTS
BUT ONLY FROM THE SOURCE AND IN THE MANNER PROVIDED HEREIN AND IN THE OTHER
OPERATIVE DOCUMENTS FOR THE PAYMENT OF SUCH AMOUNTS. EACH OF THE LENDERS AND THE
BANK INVESTORS SHALL COOPERATE IN ALL RESPECTS WITH ANY REASONABLE REQUEST BY
THE SURETY PROVIDER FOR ACTION TO PRESERVE OR ENFORCE THE SURETY PROVIDER’S
RIGHTS OR INTEREST UNDER THIS LOAN AGREEMENT AND EACH OF THE OTHER OPERATIVE
DOCUMENTS WITHOUT LIMITING THE RIGHTS OF THE LENDERS AND/OR THE BANK INVESTORS
AS OTHERWISE HEREIN SET FORTH, INCLUDING, WITHOUT LIMITATION, A REQUEST TO TAKE
ANY ONE OR MORE OF THE FOLLOWING ACTIONS, IN ACCORDANCE WITH THE TERMS OF THE
CTA AGREEMENT:

(I)            INSTITUTE PROCEEDINGS FOR THE COLLECTION OF ALL AMOUNTS THEN
PAYABLE ON THE VFN, OR UNDER THIS LOAN AGREEMENT IN RESPECT OF THE VFN AND ALL
AMOUNTS PAYABLE UNDER THE OPERATIVE DOCUMENTS AND TO ENFORCE ANY JUDGMENT
OBTAINED AND COLLECT FROM THE BORROWER MONEYS ADJUDGED DUE;

(II)           SELL THE COLLATERAL OR ANY PORTION THEREOF OR RIGHTS OR INTEREST
THEREIN, AT ONE OR MORE PUBLIC OR PRIVATE SALES CALLED AND CONDUCTED IN ANY
MANNER PERMITTED BY LAW;

(III)          FILE OR RECORD ALL ASSIGNMENTS OF ACCOUNTS THAT HAVE NOT
PREVIOUSLY BEEN RECORDED; AND/OR

(IV)          EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER THE UCC AND TAKE
ANY APPROPRIATE ACTION TO PROTECT AND ENFORCE THE RIGHTS AND REMEDIES OF THE
SURETY PROVIDER HEREUNDER; PROVIDED, HOWEVER THAT THE ACTIONS DESCRIBED IN
CLAUSES (I), (II) AND (IV) ABOVE MAY ONLY BE REQUESTED FOLLOWING THE OCCURRENCE
OF AN EVENT OF DEFAULT.


SECTION 8.16.          BENEFITS OF AGREEMENT.  THE SURETY PROVIDER AND ITS
SUCCESSORS AND ASSIGNS SHALL BE THIRD PARTY BENEFICIARIES TO THE PROVISIONS OF
THIS LOAN AGREEMENT ENTITLED TO ENFORCE THE PROVISIONS HEREOF.


SECTION 8.17.          LIMITATION ON PAYMENTS.  EACH PARTY HERETO ACKNOWLEDGES
AND AGREES THAT (I) YC SUSI TRUST IS A DELAWARE STATUTORY TRUST AND THAT ALL
OBLIGATIONS WHICH YC SUSI TRUST HAS OR MAY IN THE FUTURE HAVE TO ANY PARTY TO
THIS AGREEMENT OR ANY OTHER PARTY IN RESPECT OF THIS AGREEMENT OR THE OTHER
OPERATIVE DOCUMENTS ARE OBLIGATIONS AND LIABILITIES SOLELY OF THE SERIES OF THE
TRUST, AS PROVIDED IN SECTION 3806(B)(2) OF CHAPTER 38 OF TITLE 12 OF THE
DELAWARE CODE, 12 DEL.CODE §3801 ET. SEQ., WHICH HAS BEEN DESIGNATED TO HOLD THE
VFN AND TO HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT AND
THE OTHER OPERATIVE DOCUMENTS AND NOT OF THE YC SUSI TRUST GENERALLY AND THAT
ANY SUCH OBLIGATIONS AND LIABILITIES MAY BE SATISFIED SOLELY FROM THE ASSETS OF
SUCH SERIES OF THE TRUST AND (II) ATLANTIC ASSET SECURITIZATION LLC IS A


--------------------------------------------------------------------------------



DELAWARE LIMITED LIABILITY COMPANY AND THAT ALL OBLIGATIONS WHICH ATLANTIC ASSET
SECURITIZATION LLC HAS OR MAY IN THE FUTURE HAVE TO ANY PARTY TO THIS AGREEMENT
OR ANY OTHER PARTY IN RESPECT OF THIS AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS
ARE OBLIGATIONS AND LIABILITIES SOLELY OF ATLANTIC ASSET SECURITIZATION LLC.


ARTICLE 9


THE AGENT


SECTION 9.1.            APPOINTMENT AND AUTHORIZATION OF AGENT.  EACH BANK
INVESTOR AND EACH LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES
THE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS LOAN
AGREEMENT AND EACH OTHER OPERATIVE DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE AGENT BY THE TERMS OF THIS
LOAN AGREEMENT AND ANY OTHER OPERATIVE DOCUMENT, TOGETHER WITH SUCH OTHER POWERS
AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY CONTAINED ELSEWHERE IN THIS LOAN AGREEMENT OR IN ANY OTHER OPERATIVE
DOCUMENT, THE AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS LOAN AGREEMENT, NOR SHALL THE AGENT HAVE OR BE
DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR ANY INVESTOR, AND
NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE
DOCUMENT OR OTHERWISE EXIST AGAINST THE AGENT.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” IN THIS LOAN AGREEMENT
WITH REFERENCE TO THE AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER
IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE
LAW.  INSTEAD, SUCH TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS
INTENDED TO CREATE OR REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN
INDEPENDENT CONTRACTING PARTIES.


SECTION 9.2.            DELEGATION OF DUTIES.  THE AGENT MAY EXECUTE ANY OF ITS
DUTIES UNDER THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT BY OR THROUGH
AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE AGENT SHALL NOT
BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT
THAT IT SELECTS WITH REASONABLE CARE.


SECTION 9.3.            LIABILITY OF AGENT.  NO AGENT-RELATED PERSON SHALL (A)
BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), OR (II) BE RESPONSIBLE IN ANY MANNER TO ANY INVESTOR FOR ANY
RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY THE BORROWER, ANY
ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER SERVICER, OR
ANY OFFICER THEREOF, CONTAINED IN THIS LOAN AGREEMENT OR IN ANY OTHER OPERATIVE
DOCUMENT, OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO
OR PROVIDED FOR IN, OR RECEIVED BY THE AGENT UNDER OR IN CONNECTION WITH, THIS
LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR THE VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS LOAN AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT, OR FOR ANY FAILURE OF THE BORROWER, ANY ELIGIBLE ORIGINATOR,
THE ORIGINATOR, THE DEPOSITOR, THE MASTER SERVICER OR ANY OTHER PARTY TO ANY
OPERATIVE DOCUMENT TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  NO
AGENT-RELATED PERSON SHALL BE UNDER ANY OBLIGATION TO ANY LENDER OR ANY BANK
INVESTOR TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE


--------------------------------------------------------------------------------



OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS LOAN AGREEMENT OR
ANY OTHER OPERATIVE DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF
THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE
MASTER SERVICER OR ANY OF THEIR RESPECTIVE AFFILIATES.


SECTION 9.4.            RELIANCE BY AGENT.

(a)           the Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower, any Eligible Originator, the Originator, the Depositor and the Master
Servicer), independent accountants and other experts selected by the Agent.  The
Agent shall be fully justified in failing or refusing to take any action under
this Loan Agreement or any other Operative Document unless it shall first
receive such advice or concurrence of the Majority Investors as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders and the Bank Investors against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Loan Agreement or any other
Operative Document in accordance with a request or consent of the Majority
Investors or, if required hereunder, all Investors and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Investors.

(b)           For purposes of determining compliance with the conditions
specified in Article V, each Lender and each Bank Investor that has executed
this Loan Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter either sent by the Agent
to such Lender or such Bank Investor for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender or such Bank Investor.


SECTION 9.5.            NOTICE OF POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT
FACILITY, TERMINATION EVENT OR SERVICER DEFAULT.  THE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A POTENTIAL EVENT OF DEFAULT,
AN EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR A SERVICER DEFAULT, UNLESS
THE AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER, THE SURETY PROVIDER, A BANK
INVESTOR OR THE BORROWER REFERRING TO THIS LOAN AGREEMENT, DESCRIBING SUCH
POTENTIAL EVENT OF DEFAULT, AN EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR
SERVICER DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF POTENTIAL EVENT OF
DEFAULT,” “NOTICE OF EVENT OF DEFAULT”, “NOTICE OF FACILITY TERMINATION DATE” OR
“NOTICE OF SERVICER DEFAULT,” AS APPLICABLE.  THE AGENT WILL NOTIFY THE BANK
INVESTORS AND THE BORROWER OF ITS RECEIPT OF ANY SUCH NOTICE.  THE AGENT SHALL
(SUBJECT TO SECTION 9.4) TAKE SUCH ACTION WITH RESPECT TO SUCH POTENTIAL EVENT
OF DEFAULT, EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR SERVICER DEFAULT AS
MAY BE REQUESTED BY THE MAJORITY INVESTORS, PROVIDED, HOWEVER, THAT, UNLESS AND
UNTIL THE AGENT SHALL HAVE RECEIVED ANY SUCH REQUEST, THE AGENT MAY (BUT SHALL
NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH
RESPECT TO SUCH POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT OR SERVICER DEFAULT
AS IT SHALL DEEM ADVISABLE OR IN THE BEST INTEREST OF THE LENDERS AND THE BANK
INVESTORS.


--------------------------------------------------------------------------------



SECTION 9.6.            CREDIT DECISION; DISCLOSURE OF INFORMATION BY THE
AGENT.  EACH BANK INVESTOR AND EACH LENDER ACKNOWLEDGES THAT NONE OF THE
AGENT-RELATED PERSONS HAS MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO
ACT BY THE AGENT HEREINAFTER TAKEN, INCLUDING ANY CONSENT TO AND ACCEPTANCE OF
ANY ASSIGNMENT OR REVIEW OF THE AFFAIRS OF THE BORROWER, THE MASTER SERVICER,
THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE DEPOSITOR OR ANY OF THEIR
RESPECTIVE AFFILIATES, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR
WARRANTY BY ANY AGENT-RELATED PERSON TO ANY BANK INVESTOR OR ANY LENDER AS TO
ANY MATTER, INCLUDING WHETHER THE AGENT-RELATED PERSONS HAVE DISCLOSED MATERIAL
INFORMATION IN THEIR POSSESSION.  EACH BANK INVESTOR AND EACH LENDER, INCLUDING
ANY BANK INVESTOR BY ASSIGNMENT, REPRESENTS TO THE AGENT THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER,
THE MASTER SERVICER, THE ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR
THEIR RESPECTIVE AFFILIATES, AND ALL APPLICABLE BANK REGULATORY LAWS RELATING TO
THE TRANSACTIONS CONTEMPLATED HEREBY, AND MADE ITS OWN DECISION TO ENTER INTO
THIS LOAN AGREEMENT AND TO EXTEND CREDIT TO THE BORROWER HEREUNDER.  EACH BANK
INVESTOR AND EACH LENDER ALSO REPRESENTS THAT IT SHALL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS LOAN AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS, AND TO MAKE SUCH
INVESTIGATIONS AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR,
THE DEPOSITOR OR THE ORIGINATOR.  EXCEPT FOR NOTICES, REPORTS AND OTHER
DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE FURNISHED TO THE BANK INVESTORS AND
THE LENDERS BY THE AGENT HEREIN, THE AGENT SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY INVESTOR WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION OR CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, THE
ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES WHICH MAY COME INTO THE POSSESSION OF ANY OF THE AGENT-RELATED
PERSONS.


SECTION 9.7.            INDEMNIFICATION OF THE AGENT.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANK INVESTORS SHALL
INDEMNIFY UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER
TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND
AGAINST ANY AND ALL INDEMNIFIED AMOUNTS INCURRED BY IT; PROVIDED, HOWEVER, THAT
NO BANK INVESTOR SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF
ANY PORTION OF SUCH INDEMNIFIED AMOUNTS RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN
ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY INVESTORS SHALL BE DEEMED TO
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION. 
WITHOUT LIMITATION OF THE FOREGOING, EACH BANK INVESTOR SHALL REIMBURSE THE
AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES
(INCLUDING ATTORNEY’S FEES) INCURRED BY THE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS LOAN
AGREEMENT, ANY OTHER OPERATIVE DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN, TO THE EXTENT THAT THE AGENT IS NOT REIMBURSED FOR SUCH

58


--------------------------------------------------------------------------------



EXPENSES BY OR ON BEHALF OF THE BORROWER.  THE UNDERTAKING IN THIS SECTION 9.7
SHALL SURVIVE PAYMENT OF ALL AGGREGATE UNPAIDS AND THE RESIGNATION OR
REPLACEMENT OF THE AGENT.


SECTION 9.8.            AGENT IN INDIVIDUAL CAPACITY.  BANK OF AMERICA (AND ANY
SUCCESSOR ACTING AS AGENT) AND ITS AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS
OF CREDIT FOR THE ACCOUNT OF, ACCEPT DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN
AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL ADVISORY,
UNDERWRITING OR OTHER BUSINESS WITH ANY OF THE BORROWER, THE ORIGINATOR, ANY
ELIGIBLE ORIGINATOR, THE DEPOSITOR AND THE MASTER SERVICER OR ANY OF THEIR
SUBSIDIARIES OR AFFILIATES AS THOUGH BANK OF AMERICA WERE NOT THE AGENT OR A
BANK INVESTOR HEREUNDER AND WITHOUT NOTICE TO OR CONSENT OF THE LENDERS OR THE
BANK INVESTORS.  THE BANK INVESTORS ACKNOWLEDGE THAT, PURSUANT TO SUCH
ACTIVITIES, BANK OF AMERICA OR ITS AFFILIATES MAY RECEIVE INFORMATION REGARDING
THE BORROWER, THE ORIGINATOR, THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR, THE
DEPOSITOR OR THEIR RESPECTIVE AFFILIATES (INCLUDING INFORMATION THAT MAY BE
SUBJECT TO CONFIDENTIALITY OBLIGATIONS IN FAVOR OF SUCH PERSON) AND ACKNOWLEDGE
THAT THE AGENT SHALL BE UNDER NO OBLIGATION TO PROVIDE SUCH INFORMATION TO
THEM.  WITH RESPECT TO ITS COMMITMENT, BANK OF AMERICA (AND ANY SUCCESSOR ACTING
AS AGENT) IN ITS CAPACITY AS A BANK INVESTOR HEREUNDER SHALL HAVE THE SAME
RIGHTS AND POWERS UNDER THIS LOAN AGREEMENT AS ANY OTHER BANK INVESTOR AND MAY
EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT OR A BANK INVESTOR, AND THE
TERM “BANK INVESTOR” OR “BANK INVESTORS” SHALL, UNLESS THE CONTEXT OTHERWISE
INDICATES, INCLUDE THE AGENT IN ITS INDIVIDUAL CAPACITY.


SECTION 9.9.            RESIGNATION OF AGENT.  THE AGENT MAY RESIGN AS AGENT
UPON THIRTY (30) DAYS’ NOTICE TO THE BANK INVESTORS AND THE LENDERS.  IF THE
AGENT RESIGNS UNDER THIS LOAN AGREEMENT, THE MAJORITY INVESTORS SHALL APPOINT,
WITH THE CONSENT OF THE BORROWER, WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD, FROM AMONG THE BANK INVESTORS A SUCCESSOR AGENT FOR THE BANK
INVESTORS.  IF NO SUCCESSOR AGENT IS APPOINTED PRIOR TO THE EFFECTIVE DATE OF
THE RESIGNATION OF THE AGENT, THE AGENT MAY APPOINT, AFTER CONSULTING WITH THE
BANK INVESTORS A SUCCESSOR AGENT FROM AMONG THE BANK INVESTORS AND, WITH THE
CONSENT OF THE BORROWER, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD.  UPON
THE ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR AGENT HEREUNDER, SUCH SUCCESSOR
AGENT SHALL SUCCEED TO ALL THE RIGHTS, POWERS AND DUTIES OF THE RETIRING AGENT
AND THE TERM “AGENT” SHALL MEAN SUCH SUCCESSOR AGENT AND THE RETIRING AGENT’S
APPOINTMENT, POWERS AND DUTIES AS AGENT SHALL BE TERMINATED.  AFTER ANY RETIRING
AGENT’S RESIGNATION HEREUNDER AS AGENT, THE PROVISIONS OF THIS SECTION 9.9 AND
SECTIONS 9.3 AND 9.7 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT WHILE IT WAS THE AGENT UNDER THIS LOAN AGREEMENT.  IF
NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS AGENT BY THE DATE WHICH IS THIRTY
(30) DAYS FOLLOWING A RETIRING AGENT’S NOTICE OF RESIGNATION, THE RETIRING
AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME EFFECTIVE AND THE BANK
INVESTORS SHALL PERFORM ALL OF THE DUTIES OF THE AGENT HEREUNDER UNTIL SUCH
TIME, IF ANY, AS THE MAJORITY INVESTORS APPOINT A SUCCESSOR AGENT AS PROVIDED
FOR ABOVE.


SECTION 9.10.          PAYMENTS BY THE AGENT.  UNLESS SPECIFICALLY ALLOCATED TO
A BANK INVESTOR PURSUANT TO THE TERMS OF THIS LOAN AGREEMENT, ALL AMOUNTS
RECEIVED BY THE AGENT ON BEHALF OF THE BANK INVESTORS SHALL BE PAID BY THE AGENT
TO THE BANK INVESTORS (AT THEIR RESPECTIVE ACCOUNTS SPECIFIED IN THEIR
RESPECTIVE ASSIGNMENT AND ASSUMPTION AGREEMENTS) PRO RATA IN ACCORDANCE WITH
THEIR RESPECTIVE OUTSTANDING FUNDED PORTIONS OF THE NET INVESTMENT ON THE
BUSINESS DAY RECEIVED BY THE AGENT, UNLESS SUCH AMOUNTS ARE RECEIVED AFTER 12:00
NOON ON SUCH BUSINESS DAY, IN WHICH CASE THE AGENT SHALL USE ITS REASONABLE
EFFORTS TO PAY SUCH AMOUNTS TO THE BANK

59


--------------------------------------------------------------------------------



INVESTORS ON SUCH BUSINESS DAY, BUT, IN ANY EVENT, SHALL PAY SUCH AMOUNTS TO THE
BANK INVESTORS NOT LATER THAN THE FOLLOWING BUSINESS DAY.


SECTION 9.11.          NOTIFICATION BY AGENT.

(a)           The Agent agrees, upon its receipt of notice of a Facility
Termination Date described in clause (b), (d) or (e) of the definition thereof,
to promptly notify the Borrower of any such occurrence; provided, however, that
no failure to give or any delay in giving such notice shall affect the
occurrence of the Facility Termination Date.

(b)           The Agent agrees to provide a copy of the following notices,
reports or certificates received by it under this Loan Agreement to the Surety
Provider promptly upon receipt thereof:

(I)            ACKNOWLEDGMENT COPIES OF FINANCING STATEMENTS REFERRED TO IN
SECTION 4.2(E) HEREOF; AND DOCUMENTS REQUIRED PURSUANT TO SECTION 4.2(F) HEREOF;
AND

(II)           ANY FINANCIAL INFORMATION REQUIRED PURSUANT TO SECTION 5.1(B)
HEREOF.


SECTION 9.12.          LIMITED WAIVER.


(A)           (A)           PURSUANT TO SECTION 6.1(E) OF THE LOAN AGREEMENT, AN
EVENT OF DEFAULT SHALL OCCUR UPON THE DEFAULT BY THE BORROWER IN THE PERFORMANCE
OF ANY MATERIAL COVENANT OR UNDERTAKING  TO BE PERFORMED OR OBSERVED BY THE
BORROWER UNDER ANY PROVISION OF THE LOAN AGREEMENT.  THE BORROWER HEREBY INFORMS
THE AGENT, THE SURETY PROVIDER AND EACH MANAGING AGENT OF THE FAILURE TO COMPLY
WITH THE REQUIREMENT OF SECTION 5.1(L)(I) THAT THE BORROWER SHALL FURNISH TO THE
AGENT, THE SURETY PROVIDER AND EACH MANAGEMENT AGENT COPIES OF THE FORM OF EACH
PROPOSED AMENDMENT TO THE TRUST AGREEMENT, THE MASTER SERVICING AGREEMENT OR THE
SUBSERVICING AGREEMENT AT LEAST SIXTY (60) DAYS PRIOR TO THE PROPOSED DATE OF
ADOPTION OF ANY SUCH PROPOSED AMENDMENT (THE “SIXTY DAY NOTICE EVENT”).  THE
BORROWER HEREBY REQUESTS THAT THE AGENT, THE SURETY PROVIDER AND EACH MANAGING
AGENT WAIVE ANY EVENT OF DEFAULT OCCURRING AS A RESULT OF SUCH SIXTY DAY NOTICE
EVENT.  SUBJECT TO THE FOLLOWING, THE AGENT, THE SURETY PROVIDER AND EACH
MANAGING AGENT HEREBY WAIVES SUCH EVENT OF DEFAULT.


(B)           OTHER THAN AS PROVIDED IN SUBSECTION (A) ABOVE, EACH OF THE AGENT,
THE SURETY PROVIDER AND MANAGING AGENTS HAS NOT WAIVED, IS NOT BY THIS SECTION
9.12 WAIVING, AND HAS NO INTENTION OF WAIVING, ANY EVENT OF DEFAULT WHICH MAY BE
CONTINUING ON THE DATE HEREOF  AND, OTHER THAN AS PROVIDED IN THIS SECTION 9.12,
EACH OF THE AGENT, THE SURETY PROVIDER AND THE MANAGING AGENTS HAS NOT AGREED TO
FORBEAR WITH RESPECT TO ANY OF ITS RIGHTS OR REMEDIES CONCERNING ANY EVENT OF
DEFAULT WHICH MAY HAVE OCCURRED OR ARE CONTINUING AS OF THE DATE HEREOF OR WHICH
MAY OCCUR AFTER THE DATE HEREOF.  EACH OF THE AGENT, THE SURETY PROVIDER AND
MANAGING AGENTS RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO EXERCISE ANY OR
ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LOAN AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AS A RESULT OF ANY OTHER EVENT OF DEFAULT (OTHER THAN AS
DESCRIBED HEREIN) WHICH MAY BE CONTINUING ON THE DATE HEREOF OR ANY EVENT OF
DEFAULT WHICH MAY OCCUR AFTER THE DATE HEREOF, AND EACH OF THE AGENT, THE SURETY
PROVIDER AND MANAGING AGENTS HAS NOT WAIVED ANY OF SUCH RIGHTS OR REMEDIES, AND

60


--------------------------------------------------------------------------------



NOTHING IN THIS LOAN AGREEMENT, AND NO DELAY ON ITS PART IN EXERCISING ANY SUCH
RIGHTS OR REMEDIES, SHOULD, OR SHALL, BE CONSTRUED AS A WAIVER OF ANY SUCH
RIGHTS OR REMEDIES.


ARTICLE 10


THE MANAGING AGENTS


SECTION 10.1.          APPOINTMENT AND AUTHORIZATION OF MANAGING AGENTS.  WITH
RESPECT TO EACH APPLICABLE GROUP, EACH BANK INVESTOR AND THE RELATED LENDER
HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES THE RELATED MANAGING
AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS LOAN
AGREEMENT AND EACH OTHER OPERATIVE DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO SUCH MANAGING AGENT BY THE
TERMS OF THIS LOAN AGREEMENT AND ANY OTHER OPERATIVE DOCUMENT, TOGETHER WITH
SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY CONTAINED ELSEWHERE IN THIS LOAN AGREEMENT OR IN ANY
OTHER OPERATIVE DOCUMENT, SUCH MANAGING AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH IN THIS LOAN AGREEMENT, NOR
SHALL SUCH MANAGING AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP
WITH THE RELATED LENDER OR ANY INVESTOR, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR OTHERWISE EXIST AGAINST SUCH
MANAGING AGENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE, THE
USE OF THE TERM “AGENT” IN THIS LOAN AGREEMENT WITH REFERENCE TO SUCH MANAGING
AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS)
OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH
TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR
REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING
PARTIES.


SECTION 10.2.          DELEGATION OF DUTIES.  EACH MANAGING AGENT MAY EXECUTE
ANY OF ITS DUTIES UNDER THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT BY
OR THROUGH AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO
ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  NO MANAGING
AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR
ATTORNEY-IN-FACT THAT IT SELECTS WITH REASONABLE CARE.


SECTION 10.3.          LIABILITY OF MANAGING AGENTS.  NO AGENT-RELATED PERSON
SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
UNDER OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT), OR (II) BE RESPONSIBLE IN ANY MANNER TO ANY INVESTOR FOR
ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY THE BORROWER, ANY
ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER SERVICER, OR
ANY OFFICER THEREOF, CONTAINED IN THIS LOAN AGREEMENT OR IN ANY OTHER OPERATIVE
DOCUMENT, OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO
OR PROVIDED FOR IN, OR RECEIVED BY THE MANAGING AGENTS UNDER OR IN CONNECTION
WITH, THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR THE VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS LOAN AGREEMENT
OR ANY OTHER OPERATIVE DOCUMENT, OR FOR ANY FAILURE OF THE BORROWER, ANY
ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR, THE MASTER SERVICER OR ANY
OTHER PARTY TO ANY OPERATIVE DOCUMENT TO PERFORM ITS OBLIGATIONS HEREUNDER OR
THEREUNDER.  NO AGENT-RELATED PERSON SHALL BE UNDER ANY OBLIGATION TO ANY LENDER
OR ANY BANK INVESTOR TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS LOAN
AGREEMENT OR ANY

61


--------------------------------------------------------------------------------



OTHER OPERATIVE DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE
BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER
SERVICER OR ANY OF THEIR RESPECTIVE AFFILIATES.


SECTION 10.4.          RELIANCE BY MANAGING AGENTS.  EACH MANAGING AGENT SHALL
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING,
RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM,
FACSIMILE, TELEX OR TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR
CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED,
SENT OR MADE BY OR ON BEHALF OF THE PROPER PERSON OR PERSONS, AND UPON ADVICE
AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO THE BORROWER, ANY ELIGIBLE
ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR AND THE MASTER SERVICER), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE MANAGING AGENTS.  EACH MANAGING
AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER
THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE MAJORITY INVESTORS AS IT DEEMS
APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS
SATISFACTION BY THE LENDERS AND THE BANK INVESTORS AGAINST ANY AND ALL LIABILITY
AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO
TAKE ANY SUCH ACTION.  EACH MANAGING AGENT SHALL IN ALL CASES BE FULLY PROTECTED
IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS LOAN AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT IN ACCORDANCE WITH A REQUEST OR CONSENT OF THE MAJORITY
INVESTORS OR, IF REQUIRED HEREUNDER, ALL INVESTORS AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE
INVESTORS.(B) FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN ARTICLE V, EACH LENDER AND EACH BANK INVESTOR THAT HAS EXECUTED
THIS LOAN AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED
OR TO BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER EITHER SENT BY THE
MANAGING AGENTS TO SUCH LENDER OR SUCH BANK INVESTOR FOR CONSENT, APPROVAL,
ACCEPTANCE OR SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO OR
APPROVED BY OR ACCEPTABLE OR SATISFACTORY TO SUCH LENDER OR SUCH BANK INVESTOR.


SECTION 10.5.          NOTICE OF POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT
FACILITY, TERMINATION EVENT OR SERVICER DEFAULT.  NO MANAGING AGENT SHALL BE
DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A POTENTIAL EVENT OF
DEFAULT, AN EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR A SERVICER DEFAULT,
UNLESS A MANAGING AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER, THE SURETY
PROVIDER, A BANK INVESTOR OR THE BORROWER REFERRING TO THIS LOAN AGREEMENT,
DESCRIBING SUCH POTENTIAL EVENT OF DEFAULT, AN EVENT OF DEFAULT, FACILITY
TERMINATION EVENT OR SERVICER DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE
OF POTENTIAL EVENT OF DEFAULT,” “NOTICE OF EVENT OF DEFAULT”, “NOTICE OF
FACILITY TERMINATION DATE” OR “NOTICE OF SERVICER DEFAULT,” AS APPLICABLE.  EACH
MANAGING AGENT WILL NOTIFY THE BANK INVESTORS AND THE BORROWER OF ITS RECEIPT OF
ANY SUCH NOTICE.  EACH MANAGING AGENT SHALL (SUBJECT TO SECTION 10.4) TAKE SUCH
ACTION WITH RESPECT TO SUCH POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT,
FACILITY TERMINATION EVENT OR SERVICER DEFAULT AS MAY BE REQUESTED BY THE
MAJORITY INVESTORS, PROVIDED, HOWEVER, THAT, UNLESS AND UNTIL A MANAGING AGENT
SHALL HAVE RECEIVED ANY SUCH REQUEST, SUCH MANAGING AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT OR SERVICER DEFAULT AS IT
SHALL DEEM ADVISABLE OR IN THE BEST INTEREST OF THE LENDERS AND THE BANK
INVESTORS.


SECTION 10.6.          CREDIT DECISION; DISCLOSURE OF INFORMATION BY THE
MANAGING AGENTS.  EACH BANK INVESTOR AND EACH LENDER ACKNOWLEDGES THAT NONE OF
THE AGENT-RELATED PERSONS HAS

62


--------------------------------------------------------------------------------



MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO ACT BY THE MANAGING
AGENTS HEREINAFTER TAKEN, INCLUDING ANY CONSENT TO AND ACCEPTANCE OF ANY
ASSIGNMENT OR REVIEW OF THE AFFAIRS OF THE BORROWER, THE MASTER SERVICER, THE
ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE DEPOSITOR OR ANY OF THEIR RESPECTIVE
AFFILIATES, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY ANY
AGENT-RELATED PERSON TO ANY BANK INVESTOR OR ANY LENDER AS TO ANY MATTER,
INCLUDING WHETHER THE AGENT-RELATED PERSONS HAVE DISCLOSED MATERIAL INFORMATION
IN THEIR POSSESSION.  EACH BANK INVESTOR AND EACH LENDER, INCLUDING ANY BANK
INVESTOR BY ASSIGNMENT, REPRESENTS TO THE MANAGING AGENTS THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER,
THE MASTER SERVICER, THE ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR
THEIR RESPECTIVE AFFILIATES, AND ALL APPLICABLE BANK REGULATORY LAWS RELATING TO
THE TRANSACTIONS CONTEMPLATED HEREBY, AND MADE ITS OWN DECISION TO ENTER INTO
THIS LOAN AGREEMENT AND TO EXTEND CREDIT TO THE BORROWER HEREUNDER.  EACH BANK
INVESTOR AND EACH LENDER ALSO REPRESENTS THAT IT SHALL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS LOAN AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS, AND TO MAKE SUCH
INVESTIGATIONS AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR,
THE DEPOSITOR OR THE ORIGINATOR.  EXCEPT FOR NOTICES, REPORTS AND OTHER
DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE FURNISHED TO THE BANK INVESTORS AND
THE LENDERS BY THE MANAGING AGENTS HEREIN, THE MANAGING AGENTS SHALL NOT HAVE
ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY INVESTOR WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION OR CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER,
THE ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES WHICH MAY COME INTO THE POSSESSION OF ANY OF THE AGENT-RELATED
PERSONS.


SECTION 10.7.          INDEMNIFICATION OF THE MANAGING AGENTS.  WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANK INVESTORS SHALL
INDEMNIFY UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER
TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND
AGAINST ANY AND ALL INDEMNIFIED AMOUNTS INCURRED BY IT; PROVIDED, HOWEVER, THAT
NO BANK INVESTOR SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF
ANY PORTION OF SUCH INDEMNIFIED AMOUNTS RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN
ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY INVESTORS SHALL BE DEEMED TO
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION. 
WITHOUT LIMITATION OF THE FOREGOING, WITH RESPECT TO EACH GROUP, EACH BANK
INVESTOR SHALL REIMBURSE THE RELATED MANAGING AGENT UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY’S FEES)
INCURRED BY SUCH MANAGING AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS LOAN AGREEMENT, ANY OTHER
OPERATIVE DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO
THE EXTENT THAT SUCH MANAGING AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON
BEHALF OF THE BORROWER.  THE UNDERTAKING IN THIS SECTION 10.7 SHALL SURVIVE
PAYMENT OF ALL AGGREGATE UNPAIDS AND THE RESIGNATION OR REPLACEMENT OF THE
MANAGING AGENTS.

63


--------------------------------------------------------------------------------



SECTION 10.8.          MANAGING AGENTS IN INDIVIDUAL CAPACITY.  BANK OF AMERICA
AND CALYON (AND ANY SUCCESSORS ACTING AS MANAGING AGENT) AND THEIR AFFILIATES
MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT DEPOSITS
FROM, ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF BANKING,
TRUST, FINANCIAL ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH ANY OF THE
BORROWER, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE DEPOSITOR AND THE MASTER
SERVICER OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES AS THOUGH BANK OF AMERICA
AND CALYON WERE NOT THE MANAGING AGENTS OR BANK INVESTORS HEREUNDER AND WITHOUT
NOTICE TO OR CONSENT OF THE LENDERS OR THE BANK INVESTORS.  THE BANK INVESTORS
ACKNOWLEDGE THAT, PURSUANT TO SUCH ACTIVITIES, BANK OF AMERICA AND CALYON OR
THEIR AFFILIATES MAY RECEIVE INFORMATION REGARDING THE BORROWER, THE ORIGINATOR,
THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES (INCLUDING INFORMATION THAT MAY BE SUBJECT TO CONFIDENTIALITY
OBLIGATIONS IN FAVOR OF SUCH PERSON) AND ACKNOWLEDGE THAT THE MANAGING AGENTS
SHALL BE UNDER NO OBLIGATION TO PROVIDE SUCH INFORMATION TO THEM.  WITH RESPECT
TO ITS GROUP’S COMMITMENT, BANK OF AMERICA AND CALYON (AND ANY SUCCESSORS ACTING
AS MANAGING AGENT) IN THEIR CAPACITIES AS BANK INVESTORS HEREUNDER SHALL HAVE
THE SAME RIGHTS AND POWERS UNDER THIS LOAN AGREEMENT AS ANY OTHER BANK INVESTOR
AND MAY EXERCISE THE SAME AS THOUGH THEY WERE NOT A MANAGING AGENT OR A BANK
INVESTOR, AND THE TERM “BANK INVESTOR” OR “BANK INVESTORS” SHALL, UNLESS THE
CONTEXT OTHERWISE INDICATES, INCLUDE THE MANAGING AGENTS IN ITS INDIVIDUAL
CAPACITY.


SECTION 10.9.          RESIGNATION OF MANAGING AGENTS.  EACH MANAGING AGENT MAY
RESIGN AS MANAGING AGENT UPON THIRTY (30) DAYS’ NOTICE TO THE BANK INVESTORS AND
THE LENDERS.  IF A MANAGING AGENT RESIGNS UNDER THIS LOAN AGREEMENT, WITH
RESPECT TO EACH GROUP, THE MAJORITY INVESTORS SHALL APPOINT, WITH THE CONSENT OF
THE BORROWER, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, FROM AMONG THE
BANK INVESTORS A SUCCESSOR AGENT FOR THE BANK INVESTORS.  IF NO SUCCESSOR AGENT
IS APPOINTED PRIOR TO THE EFFECTIVE DATE OF THE RESIGNATION OF A MANAGING AGENT,
SUCH MANAGING AGENT MAY APPOINT, AFTER CONSULTING WITH THE RELATED BANK
INVESTORS A SUCCESSOR AGENT FROM AMONG SUCH BANK INVESTORS AND, WITH THE CONSENT
OF THE BORROWER, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD.  UPON THE
ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR AGENT HEREUNDER, SUCH SUCCESSOR AGENT
SHALL SUCCEED TO ALL THE RIGHTS, POWERS AND DUTIES OF THE RETIRING MANAGING
AGENT AND THE TERM “MANAGING AGENT” SHALL INCLUDE SUCH SUCCESSOR AGENT AND THE
RETIRING MANAGING AGENT’S APPOINTMENT, POWERS AND DUTIES AS MANAGING AGENT SHALL
BE TERMINATED.  AFTER ANY RETIRING MANAGING AGENT’S RESIGNATION HEREUNDER AS
MANAGING AGENT, THE PROVISIONS OF THIS SECTION 10.9 AND SECTIONS 10.3 AND 10.7
SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT
WHILE IT WAS A MANAGING AGENT UNDER THIS LOAN AGREEMENT.  IF NO SUCCESSOR AGENT
HAS ACCEPTED APPOINTMENT AS A MANAGING AGENT BY THE DATE WHICH IS THIRTY (30)
DAYS FOLLOWING A RETIRING MANAGING AGENT’S NOTICE OF RESIGNATION, THE RETIRING
MANAGING AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON BECOME EFFECTIVE AND
THE RELATED BANK INVESTORS SHALL PERFORM ALL OF THE DUTIES OF SUCH MANAGING
AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE MAJORITY INVESTORS APPOINT A
SUCCESSOR AGENT AS PROVIDED FOR ABOVE.


SECTION 10.10.        PAYMENTS BY THE MANAGING AGENTS.  UNLESS SPECIFICALLY
ALLOCATED TO A BANK INVESTOR PURSUANT TO THE TERMS OF THIS LOAN AGREEMENT, ALL
AMOUNTS RECEIVED BY THE MANAGING AGENTS ON BEHALF OF THE RELATED BANK INVESTORS
SHALL BE PAID BY SUCH MANAGING AGENT TO SUCH BANK INVESTORS (AT THEIR RESPECTIVE
ACCOUNTS SPECIFIED IN THEIR RESPECTIVE ASSIGNMENT AND ASSUMPTION AGREEMENTS) PRO
RATA IN ACCORDANCE WITH THEIR RESPECTIVE OUTSTANDING FUNDED PORTIONS OF THE NET
INVESTMENT ON THE BUSINESS DAY RECEIVED BY SUCH MANAGING AGENT, UNLESS SUCH
AMOUNTS ARE RECEIVED AFTER 12:00 NOON ON SUCH BUSINESS DAY, IN WHICH CASE SUCH
MANAGING

64


--------------------------------------------------------------------------------



AGENT SHALL USE ITS REASONABLE EFFORTS TO PAY SUCH AMOUNTS TO SUCH BANK
INVESTORS ON SUCH BUSINESS DAY, BUT, IN ANY EVENT, SHALL PAY SUCH AMOUNTS TO
SUCH BANK INVESTORS NOT LATER THAN THE FOLLOWING BUSINESS DAY.

[remainder of page intentionally left blank]

[Signature pages omitted]

65


--------------------------------------------------------------------------------